Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 10, 2020, among IMAX CORPORATION, a corporation
incorporated pursuant to the laws of Canada (the “Borrower”), the Guarantors (as
defined in the Credit Agreement referred to below) party hereto, each of the
Lenders party hereto that is consenting to the amendments set forth in Section 1
below (collectively, the “Consenting Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Agent”). Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), the Agent and
the other parties thereto have entered into that certain Fifth Amended and
Restated Credit Agreement, dated as of June 28, 2018 (as previously amended, as
amended hereby and as further amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement” and the Credit
Agreement prior to giving effect to this Amendment being referred to as the
“Existing Credit Agreement”); WHEREAS, the Borrower has requested certain
amendments to certain terms of the Existing Credit Agreement as provided herein,
and the Agent and each of the Consenting Lenders have agreed to such requests,
subject to the terms and conditions of this Amendment;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1.    Amendments to Credit Agreement. Effective as of the First
Amendment Effective Date (as defined below) and subject to the terms and
conditions set forth herein and in reliance upon representations and warranties
set forth herein, the body of the Existing Credit Agreement (excluding the
Schedules and Exhibits thereto) is hereby amended to (a) delete the stricken
text (indicated textually in the same manner as the following example: stricken
text), (b) add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) and (c) move the green
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text), in each case, as set forth in the Credit
Agreement attached hereto as Annex A.

SECTION 2.    Acknowledgement and Confirmation. Each of the Credit Parties party
hereto hereby agrees that with respect to each Financing Agreement to which it
is a party, after giving effect to the Amendment and the transactions
contemplated hereunder:

(a)    all of its obligations, liabilities and indebtedness under such Financing
Agreement, including guarantee obligations, shall, except as expressly set forth
herein or in the Credit Agreement, remain in full force and effect on a
continuous basis; and

(b)    all of the Liens and security interests created and arising under such
Financing Agreement remain in full force and effect on a continuous basis, and
the perfected status and priority to the extent provided for in Section 6.4 of
the Credit Agreement of each such Lien and security interest continues in full
force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged as collateral security for the Obligations, to the extent provided
in such Financing Agreements.



--------------------------------------------------------------------------------

SECTION 3.    Conditions of Effectiveness of this Amendment. This Amendment
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “First Amendment Effective Date”):

(a)    The Agent’s receipt of counterparts of this Amendment, duly executed by
the Borrower, the Guarantors existing as of the First Amendment Effective Date,
the Agent and the Consenting Lenders constituting Required Lenders, each of
which shall be originals or facsimiles (followed by originals to be delivered as
soon as practicable) unless otherwise specified, each in form and substance
reasonably satisfactory to the Agent.

(b)    Payment of all fees and reasonable expenses of the Agent and Wells Fargo
Securities, LLC (including, without limitation, the fees and expenses of legal
counsel to the Agent and Wells Fargo Securities, LLC), and in the case of
expenses, to the extent invoiced in reasonable detail at least three Business
Days prior to the First Amendment Effective Date (or as otherwise set forth in a
fund flows approved by the Borrower).

(c)    Payment to the Agent (or its applicable affiliate) for the account of
each Consenting Lender that executes and delivers its signature page to this
Amendment to the Agent (or its counsel) on or prior to 3:00 p.m. (Eastern time)
on June 9, 2020 a consent fee equal to 20 basis points times the principal
amount of the Revolving Loan Commitments of each such Consenting Lender on the
First Amendment Effective Date.

(d)    The representations and warranties in Section 5 of this Amendment shall
be true and correct (i) in all material respects, if not subject to materiality
or Material Adverse Effect qualifications, or (ii) in all respects, if subject
to materiality or Material Adverse Effect qualifications, in each case with the
same effect as though such representations and warranties had been made on and
as of the First Amendment Effective Date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects, if not subject to materiality or Material Adverse Effect
qualifications as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

(e)    (i) The Agent and the Lenders shall have received all documentation and
other information requested in writing by the Agent or any Lender no less than
three Business Days prior to the First Amendment Effective Date in order for the
Agent and the Lenders to comply with requirements of any Anti-Money Laundering
Laws, including the Patriot Act and any applicable “know your customer” rules
and regulations.

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed First Amendment Effective Date specifying its
objection thereto.

SECTION 4.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.6 of the Credit Agreement to pay and reimburse the Agent
in accordance with the terms thereof.

 

2



--------------------------------------------------------------------------------

SECTION 5.    Representations and Warranties. To induce the Agent and the other
Lenders to enter into this Amendment, each Credit Party represents and warrants
to the Agent and the other Lenders on and as of the First Amendment Effective
Date that, in each case:

(a)    the representations and warranties of each Credit Party set forth in
Article 6 of the Credit Agreement and in each other Financing Agreement are true
and correct in all material respects on and as of the First Amendment Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates;

(b)    no Default or Event of Default exists and is continuing; and

(c)    Borrower qualifies for an express exclusion to the “legal entity
customer” definition under the Beneficial Ownership Regulation.

SECTION 6.    Reference to and Effect on the Credit Agreement and the Financing
Agreements.

(a)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Financing Agreements to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b)    The Credit Agreement and each of the other Financing Agreements, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)    This Amendment shall not be deemed (i) to be a waiver of, or consent to,
or a modification or amendment of, any other term or condition of the Existing
Credit Agreement or any other Financing Agreement other than as expressly set
forth herein (including Annex A hereto), (ii) to prejudice any right or rights
which the Agent or the Lenders may now have or may have in the future under or
in connection with the Existing Credit Agreement or the other Financing
Agreements or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or modified from time to time, or
(iii) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower, any of its
Subsidiaries or any other Person with respect to any other waiver, amendment,
modification or any other change to the Existing Credit Agreement or the
Financing Agreements or any rights or remedies arising in favor of the Lenders
or the Agent, or any of them, under or with respect to any such documents.

(d)    This Amendment is a Financing Agreement and is subject to the terms and
conditions of the Credit Agreement.

SECTION 7.    Governing Law; Jurisdiction and Waiver of Right to Trial By Jury.
THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTION 12.1 OF THE CREDIT
AGREEMENT RELATING TO GOVERNING LAW, JURISDICTION AND WAIVER OF RIGHT TO TRIAL
BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN
FULL.

 

3



--------------------------------------------------------------------------------

SECTION 8.    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 9.    Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 10.    Successors and Assigns. This Amendment shall be binding on and
inure to the benefit of the parties hereto and their successors and permitted
assigns.

[The remainder of this page is intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

BORROWER:

   

GUARANTOR:

IMAX CORPORATION     IMAX U.S.A. INC.

By:

 

/s/ Patrick McClymont

   

By:

 

/s/ Kenneth Weissman

Name:

 

Patrick McClymont

   

Name:

 

Kenneth Weissman

Title:

 

Chief Financial Officer and Executive Vice President

   

Title:

 

President and Secretary

By:

 

/s/ Kenneth Weissman

   

By:

 

/s/ Robert Lister

Name:

 

Kenneth Weissman

   

Name:

 

Robert Lister

Title:

 

Senior Vice President, Legal Affairs and Corporate Secretary

   

Title:

 

Vice President

GUARANTOR:

   

GUARANTOR:

1329507 ONTARIO INC.     IMAX POST/DKP INC.

By:

 

/s/ Kenneth Weissman

   

By:

 

/s/ Kenneth Weissman

Name:

 

Kenneth Weissman

   

Name:

 

Kenneth Weissman

Title:

 

Secretary

   

Title:

 

President and Secretary

By:

 

/s/ Robert Lister

   

By:

 

/s/ Robert Lister

Name:

 

Robert Lister

   

Name:

 

Robert Lister

Title:

 

Vice President

   

Title:

 

Vice President

 

IMAX Corporation

First Amendment to Fifth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GUARANTOR:

   

GUARANTOR:

IMAX II U.S.A. INC.     IMAX (BARBADOS) HOLDING, INC.

By:

 

/s/ Kenneth Weissman

   

By:

 

/s/ Kenneth Weissman

Name:

 

Kenneth Weissman

   

Name:

 

Kenneth Weissman

Title:

 

President and Secretary

   

Title:

 

Sole Director

By:

 

/s/ Robert Lister

   

By:

 

/s/ Robert Lister

Name:

 

Robert Lister

   

Name:

 

Robert Lister

Title:

 

Vice President

   

Title:

 

Vice President

GUARANTOR:

    IMAX THEATRES INTERNATIONAL LIMITED    

By:

 

/s/ Alan Nishida

     

                    

Name:

 

Alan Nishida

     

                    

Title:

 

Director

     

                    

By:

 

/s/ Robert Lister

     

                    

Name:

 

Robert Lister

     

                    

Title:

 

Director

     

                    

 

IMAX Corporation

First Amendment to Fifth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Swingline Lender, Issuing
Lender and a Consenting Lender

By:

 

/s/ Brian Gilstrap

 

Name:

 

Brian Gilstrap

 

Title:

 

Senior Vice President

 

IMAX Corporation

First Amendment to Fifth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a Consenting Lender

By:

 

/s/ Guillaume Couture

 

Name:

 

Guillaume Couture

 

Title:

 

Financing Manager

By:

 

/s/ Shahbaz Syed

 

Name:

 

Shahbaz Syed

 

Title:

 

Financing Manager

 

IMAX Corporation

First Amendment to Fifth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Consenting Lender

By:

 

/s/ Thierry Jenar

 

Name:

 

Thierry Jenar

 

Title:

 

Managing Director

 

IMAX Corporation

First Amendment to Fifth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK CANADA, as a Consenting Lender

By:

 

/s/ Jesse Macmasters

 

Name:

 

Jesse Macmasters

 

Title:

 

Head of Large Corporate – Ontario

By:

 

/s/ Simon Tobin

 

Name:

 

Simon Tobin

 

Title:

 

Director, Large Corporate Banking

 

IMAX Corporation

First Amendment to Fifth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

NATIONAL BANK OF CANADA, as a Consenting Lender

By:

 

/s/ Suneel Puri

 

Name:

 

Suneel Puri

 

Title:

 

Director and Head, Execution

 

IMAX Corporation

First Amendment to Fifth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Annex A

[amended Credit Agreement attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX A

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

(as amended through First Amendment dated as of June 10, 2020)

by and between

IMAX CORPORATION

as Borrower

- and -

THE GUARANTORS REFERRED TO HEREIN

as Guarantors

- and -

THE LENDERS REFERRED TO HEREIN

as Lenders

- and -

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent, Issuing Lender and Swingline Lender

- and -

WELLS FARGO SECURITIES, LLC

as Sole Lead Arranger

- and -

WELLS FARGO SECURITIES, LLC and

CITIBANK, N.A.

as Joint Bookrunners

- and -

CITIBANK, N.A.

as Syndication Agent

- and -

EXPORT DEVELOPMENT CANADA,

HSBC BANK CANADA and

NATIONAL BANK OF CANADA

as Co-Documentation Agents

Dated: June 28, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS

     2  

ARTICLE 2

 

CREDIT FACILITIES

     3440  

2.1

 

Revolving Loans

     3440  

2.2

 

Letter of Credit Accommodations

     3743  

2.3

 

Maturity Date

     3945  

2.4

 

Optional Cancellation of Unused Revolving Loan Commitments

     3945  

2.5

 

Hedge Transactions

     3945  

2.6

 

Incremental Term Loans and Revolving Loans

     4045  

ARTICLE 3

 

INTEREST, REQUESTS FOR REVOLVING LOANS, INCREASED COSTS AND FEES

     4350  

3.1

 

Interest

     4350  

3.2

 

Changed Circumstances

     4754  

3.3

 

Compensation for Breakage or Non-Commencement of Interest Periods

     5056  

3.4

 

Increased Costs

     5057  

3.5

 

Taxes

     5258  

3.6

 

Mitigation Obligations; Replacement of Lenders.

     5461  

3.7

 

Commitment Fee

     5663  

3.8

 

Defaulting Lenders

     63  

ARTICLE 4

 

CONDITIONS PRECEDENT

     5666  

4.1

 

Conditions Precedent to the Availability of Revolving Loans and Letter of Credit
Accommodations

     5666  

4.2

 

Conditions Precedent to the Availability of All Loans and Letter of Credit
Accommodations

     5867  

ARTICLE 5

 

COLLECTION AND ADMINISTRATION

     5968  

5.1

 

Borrower’s Loan Account

     5968  

5.2

 

Statements

     5968  

5.3

 

Payments

     6069  

5.4

 

Authorization to Make Loans and Letter of Credit Accommodations

     6170  

5.5

 

Use of Proceeds

     6170  

5.6

 

Pro Rata Treatment

     6170  

5.7

 

Obligations Several; Independent Nature of Lenders’ Rights

     6171  

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

     6271  

 

i



--------------------------------------------------------------------------------

6.1

 

Existence, Power and Authority; Subsidiaries; Solvency

     6271  

6.2

 

Financial Statements; No Material Adverse Change

     6272  

6.3

 

Chief Executive Office; Collateral Locations

     6372  

6.4

 

Priority of Liens; Title to Properties; Intellectual Property Matters

     6372  

6.5

 

Tax Returns

     6473  

6.6

 

Litigation

     6473  

6.7

 

Compliance with Applicable Laws; Approvals

     6473  

6.8

 

[Reserved]

     6474  

6.9

 

Accuracy of Information

     6474  

6.10

 

Status of Pension Plans and ERISA

     6574  

6.11

 

Environmental Compliance

     6676  

6.12

 

U.S. Legislation

     6776  

6.13

 

Material Subsidiaries

     6877  

6.14

 

Employee Relations

     6877  

6.15

 

[Reserved]

     6878  

6.16

 

Absence of Defaults

     6878  

6.17

 

Senior Indebtedness Status

     6878  

6.18

 

Flood Hazard Insurance

     6878  

6.19

 

Survival of Warranties; Cumulative

     6878  

ARTICLE 7

 

AFFIRMATIVE COVENANTS

     6978  

7.1

 

Maintenance of Existence

     6978  

7.2

 

New Collateral Locations

     6979  

7.3

 

Compliance with Laws

     6979  

7.4

 

Payment of Taxes

     7079  

7.5

 

Insurance

     7080  

7.6

 

Financial Statements and Other Information

     7080  

7.7

 

Intellectual Property

     7282  

7.8

 

Operation of Pension Plans

     7282  

7.9

 

ERISA

     7383  

7.10

 

IP Collateral

     7383  

7.11

 

Visits and Inspections

     7585  

7.12

 

Material Subsidiaries and Real Property Collateral

     7686  

7.13

 

Grant of Equitable Mortgage by IMAX Barbados

     7687  

 

ii



--------------------------------------------------------------------------------

ARTICLE 8

 

NEGATIVE COVENANTS

     7788  

8.1

 

Merger, Sale of Assets, Dissolution, Etc.

     7788  

8.2

 

Liens

     7990  

8.3

 

Debt

     8293  

8.4

 

Investments

     8698  

8.5

 

Restricted Payments

     89101  

8.6

 

Transactions with Affiliates

     90103  

8.7

 

[Reserved]

     91103  

8.8

 

[Reserved]

     91103  

8.9

 

No Material Changes

     91103  

8.10

 

No Further Negative Pledges; Restrictive Agreements

     91103  

ARTICLE 9

 

FINANCIAL COVENANT

     92105  

9.1

 

Maximum Senior Secured Net Leverage Ratio

     92105  

9.2

 

Minimum Liquidity

     105  

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

     93105  

10.1

 

Events of Default

     93105  

10.2

 

Remedies

     95108  

ARTICLE 11

 

ASSIGNMENT AND PARTICIPATIONS: APPOINTMENT OF AGENT

     100112  

11.1

 

Assignment and Participations

     100112  

11.2

 

Appointment of Agent

     102115  

11.3

 

Agent’s Reliance, Etc.

     103116  

11.4

 

Agent as Lender

     103116  

11.5

 

Lender Credit Decision

     104117  

11.6

 

Indemnification

     104117  

11.7

 

Failure to Act

     104117  

11.8

 

Concerning the Collateral and the Related Financing Agreements

     104118  

11.9

 

Reports and other Information; Disclaimer by Lenders.

     105118  

11.10

 

Collateral Matters

     105118  

11.11

 

Successor Agent and Resignation of Swingline Lender

     106120  

11.12

 

Setoff and Sharing of Payments

     107121  

11.13

 

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

     108121  

 

iii



--------------------------------------------------------------------------------

11.14

 

Approval of Lenders and Agent

     112126  

ARTICLE 12

 

GOVERNING LAW; JURISDICTION, ETC.

     113128  

12.1

 

Governing Law; Jurisdiction, Etc.

     113128  

12.2

 

Waiver of Notices

     115129  

12.3

 

Amendments and Waivers

     115129  

12.4

 

Waiver of Counterclaim

     116130  

12.5

 

Indemnification

     116130  

12.6

 

Costs and Expenses

     117131  

12.7

 

Further Assurances

     117131  

ARTICLE 13

 

MISCELLANEOUS

     118132  

13.1

 

Notice

     118132  

13.2

 

Partial Invalidity

     118132  

13.3

 

Successors

     118132  

13.4

 

Entire Agreement

     118132  

13.5

 

Headings

     118133  

13.6

 

Judgment Currency

     119133  

13.7

 

Counterparts and Facsimile

     119133  

13.8

 

Patriot Act Notice

     119133  

13.9

 

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.

     119133  

13.10

 

Acknowledgement Regarding Any Supported QFCs

     134  

13.11

 

Divisions

     135  

13.12

 

Certain ERISA Matters

     135  

ARTICLE 14

 

ACKNOWLEDGMENT AND RESTATEMENT

     120137  

14.1

 

[Reserved]

     120137  

14.2

 

Acknowledgment of Security Interests

     120137  

14.3

 

[Reserved]

     121137  

14.4

 

Restatement

     121137  

 

iv



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

  

Form of Assignment and Assumption Agreement

Exhibit B

  

Form of Compliance Certificate

Exhibit C

  

Form of Omnibus Information Certificate

Exhibit D

  

Form of Notice of Borrowing

Exhibit E

  

Form of Notice of Conversion/Continuation

Exhibit F

  

Form of Notice of Prepayment

Exhibit G

  

Revolving Loan Commitments

Schedule 6.1

  

Corporate Structure Chart

Schedule 8.2

  

Existing Liens

Schedule 8.3(d)

  

Existing Debt

Schedule 8.4

  

Existing Loans and Advances

 

v



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

This Fifth Amended and Restated Credit Agreement dated June 28, 2018 (as
amended, restated, supplemented, extended or otherwise modified, this “Agreement
”) is entered into by and between IMAX Corporation, a corporation incorporated
pursuant to the laws of Canada, as Borrower, the guarantors who are a party to
this Agreement and who may become a party hereto pursuant to the terms hereof,
as Guarantors, the lenders who are a party to this Agreement and who may become
a party hereto pursuant to the terms hereof, as Lenders, and Wells Fargo Bank,
National Association, a national banking association, as Agent (as defined
below) for the Secured Parties.

W I T N E S S E T H:

WHEREAS Borrower and Congress Financial Corporation (Canada) (“Original Lender”)
entered into a loan agreement dated February 6, 2004 which was amended pursuant
to:

 

  (a)

a first amendment to the loan agreement dated June 30, 2005;

 

  (b)

a second amendment to the loan agreement dated May 16, 2006;

 

  (c)

a second amendment to the loan agreement dated May 16, 2006 (which amended,
restated and replaced in its entirety the second amendment to the loan agreement
referred to in clause (b) above);

 

  (d)

a third amendment to the loan agreement dated September 30, 2007;

 

  (e)

a fourth amendment to the loan agreement dated December 5, 2007; and

 

  (f)

a fifth amendment to the loan agreement dated May 5, 2008,

(collectively, the “Original Loan Agreement”);

WHEREAS Wachovia Capital Finance Corporation (Canada) (formerly known as
Congress Financial Corporation (Canada)) as agent (the “Original Agent”) and
lender, Borrower and Export Development Canada (“EDC”), as lender, amended and
restated the Original Loan Agreement pursuant to an amended and restated credit
agreement dated November 16, 2009 as amended by a first amendment to the amended
and restated credit agreement dated January 21, 2011 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“First Amended and Restated Credit Agreement”);

WHEREAS Wells Fargo Capital Finance Corporation Canada (formerly known as
Wachovia Capital Finance Corporation (Canada)), as Original Agent and lender,
Borrower and EDC, as lender, amended and restated the First Amended and Restated
Credit Agreement pursuant to a second amended and restated credit agreement
dated June 2, 2011 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Second Amended and Restated Credit
Agreement”);

 

1



--------------------------------------------------------------------------------

WHEREAS Agent (as successor agent to the Original Agent), Borrower and the
lenders party thereto amended and restated the Second Amended and Restated
Credit Agreement pursuant to a third amended and restated credit agreement dated
February 7, 2013 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Third Amended and Restated Credit
Agreement”);

WHEREAS Agent, Borrower and the lenders party thereto amended and restated the
Third Amended and Restated Credit Agreement pursuant to a fourth amended and
restated credit agreement dated March 3, 2015 (as amended February 22, 2016 and
as further amended, modified, supplemented, extended, renewed, restated or
replaced from time to time, the “Fourth Amended and Restated Credit Agreement”);

WHEREAS Agent, Borrower and the lenders party thereto amended and restated the
Fourth Amended and Restated Credit Agreement pursuant to a fifth amended and
restated credit agreement dated June 28, 2018 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Fifth Amended and Restated Credit Agreement”);

WHEREAS on the First Amendment Effective Date, the Agent, Borrower and Lenders
desire to amend and restate the FourthFifth Amended and Restated Credit
Agreement as set forth herein; and

WHEREAS each Lender is willing to (severally and not jointly) make loans and
provide such financial accommodations to Borrower according to its Pro Rata
Share on the terms and conditions set forth herein and Agent is willing to act
as agent for Secured Parties on the terms and conditions set forth herein and
the other Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires. All
references to Borrower, Credit Parties, Guarantors, Lenders, Issuing Lender and
Agent pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and permitted
assigns. The words “hereof”, “herein”, “hereunder”, “this Agreement” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced. The word “including” when used in this Agreement
shall mean “including, without limitation”. References herein to any statute or
any provision thereof include such statute or provision as amended, revised,
re-enacted, and/or consolidated from time to time and any successor statute
thereto. An Event of Default shall continue or be continuing until such Event of
Default is waived in accordance with Section 12.3 or, without derogating from
the cure rights, if any, provided to Credit Parties in Article 10 hereof, is
cured, if such Event of Default is capable of being cured. Any accounting term
used herein

 

2



--------------------------------------------------------------------------------

unless otherwise defined in this Agreement shall have the meanings customarily
given to such term in accordance with GAAP. If, after the Closing Date, there
shall be any change in the application of the accounting principles used in
preparation of Borrower’s financial statements as a result of any changes in
GAAP including International Financial Reporting Standards becoming applicable
to Borrower, which changes (a) result in a change in the method of calculation
of, or (b) impact on, the financial covenant or other covenants applicable to
Borrower found in this Agreement or the other Financing Agreements, and either
the Borrower or the Required Lenders shall so request, Borrower and Agent shall
promptly enter into negotiations in good faith in order to amend the financial
covenant or other covenants so as to reflect equitably such changes with the
desired result that the evaluations of Borrower’s financial condition shall be
the same after such changes as if such changes had not been made. Canadian
Dollars and the sign “CDN$” mean lawful money of Canada. “U.S. Dollars” and the
sign “$” mean lawful money of the United States of America. All monetary amounts
referred to in this Agreement are in U.S. Dollars unless otherwise stated. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and properties
(both real and personal property), including cash, securities, accounts and
contract rights. For purposes of this Agreement, the following terms shall have
the respective meanings given to them below:

“Accounts” as defined in the UCC as in effect in the State of New York.

“Actual EBITDA” is defined in the definition of Designated Period Actual EBITDA
Notice.

“Adjusted Euro Dollar Rate” means, with respect to each Interest Period for any
Euro Dollar Rate Loan, the rate per annum (rounded upwards, if necessary, to the
next 1/16th of 1%) determined by dividing:

 

  (a)

the Euro Dollar Rate for such Interest Period by:

 

  (b)

a percentage equal to:

 

  (i)

one (1) minus

 

  (ii)

the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of U.S. Dollars in a non-United States or an
international banking office of the US Reference Bank used to fund a Euro Dollar
Rate Loan or any Euro Dollar Rate Loan made with the proceeds of such deposit,
whether or not the US Reference Bank actually holds or has made any such
deposits or loans. The Adjusted Euro Dollar Rate shall be adjusted on and as of
the effective day of any change in the Reserve Percentage.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

3



--------------------------------------------------------------------------------

“Agent” means Wells Fargo, in its capacity as administrative and collateral
agent hereunder, and any successor thereto appointed pursuant to Section 11.11.

“Agreed Currency” is defined in Section 13.6 hereof.

“Alternate Currency” means each Currency other than U.S. Dollars.

“Alternate Currency Loan” means each Revolving Loan denominated in an Alternate
Currency.

“Alternate Currency Revolving Loan Sublimit” means an amount equal to the lesser
of (i) $100,000,000 and (ii) the aggregate amount of the Revolving Loan
Commitment as then in effect. The Alternate Currency Revolving Loan Sublimit is
part of, and not in addition to, the Revolving Loan Commitment.

“AM Calculation Date” has the meaning set forth in the definition of “Applicable
Margin.”

“Annualized EBITDA” means, solely for the purposes of determining compliance
with the financial covenant in Section 9.1 and the Applicable Margin, (a) for
the applicable period ending immediately prior to the date on which a Designated
Period Annualized EBITDA Notice is delivered, the sum of Actual EBITDA for the
two Fiscal Quarters ended immediately prior to the delivery of such Designated
Period Annualized EBITDA Notice (such quarters, the “Initial Quarters”)
multiplied by two (2) and (b) for the applicable period ending as of the last
day of the Fiscal Quarter ending immediately after the Initial Quarters (such
quarter, the “Subsequent Quarter”), the sum of Actual EBITDA for the Subsequent
Quarter and each of the Initial Quarters multiplied by four-thirds (4/3). In
determining Annualized EBITDA clause (a) of the last sentence of EBITDA and any
applicable Replacement EBITDA Amounts shall be disregarded.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing or money laundering, including any applicable provision of the Patriot
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations and orders of Governmental
Authorities and all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Total Leverage Ratio:

 

4



--------------------------------------------------------------------------------

Pricing
Level

  

Total Leverage Ratio

   Applicable
Margin for Euro
Rate Loans,
CDOR Rate
Loans and Letter
of  Credit
Accommodations   Applicable
Margin for
U.S. Base Rate
Loans and
Canadian
Prime Rate
Loans   Applicable
Margin for
Commitment
Fees I    Less than 1.00:1.00    1.00%   0.25%   0.25% II    Greater than or
equal to 1.00:1.00 but less than 1.50:1.00    1.25%   0.50%   0.30% III   
Greater than or equal to 1.50:1.00 but less than 2.00:1.00    1.50%   0.75%  
0.35% IV    Greater than or equal to 2.00:1.00    1.75%   1.00%   0.375%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each an “AM Calculation Date”) ten (10) Business Days after the day by which
Borrower is required to provide a Compliance Certificate pursuant to
Section 7.6(a) for the most recently ended Fiscal Quarter; provided that (a) the
Applicable Margin shall be based on Pricing Level I until the first AM
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Total Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter preceding the applicable AM
Calculation Date, and (b) notwithstanding anything to the contrary above, from
and after the First Amendment Effective Date until the first AM Calculation Date
after the date on which the Designated Period has ended, the Applicable Margin
for Euro Rate Loans, CDOR Rate Loans and Letter of Credit Accommodations shall
be 2.50%, the Applicable Margin for U.S. Base Rate Loans and Canadian Prime Rate
Loans shall be 1.75% and the Applicable Margin for commitment fees shall be
0.50% and, thereafter the Pricing Level shall be determined by reference to the
Total Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter preceding the applicable AM Calculation Date and (c) if Borrower fails
to provide the Compliance Certificate as required by Section 7.6(a) for the most
recently ended Fiscal Quarter preceding the applicable AM Calculation Date, the
Applicable Margin from such AM Calculation Date shall be based on Pricing Level
IV until such time as a Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Total Leverage Ratio as of
the last day of the most recently ended Fiscal Quarter. The Applicable Margin
shall be effective from one AM Calculation Date until the next AM Calculation
Date. Any adjustment in the Applicable Margin shall be applicable to all
Revolving Loans or Letter of Credit Accommodations then existing or subsequently
made or issued.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 7.6(a) is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Revolving Loan Commitment is in effect, or (iii) any Loan or Letter of Credit
Accommodation is outstanding when such inaccuracy is discovered or such
financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) Borrower shall immediately
deliver to Agent a corrected Compliance Certificate for such Applicable Period,
(B) the Applicable Margin for such Applicable Period shall be determined as if
the Total Leverage Ratio in the corrected Compliance Certificate were applicable
for such Applicable Period, and (C) Borrower shall immediately and retroactively
be obligated to pay to Agent the accrued additional interest and fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by Agent in accordance with Section 5.3.
Borrower’s obligations under this paragraph shall survive the termination of the
Revolving Loan Commitments and the repayment of all other Obligations hereunder.

“AM Calculation Date” has the meaning set forth in the definition of “Applicable
Margin.”

“Approved Fund” means any Fund that is administered or managed by (a) an
existing Lender, (b) an Affiliate of an existing Lender or (c) an entity or an
Affiliate of an entity that administers or manages an existing Lender.

“Arranger” means Wells Fargo Securities, LLC, in its role hereunder as sole lead
arranger and joint bookrunner.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 11.1), and accepted by Agent, in
substantially the form attached hereto as Exhibit A or any other form approved
by Agent.

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or

 

6



--------------------------------------------------------------------------------

their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Bankruptcy Code” means title 11 of the United Stated Code, as in effect from
time to time.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan ” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan ”.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“BMO” means Bank of Montreal.

“BMO Facilities” means the debt facilities originally described in the term
sheet dated July 10, 2014 between Borrower and BMO with respect to the issuance
of:

 

  (a)

a $10,000,000 Demand, Revolving Letter of Credit Facility by BMO in favor of
Borrower (the “BMO LC Facility”);

 

  (b)

a CDN$175,000 Mastercard Businesscard Facility by BMO in favor of Borrower (the
“Mastercard Facility”); and

 

  (c)

a $3,000,000 Directline for Business – Foreign Exchange Settlement Facility by
BMO in favor of Borrower (the “F/X Facility”).

“Borrower” means IMAX Corporation, a corporation incorporated pursuant to the
laws of Canada.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Toronto, Ontario and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Euro Rate Loans or any U.S. Base Rate Loan as to which the interest rate is
determined by reference to the Adjusted Euro Dollar Rate or the Euro Dollar
Rate, as applicable, any day that is a Business Day described in clause (a) and
that is also a London Banking Day.

“Canadian Revolving Loans” means Revolving Loans denominated in Canadian
Dollars.

“Canadian Prime Rate” means the greater of (a) the rate of interest publicly
announced from time to time by the Canadian Reference Bank as its prime rate in
effect for determining interest rates on Canadian Dollar denominated commercial
loans in Canada (which such rate is not necessarily the

 

7



--------------------------------------------------------------------------------

most favored rate of such reference bank and such reference bank may lend to its
customers at rates that are at, above or below such rate) and (b) the annual
rate of interest equal to the sum of (i) the CDOR Rate for a one (1) month
interest period at such time plus (ii) 0.75% per annum.

“Canadian Prime Rate Loans” means any Loans or portion thereof on which interest
is payable based on the Canadian Prime Rate in accordance with the terms hereof.

“Canadian Reference Bank” means a bank listed in Schedule I to the Bank Act
(Canada) as Agent may from time to time designate, in its discretion.

“Canadian Revolving Loans” means Revolving Loans denominated in Canadian
Dollars.

“Capital Lease Obligations” means all monetary obligations of Borrower and its
consolidated Subsidiaries under a capital or finance lease and, for the purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP; provided that obligations or
liabilities of any Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating lease under GAAP as existing on the Closing Date
that are recharacterized as Capital Lease Obligations due to a change in GAAP
after the Closing Date shall not be treated as Capital Lease Obligations for any
purpose under this Agreement, but instead shall be accounted for as if they were
operating leases for all purposes under this Agreement as determined under GAAP
as in effect on the Closing Date..

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of Canada, the United States, the
United Kingdom or any country that is a member of the European Union (as it is
constituted on the Closing Date) or any agency or instrumentality of any of the
foregoing; (b) domestic and euro dollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of Canada or the United States,
any province or state thereof, any foreign bank, or its branches or agencies,
the long-term indebtedness of which institution at the time of acquisition is
rated A- (or better) by Standard & Poor’s Rating Services (“S&P”) or A3 (or
better) by Moody’s Investors Service, Inc. (“Moody’s”), and which deposits are
fully protected against currency fluctuations for any such deposits with a term
of more than 90 days; (c) shares of money market, mutual or similar funds having
assets in excess of $100,000,000 and the investments of which are limited to
(i) investment grade securities (i.e., securities rated at least BBB by S&P or
rated at least Baa by Moody’s) and (ii) commercial paper of Canadian, U.S. and
foreign banks and bank holding companies and their subsidiaries and Canadian,
U.S. and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s (all such institutions being, “Qualified Institutions”); (d) commercial
paper of Qualified Institutions; (e) auction rate securities (long-term,
variable rate bonds tied to short-term interest rates) that are rated AAA by S&P
and Aaa by Moody’s; and (f) in the case of any non-U.S. Subsidiary, investments
of comparable tenor and credit quality to those described in the foregoing
clauses customarily used in any country where such non-U.S. Subsidiary is
located or in which the investment is made; provided that the maturities of such
Cash Equivalents shall not exceed 365 days from the date of acquisition.

 

8



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, Agent or an
Affiliate of Agent, in its capacity as a party to such Cash Management Agreement
or (ii) within thirty days after the time such Person enters into the applicable
Cash Management Agreement, becomes a Lender, an Affiliate of a Lender, Agent or
an Affiliate of Agent.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CDOR Rate” means, for the applicable Interest Period and as determined on the
day of the applicable borrowing, conversion or continuation, a rate of interest
per annum equal to the stated average appearing on the “Reuters Screen CDOR
Page” (as defined in the International Swap Dealer Association, Inc.’s
definitions, as amended, restated, supplemented or otherwise modified from time
to time), or any successor page, as of 10:00 a.m. (Toronto time) on such day (or
if such day is not a Business Day, then on the immediately preceding Business
Day), of the rates per annum applicable to Canadian Dollar bankers’ acceptances
having a term equal to such Interest Period, rounded to the nearest 1/100th of
1% (with 0.005% being rounded up); provided, however, that if, for any reason,
such rate does not appear on the Reuters Screen CDOR Page on such day as
contemplated, then the “CDOR Rate” on such day shall be calculated as the
arithmetic average of the rates per annum applicable to Canadian Dollar bankers’
acceptances having a term equal to such Interest Period quoted by the banks
listed in Schedule I of the Bank Act (Canada) as of 10:00 a.m. (Toronto time) on
such day (or if such day is not a Business Day, then on the immediately
preceding Business Day). Each calculation by Agent of the CDOR Rate shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
the foregoing, if the CDOR Rate shall be less than 0%, such rate shall be deemed
to be 0% for purposes of this Agreement.

“CDOR Rate Loans” means any Loans or portion thereof on which interest is
payable by reference to the CDOR Rate in accordance with the terms hereof.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by Agent, any Lender or the Issuing
Lender with any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued.

“Closing Date” means June 28, 2018.

 

9



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the property and assets, real or
personal, tangible or intangible, now existing or hereafter acquired by any
Credit Party that may at any time be or become subject to a Lien in favor of
Agent to secure any or all of the Obligations; provided that, for greater
certainty, any and all assets of IMAX China Multimedia and IMAX China Theatre,
the Mississauga Property, the Playa Vista Property and any other property and
assets expressly excluded from the “Collateral” pursuant to the terms of the
applicable Financing Agreements shall be excluded from, and not form part of,
the Collateral.

“Commitments” means, collectively, the Revolving Loan Commitments and the Term
Loan Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means the compliance certificate substantially in the
form attached hereto as Exhibit B or such other form as may be reasonably
approved by the Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Total Assets” means, with respect to Borrower and its consolidated
Subsidiaries as of any date, the amount which, in accordance with GAAP, would be
set forth under the heading “Total Assets” (or any like heading) on a
consolidated balance sheet of Borrower and its Subsidiaries, as of the end of
the most recent consolidated balance sheet of Borrower and its Subsidiaries,
determined on a pro forma basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise and
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, Borrower and Guarantors.

“Currency” means Canadian Dollars, Euros and U.S. Dollars and any other freely
transferable currency to the extent that such currency is approved by Agent and
each Revolving Lender providing the Revolving Loan in such currency.

“Debt” means, with respect to any Person at any time and without duplication:

 

  (a)

all obligations for the deferred purchase price of property or services (other
than (x) current trade payables incurred in the ordinary course of business,
(y) any earn-out obligations until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (z) expenses accrued in
the ordinary course of business);

 

  (b)

all obligations, liabilities and indebtedness evidenced by notes, bonds,
debentures or similar instruments;

 

10



--------------------------------------------------------------------------------

  (c)

the Attributable Debt of such Person with respect to such Person’s Capital Lease
Obligations and Synthetic Leases;

 

  (d)

the drawn and unreimbursed amount of all issued letters of credit (including
Letter of Credit Accommodations and letters of credit issued under the BMO LC
Facility);

 

  (e)

Capital Lease Obligations;

 

  (f)

all obligations, liabilities and indebtedness for borrowed money;

 

  (g)

all obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person to the extent of the
value of such property (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

 

  (h)

all indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person, whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

  (i)

all obligations of any such Person in respect of Disqualified Equity Interests;

 

  (j)

all net obligations of such Person under any Hedge Agreements; and

 

  (k)

guarantees of items referenced in subsections (a) through to (j) of this
definition.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, (i) unless such Debt is expressly made non-recourse
to such Person or (ii) except to the extent such Person’s liability for such
Debt is otherwise limited in recourse or amount, but only up to the amount of
the value of the assets to which recourse is limited or the amount of such
limit. In respect of Debt of another Person secured by a Lien on the assets of
the specified Person, the amount of such Debt as of any date of determination
will be the lesser of (x) the fair market value of such assets as of such date
and (y) the amount of such Debt as of such date. The amount of any net
obligation under any Hedge Agreement on any date shall be deemed to be the Hedge
Termination Value thereof as of such date. Debt shall not include, in the case
of Borrower and its Subsidiaries, intercompany loans, intercompany advances, or
intercompany Debt having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event, circumstance or omission which, with any of the giving
of notice or a lapse of time or both would constitute an Event of Default.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 3.8(b), any Lender that (a) is a
Non-Funding Lender, (b) has notified the Borrower, the Agent, the Issuing Lender
or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets (except, in the case of
immunity from attachment of assets, to the extent the liabilities of such Lender
(including judgments against it) are otherwise paid out of, or payable from, a
fund of a Governmental Authority which was created and is then maintained for
such purpose and is funded in an amount at least sufficient to satisfy such
liabilities) or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.8(b)) upon delivery of written notice of
such determination to the Borrower, the Issuing Lender, the Swingline Lender and
each Lender.

“Designated Period” means the period commencing on the First Amendment Effective
Date and ending on the earlier to occur of (a) the date on which the duly
executed and completed Compliance Certificate required to be delivered under
Section 7.6(a)(iii) is delivered to the Agent for the Fiscal Quarter ending
December 31, 2021 (together with the accompanying financial statements required
to be delivered pursuant to Section 7.6(a)(ii)), and such certificate
demonstrates compliance with Section 9.1 and (b) so long as no Default or Event
of Default has occurred and is continuing, to the extent the Borrower delivers a
Designated Period Suspension Notice, the date on which the applicable Designated
Period Suspension Notice and related Compliance Certificate and financial
statements are delivered.

“Designated Period Actual EBITDA Notice” means a one-time written notice to the
Agent, in form and substance reasonably satisfactory to the Agent, identifying
itself as a “Designated Period Actual EBITDA Notice” and confirming the
Borrower’s agreement to calculate EBITDA for the four Fiscal Quarter period
ending immediately prior to the date

 

12



--------------------------------------------------------------------------------

of delivery of such notice and for each subsequent four Fiscal Quarter period
thereafter based on the actual EBITDA as determined without giving effect to the
last sentence of EBITDA and without reference to any Annualized EBITDA or
Replacement EBITDA Amounts (EBITDA as so calculated, “Actual EBITDA”). For the
avoidance of doubt, (a) the Designated Period Actual EBITDA Notice may only be
delivered by the Borrower one time and shall be delivered concurrently with the
delivery of the duly executed and completed Compliance Certificate pursuant to
Section 7.6(a)(iii) (together with the accompanying financial statements
required to be delivered pursuant to Section 7.6(a)(i) or (ii), as applicable)
with respect to the Fiscal Quarter or Fiscal Year ended immediately prior to the
date such notice is delivered which demonstrates that the Senior Secured Net
Leverage Ratio, as of such quarter end and calculated using Actual EBITDA, was
equal to or less than 3.25 to 1.00 and (b) if the Borrower delivers a Designated
Period Actual EBITDA Notice it may not thereafter revoke such notice or deliver
a Designated Period Annualized EBITDA Notice.

“Designated Period Annualized EBITDA Notice” means a one-time written notice to
the Agent, in form and substance reasonably satisfactory to the Agent,
identifying itself as a “Designated Period Annualized EBITDA Notice” and
confirming the Borrower’s agreement to calculate EBITDA for the four Fiscal
Quarter period ending immediately prior to the date of delivery of such notice
and the four Fiscal Quarter period ending immediately after the date of delivery
of such notice based on the Annualized EBITDA and for each subsequent four
Fiscal Quarter period thereafter based on Actual EBITDA. For the avoidance of
doubt, (a) the Designated Period Annualized EBITDA Notice may only be delivered
by the Borrower one time and shall be delivered concurrently with the delivery
of the duly executed and completed Compliance Certificate pursuant to
Section 7.6(a)(iii) (together with the accompanying financial statements
required to be delivered pursuant to Section 7.6(a)(i) or (ii), as applicable)
with respect to the Fiscal Quarter or Fiscal Year ended immediately prior to the
date such notice is delivered which demonstrates that the Senior Secured Net
Leverage Ratio, as of such quarter end and calculated using Annualized EBITDA,
was equal to or less than 3.25 to 1.00 and (b) if the Borrower delivers a
Designated Period Annualized EBITDA Notice it may not thereafter revoke such
notice or deliver a Designated Period Actual EBITDA Notice.

“Designated Period Suspension Notice” means either a Designated Period Actual
EBITDA Notice or a Designated Period Annualized EBITDA Notice.

“Disqualified Equity Interests”” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are

 

13



--------------------------------------------------------------------------------

accrued and payable and the termination of the Commitments), in whole or in
part, (c) provide for the scheduled payment of dividends in cash or (d) are or
become convertible into or exchangeable for Debt or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date.

“Dollar Equivalent” means, at any time for the determination thereof, with
respect to an amount of an Alternate Currency, the amount of U.S. Dollars which
could be purchased with such amount of such Alternate Currency at the spot
exchange rate therefor as quoted by Agent as of 11:00 a.m. (New York time) on
the date two (2) Business Days prior to the date of any determination thereof
for purchase on such date.

“EBITDA” means, for any period with respect to Borrower and its consolidated
Subsidiaries, an amount equal to:

(a)    the sum, without duplication, of the amounts for such period of:

 

  (i)

consolidated net income or net loss;

 

  (ii)

loss from equity accounted investments and cash fees and expenses incurred in
connection with Permitted Investments, recapitalization, the issuance of Equity
Interests and the incurrence, repayment or exchange of Debt permitted to be
incurred hereunder (including a refinancing thereof), in each case, whether or
not successful;

 

  (iii)

provisions for Taxes based on income, profits or capital, including state,
franchise and similar Taxes;

 

  (iv)

total interest expense;

 

  (v)

total depreciation expense;

 

  (vi)

total amortization expense (including amortization or write-off of deferred
financing fees);

 

  (vii)

write-downs relating to inventories, financing receivables, accounts receivable,
property, plant and equipment, joint revenue sharing arrangements, other
intangible assets, other assets or investments and film assets, as approved by
Agent, acting consistent with past practice or as otherwise agreed by Agent;

 

  (viii)

stock option based compensation expenses and other non-cash equity-based
compensation expenses;

 

  (ix)

the amount of any restructuring charges or reserves (which, for the avoidance of
doubt, shall include retention, severance, systems establishment cost, excess
pension charges, contract termination costs, including future lease commitments,
costs related to the start up, closure, relocation or consolidation of
facilities and costs to relocate employees), as

 

14



--------------------------------------------------------------------------------

 

approved by Agent, acting consistent with past practice or as otherwise agreed
by Agent;

 

  (x)

curtailment of post-retirement benefits;

 

  (xi)

expenses during such period relating to pension payments;

 

  (xii)

the amount of any extraordinary, unusual or non-recurring charges, expenses or
losses, as approved by Agent, acting consistent with past practice or as
otherwise agreed by Agent;

 

  (xiii)

other non-cash charges, expenses and losses as approved by Agent, acting
consistent with past practice or as otherwise agreed by Agent;

 

  (xiv)

transaction costs in connection with the Financing Agreements;

 

  (xv)

charges, expenses or losses in connection with the termination or write-down of
the Hong Kong JV Investment; and

 

  (xvi)

write-downs relating to the virtual reality business of the Borrower and its
Subsidiaries as of the Closing Date;

minus

(b)    the sum, without duplication, of the amounts for such period of:

 

  (i)

interest income; and

 

  (ii)

any credit for income tax.

For purposes of calculating compliance with the financial covenant in
Section 9.1 hereof and the Fixed Incremental Amount, EBITDA shall be calculated
(a) without taking into account any contribution to consolidated net income or
net loss with respect to (i) any Future Permitted Transaction and (ii) non-cash
equity income or loss from joint ventures and (b) to reflect the reduction in
EBITDA allocable to minority interests owned in any Subsidiary by arm’s length
third Persons.

Notwithstanding the foregoing or anything to the contrary contained herein,
solely for the purposes of determining compliance with the financial covenant in
Section 9.1 and, with respect to clause (b), the Applicable Margin, (a) unless
and until the Borrower has delivered a Designated Period Suspension Notice,
EBITDA for the Fiscal Quarters ending September 30, 2020 and December 31, 2020
shall be $32,430,000 and $46,955,000, respectively (each, respectively, a
“Replacement EBITDA Amount”) and (b) in the event that the Borrower has
delivered a Designated Period Annualized EBITDA Notice, EBITDA shall be
temporarily annualized using Annualized EBITDA as set forth in the definition of
Designated Period Annualized EBITDA Notice.

 

15



--------------------------------------------------------------------------------

“EDC Indemnity Agreement” means the indemnity agreement dated May 3, 2010 given
by Borrower in favor of EDC, as amended, modified, supplemented, extended,
renewed, restated or replaced from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” means

 

  (a)

any Lender;

 

  (b)

any Affiliate of such Lender;

 

  (c)

any Approved Fund; and

 

  (d)

any other commercial bank, financial institution or “accredited investor” (as
defined under Ontario Securities Commission Rule 45-106) approved by Agent and,
unless an Event of Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed),

provided, however, that,

 

  (i)

neither Borrower nor any Affiliate of Borrower;

 

  (ii)

nor any natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person);

 

  (iii)

nor any Person that is a competitor of Borrower (if such Person is included on a
written list provided by Borrower to Agent prior to or after the Closing Date,
which written list Borrower may update from time to time by providing it to
Agent),;

 

  (iv)

nor any Defaulting Lender or any of its Subsidiaries;

in each case of the foregoing clauses (i), (ii), and (iii), and (iv) shall
qualify as an Eligible Transferee (each, a “Prohibited Transferee”).

 

16



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation or of
potential responsibility, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health, natural resources or
the environment.

“Environmental Laws” means with respect to any Person, all Applicable Laws,
permits, licenses and consent decrees imposed by a Governmental Authority
relating to pollution or protection of the Environment or protection of human
health (to the extent relating to exposure to Hazardous Materials), including
laws relating to emissions, discharges, releases or threatened releases of
Hazardous Materials into the Environment or otherwise relating to the
generation, use, treatment, storage, transport or handling of Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Credit Party or any of their respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means (a) in the case of a corporation, capital stock or
shares, (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (c) in the case of a partnership, partnership
interests (whether general or limited), (d) in the case of a limited liability
company, membership interests, (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person and (f) any and all warrants,
rights or options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules, regulations and interpretations thereunder or related thereto.

“ERISA Affiliate” means any person required to be aggregated with any Credit
Party or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o)
of the Code.

“ERISA Event” means

 

  (a)

any “reportable event” as defined in Section 4043(c) of ERISA or the regulations
issued thereunder, with respect to a U.S. Pension Plan, other than events as to
which the requirement of notice has been waived in regulations by the Pension
Benefit Guaranty Corporation;

 

17



--------------------------------------------------------------------------------

  (b)

the adoption of any amendment to a U.S. Pension Plan or Multiemployer Plan that
would require the provision of security pursuant to the Code or ERISA;

 

  (c)

a complete or partial withdrawal by any Credit Party or any ERISA Affiliate from
a Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal;

 

  (d)

the filing of a notice of intent to terminate a U.S. Pension Plan or
Multiemployer Plan under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the Pension Benefit Guaranty Corporation to terminate a U.S.
Pension Plan or Multiemployer Plan;

 

  (e)

an event or condition which would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan;

 

  (f)

the imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Credit Party or any ERISA Affiliate in excess of $1,000,000;
and

 

  (g)

any other event or condition with respect to any U.S. Pension Plan or
Multiemployer Plan subject to Title IV of ERISA maintained, or contributed to,
by any ERISA Affiliate in excess of $1,000,000.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Euribor” means the rate per annum determined on the basis of the rate for
deposits in Euros for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by Agent, at approximately
11:00 a.m. (London time) four (4) Business Days prior to the commencement of
such Interest Period, provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions, the rate above instead shall
be the offered quotation to first-class banks in the London interbank Eurodollar
market by Agent for deposits in Euros of amounts in immediately available funds
comparable to the principal amount of the Euro Rate Loan of Agent (in its
capacity as a Lender (or, if Agent is not a Lender with respect thereto, taking
the average principal amount of the Euro Rate Loan then being made by the
various Lenders pursuant thereto)) with maturities comparable to the Interest
Period applicable to such Euro Rate Loan at approximately 11:00 a.m. (London
time) four (4) Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, if Euribor shall be less than 0%, such rate shall
be deemed to be 0% for purposes of this Agreement.

“Euro” means the single currency of the participating member states as described
in any EMU Legislation.

“Euro Dollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.2(c), the rate of interest, based on a 360 day year,
published by the ICE Benchmark

 

18



--------------------------------------------------------------------------------

Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by Agent, as the London interbank offered rate for
deposits in U.S. Dollars for a term comparable to the applicable Interest Period
as selected by Borrower (but if more than one rate is specified on such page,
the rate will be an arithmetic average of all such rates rounded upwards, in
Agent’s discretion, to the nearest 1/100th of one 1%) at approximately 9:00 a.m.
(New York time) three (3) Business Days prior to the commencement of such
Interest Period. If, for any reason, such rate is not so published then “Euro
Dollar Rate” shall be determined by Agent to be the arithmetic average of the
rate per annum at which deposits in U.S. Dollars would be offered by first class
banks in the London interbank market to Agent at approximately 9:00 a.m. (New
York time) three (3) Business Days prior to the commencement of such Interest
Period. Each calculation by Agent of the Euro Dollar Rate shall be conclusive
and binding for all purposes, absent manifest error. Notwithstanding the
foregoing, if the Euro Dollar Rate shall be less than 0%, such rate shall be
deemed to be 0% for purposes of this Agreement.

“Euro Dollar Rate Loans” means any Loans or portion thereof denominated in U.S.
Dollars and on which interest is payable based on the Adjusted Euro Dollar Rate
in accordance with the terms hereof.

“Euro Loans” means any Loans or portion thereof denominated in Euros and on
which interest is payable based on the Euro Rate in accordance with the terms
hereof.

“Euro Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.2(c):

 

  (a)

for any Revolving Loans denominated in U.S. Dollars, the Adjusted Euro Dollar
Rate;

 

  (b)

for any Revolving Loans denominated in Euros, Euribor; and

 

  (c)

for any Revolving Loans denominated in an Alternate Currency (other than
Canadian Dollars and Euros), such rate per annum as shall be agreed upon by
Agent, Borrower and the Revolving Lenders.

“Euro Rate Loans” means any Revolving Loans or portion thereof denominated in
U.S. Dollars or an Alternate Currency (other than Canadian Dollars) and on which
interest is payable based on the Euro Rate in accordance with the terms hereof.

“Event of Default” is defined in Section 10.1.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security

 

19



--------------------------------------------------------------------------------

interest becomes effective with respect to such Swap Obligation (such
determination being made after giving effect to any applicable keepwell, support
or other agreement for the benefit of the applicable Credit Party, including
under the keepwell provisions in the applicable Financing Agreement). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower under Section 3.6(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.5(g), (d) any Taxes imposed under
FATCA and (e) any Taxes that are required to be deducted or withheld under the
ITA or in respect of any payment or deemed payment under the ITA, to or for the
benefit of any Recipient (i) with which the payor does not deal at arm’s length
for purposes of the ITA at the time of the making of the payment or deemed
payment or (ii) that is a “specified shareholder” (as defined in subsection
18(5) of the ITA) of the applicable Credit Party at any relevant time or does
not deal at arm’s length for purposes of the ITA with a “specified shareholder”
(as defined in subsection 18(5) of the ITA) of the applicable Credit Party at
any relevant time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions

 

20



--------------------------------------------------------------------------------

received by Agent from three (3) federal funds brokers of recognized standing
selected by Agent. Notwithstanding the foregoing, if the Federal Funds Rate
shall be less than 0%, such rate shall be deemed to be 0% for purposes of this
Agreement.

“Fee Letter” means the separate fee letter agreement dated June 6, 2018 among
Borrower, Agent and Arranger.

“Financing Agreements” means, collectively, this Agreement, the Fee Letter and
all notes, guarantees, security agreements and other agreements, documents and
instruments previously, now or at any time hereafter executed and/or delivered
by any Credit Party in connection with this Agreement, in each case, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, but excluding any Secured Hedge Agreement and
Secured Cash Management Agreement.

“First Amendment Effective Date” means June 10, 2020.

“Fiscal Quarter” means each of the following 3 month periods in any Fiscal Year
of Borrower: January 1 to March 31, April 1 to June 30, July 1 to September 30
and October 1 to December 31.

“Fiscal Year” means the fiscal year of Borrower being the twelve (12) month
period of January 1 to December 31.

“Fixed Incremental Amount” means, at any time, (a)  an amount equal to the
greater of (ai) $140,000,000 and (bii) the EBITDA of Borrower and its
consolidated Subsidiaries for the four (4) fiscal quarterFiscal Quarter period
most recently ended for which a Compliance Certificate has been executed and
delivered by Borrower to Agent less (b) the aggregate principal amount of all
Incremental Loans, Incremental Loan Commitments and Incremental Equivalent Debt
incurred under the Fixed Incremental Amount prior to such time.; provided
further that during the Designated Period the Fixed Incremental Amount shall be
reduced to $50,000,000 less the aggregate principal of all Incremental Loans,
Incremental Loan Commitments and Incremental Equivalent Debt incurred under the
Fixed Incremental Amount during the Designated Period prior to such time.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding obligations with respect to Letter of Credit Accommodations issued
by such Issuing Lender, other than such obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Pro Rata Share of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

21



--------------------------------------------------------------------------------

“Future Permitted Transaction” means any infrequent or unusual transaction
requested by Borrower to be designated as such to the extent any such
transaction has been pre-approved in writing by Agent and Required Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America and as in effect from time to time (for all other purposes of the
Agreement), including those forth in the opinions and pronouncements of the
relevant U.S. public and private accounting boards and institutes which are
applicable to the circumstances as of the date of determination consistently
applied. If at any time any change in GAAP or the application thereof would
affect the computation or interpretation of any financial ratio, basket,
requirement or other provision set forth in any Financing Agreement, and either
the Borrower or the Required Lenders shall so request, the Agent and the
Borrower shall negotiate in good faith to amend such ratio, basket, requirement
or other provision to preserve the original intent thereof in light of such
change in GAAP or the application thereof (subject to the approval of the
Required Lenders not to be unreasonably withheld, conditioned or delayed).

“General Security Agreement” means the amended and restated general security
agreement dated November 16, 2009 entered into by Borrower in favor of Agent, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

“Governmental Authority” means any government, parliament, legislature,
municipal or local government, or any regulatory authority, agency, commission
or board of any government, parliament or legislature, or any court or (without
limitation to the foregoing) any other law, regulation or rule-making entity
(including any central bank, fiscal or monetary authority regulating banks),
having or purporting to have jurisdiction in the relevant circumstances, or any
Person acting or purporting to act under the authority of any of the foregoing
(including any arbitrator).

“Guarantors” means, other than Borrower, any guarantor, endorser, acceptor,
surety or other person liable on or with respect to the Obligations or who is
the owner of any property which is security for the Obligations, including:

 

  (a)

IMAX U.S.A. Inc., a Delaware corporation;

 

  (b)

1329507 Ontario Inc., an Ontario corporation;

 

  (c)

IMAX II U.S.A. Inc., a Delaware corporation;

 

  (d)

IMAX Post/DKP Inc., a Delaware corporation;

 

  (e)

IMAX Barbados; and

 

  (f)

IMAX Ireland.

“Hazardous Materials” means any chemical, material, substance, waste, pollutant
or contaminant, or compound in any form of any nature, including petroleum and
petroleum products, asbestos and asbestos-containing materials, regulated
pursuant to any Environmental Law.

 

22



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

“Hedge Bank” means any Person that at the time it enters into a Hedge Agreement
is a Lender, an Affiliate of a Lender, Agent or an Affiliate of Agent, in its
capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include Agent, a Lender or
any Affiliate thereof).

“Hong Kong JV Guarantee” means the unsecured guarantee dated January 6, 2014
issued by Borrower to Sino Leader (Hong Kong) Limited.

“Hong Kong JV Investment” means the $12,500,000 investment by IMAX (Hong Kong)
Holding, Limited in TCL-IMAX Entertainment Co., Limited for 50% of the issued
and outstanding share capital of TCL-IMAX Entertainment Co., Limited.

“IMAX Barbados” means IMAX (Barbados) Holding, Inc., a Barbados corporation.

“IMAX Cayman” means IMAX China Holding, Inc., a Cayman Islands exempted company.

“IMAX China Credit Facility” means a secured credit facility provided by third
party lenders to IMAX Cayman, IMAX China HK and/or IMAX China Multimedia.

“IMAX China Guarantee” means an unsecured guarantee issued by Borrower of the
obligations, liabilities and indebtedness of any borrower that is a Subsidiary
of Borrower under the IMAX China Credit Facility in an amount not to exceed
$5,000,000.

“IMAX China HK” means IMAX China (Hong Kong), Limited.

 

23



--------------------------------------------------------------------------------

“IMAX China Multimedia” means IMAX (Shanghai) Multimedia Technology Co., Ltd., a
People’s Republic of China corporation.

“IMAX China Theatre” means IMAX (Shanghai) Theatre Technology Services Co.,
Ltd., a People’s Republic of China corporation.

“IMAX Film Fund” means IMAX Documentary Films Capital, LLC.

“IMAX Film Fund Put” means the Production, Financing and Distribution Agreement
dated as of May 12, 2014, by and between IMAX Film Holding Co. and IMAX Film
Fund.

“IMAX HK” means IMAX (Hong Kong) Holding, Limited, a Subsidiary of Borrower and
a Hong Kong corporation.

“IMAX Ireland” means IMAX Theatres International Limited, an Irish corporation.

“Increased Amount Date” is defined in Section 2.6(b).

“Increased-Cost Lender” is defined in Section 3.6(a).

“Incremental Equivalent Debt” is defined in Section 8.3(y).

“Incremental Lender” is defined in Section 2.6(c).

“Incremental Loan Commitments” is defined in Section 2.6(a)(ii).

“Incremental Loans” is defined in Section 2.6(a)(ii).

“Incremental Revolving Loan Commitment” is defined in Section 2.6(a)(ii).

“Incremental Revolving Loan Increase” is defined in Section 2.6(a)(ii).

“Incremental Term Loan” is defined in Section 2.6(a)(i).

“Incremental Term Loan Commitment” is defined in Section 2.6(a)(i).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and any other documents entered into in connection herewith
and (b) to the extent not otherwise described in clause (a), Other Taxes.

“Indemnitee” is defined in Section 12.5.

“Information Certificate” means the Information Certificate substantially in the
form of Exhibit C hereto provided by or on behalf of each Credit Party to Agent
in connection with the Financing Agreements.

“Insolvency Laws” means any of the Bankruptcy Code, BIA, the CCAA (Canada), the
Winding-Up and Restructuring Act (Canada), and any similar debtor relief laws of
any applicable

 

24



--------------------------------------------------------------------------------

jurisdiction (including common law or equity and any law permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it) now or
hereafter in effect relating to bankruptcy, insolvency, receivership,
liquidation, dissolution, winding-up, restructuring or reorganization of debtors
(including provisions of any applicable corporations legislation dealing with
the restructuring or rearrangement of debts), compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors
generally (or any class of creditors), or composition of any debtor or its
indebtedness.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of Insolvency Law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

“Intercreditor Agreement” means an intercreditor agreement that is reasonably
satisfactory to Agent and entered into by Agent pursuant to Section 11.10(d), as
amended, modified, extended, renewed, restated or replaced from time to time.

“Interest Period” means, with respect to each CDOR Rate Loan and Euro Rate Loan,
a period of one (1), two (2), three (3) or six (6) months (or, if agreed to by
all relevant Lenders, twelve (12) months) duration as Borrower may elect, the
exact duration to be determined in accordance with customary practice in the
applicable CDOR Rate or Euro Rate market; provided that (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) of this definition, end on the
last Business Day of a calendar month; and (c) Borrower may not elect an
Interest Period which will end after the Maturity Date.

“Interest Rate” means:

 

  (a)

as to Euro Dollar Rate Loans, the Adjusted Euro Dollar Rate plus the Applicable
Margin per annum; or

 

  (b)

as to U.S. Base Rate Loans, the U.S. Base Rate plus the Applicable Margin per
annum; or

 

  (c)

as to CDOR Rate Loans, the CDOR Rate plus the Applicable Margin per annum;

 

  (d)

as to Canadian Prime Rate Loans, the Canadian Prime Rate plus the Applicable
Margin per annum;

 

  (e)

as to Euro Rate Loans (other than US Revolving Loans), the Euro Rate plus the
Applicable Margin per annum;

 

  (f)

notwithstanding the rates described in clause (a) and (e) above, the rate of 2%
per annum in excess of the applicable Interest Rate described above and all fees
payable in connection herewith shall apply (and shall be payable on demand by
Agent):

 

25



--------------------------------------------------------------------------------

  (i)

automatically upon the occurrence and continuation of a Payment/Insolvency Event
of Default; and

 

  (ii)

at the election of Required Lenders (or Agent at the direction of Required
Lenders) upon the occurrence and continuation of any other Event of Default.

“Investment” is defined in Section 8.4.

“IP Collateral” means all of the Intellectual Property as such term is defined
in the General Security Agreement.

“IP Collateral License Agreement” means the amended and restated intellectual
property license agreement dated November 16, 2009 granting Agent and its
successors, transferees and assignees, a non-exclusive, royalty free perpetual
license to the IP Collateral, but effective only upon the occurrence and
continuance of an IP Grace Period, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

“IP Grace Period” means the period commencing on the date upon which Agent
exercises its remedies pursuant to Section 10.2(a) and/or Section 10.2(b) hereof
and ending 120 days thereafter.

“Issuing Lender” means with respect to Letter of Credit Accommodations issued
hereunder on or after the Closing Date, Wells Fargo, in its capacity as issuer
thereof, or any successor thereto.

“ITA” means the Income Tax Act, R.S.C. 1985, c. (5th Supplement).

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to Agent and executed and delivered in connection with
Section 2.6.

“Lenders” means each Person executing this Agreement as a Lender on the Closing
Date (including the Swingline Lender) and any other Person that becomes a party
hereto as a Lender pursuant to an Assignment and Assumption Agreement or the
relevant Lender Joinder Agreement, other than any Person that ceases to be a
party hereto as a Lender pursuant to an Assignment and Assumption Agreement.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to Agent and executed and delivered in connection with
Section 2.6.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans.

“Letter of Credit Accommodations” means the letters of credit, merchandise
purchase or other guarantees denominated in U.S. Dollars which are from time to
time either (a) issued or opened by Issuing Lender for the account of Borrower
or any Credit Party or (b) with respect to which Issuing Lender has agreed to
indemnify the issuer or guaranteed to the issuer the performance by any Credit
Party of its obligations to such issuer, and shall include the existing letters
of credit, merchandise purchase and other guarantees issued and currently
outstanding under the Fourth Amended and Restated Credit Agreement.

 

26



--------------------------------------------------------------------------------

“Letter of Credit Accommodations Sublimit” is defined in Section 2.2(c).

“License Agreements” shall have the meaning set forth in the General Security
Agreement.

“Lien” means any security interest, mortgage, pledge, hypothec, lien, charge or
other lien of any nature whatsoever (including those created by statute);
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.

“Liquidity” means as of any date of determination, the sum of (a) the aggregate
amount of (i) unrestricted cash and Cash Equivalents of Borrower and its
consolidated Subsidiaries on the consolidated balance sheet of Borrower and its
Subsidiaries as of such date of determination less (ii) any such amounts
domiciled in the People’s Republic of China plus (b) the aggregate Revolving
Loan Commitments as of such date less the Revolving Loan Exposure as of such
date.

“Loans” means, collectively, the Revolving Loans, the Swingline Loans and the
Term Loans.

“London Banking Day” means any day on which dealings in U.S. Dollar or Euro
deposits are conducted by and between banks in the London interbank Eurodollar
market.

“Material Acquisition” means any transaction, or any series of related
transactions, which is a Permitted Investment consummated on or after the
Closing Date, by which any Credit Party or any of its Subsidiaries:

 

  (a)

(i) acquires any business or all or substantially all of the assets of any
Person, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of members of the board of directors or the equivalent
governing body (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company;
and

 

  (b)

the consideration is payable in an amount equal to or greater than the lesser of
(i) $100,000,000 and (ii) twenty-five percent (25%) of TTM Revenue (other than
any consideration paid for by the issuance of Equity Interests and/or using the
proceeds received from the sale of Equity Interests).

“Material Adverse Effect” means, with respect to Borrower and its Subsidiaries,
(a) a material adverse effect on the properties, business, operations,
liabilities (actual or contingent) or financial condition of any such Persons,
taken as a whole, (b) a material adverse effect on the ability of any such
Persons, taken as a whole, to perform their respective obligations under the
Financing Agreements to which any of the Credit Parties is a party, (c) a
material adverse effect on the rights and remedies of Agent or the Lenders under
any Financing Agreements or (d) a material adverse effect on the legality,
validity, binding effect or enforceability against any Credit Party of any
Financing Agreement to which it is a party.

 

27



--------------------------------------------------------------------------------

“Material Real Property” means any real property owned in fee simple (or local
law equivalent) and acquired by a Credit Party after the Closing Date with a
market value or purchase price in excess of $5,000,000; provided that, for the
avoidance of doubt, neither the Mississauga Property nor the Playa Vista
Property shall constitute “Material Real Property.”

“Material Subsidiary” means any Subsidiary of any Credit Party that accounts for
greater than 10% of the revenues of Borrower on a consolidated basis other than
(a) IMAX China Multimedia, IMAX China Theatre, IMAX China HK, Playa Vista
Borrower and IMAX Cayman and its Subsidiaries; (b) not wholly owned directly by
a Credit Party or one or more of its wholly owned Subsidiaries; (c) a charitable
or not-for-profit Subsidiary reasonably designated as such by Borrower; (d) any
Subsidiary that is prohibited by Applicable Law, or by any contractual
obligation from guaranteeing the applicable Obligations or which would require
governmental and/or regulatory consent, approval, license or authorization to
provide such guarantee, unless such consent, approval, license or authorization
has been received (provided Borrower agrees to use commercially reasonable
efforts to obtain such contractual or governmental consent and/or regulatory
consent, approval, license or authorization if reasonably requested by Agent),
or which would result in material adverse tax consequences to any Credit Party
and/or any of its Subsidiaries as reasonably determined by Borrower and Agent;
(e) any Subsidiary that is created solely for the purpose of consummating a
transaction pursuant to an acquisition permitted hereunder but only until such
transaction is consummated, if such new Subsidiary at no time holds any assets
or liabilities other than any merger or amalgamation consideration contributed
to it contemporaneously with the closing of such transactions; (f) acquired
pursuant to a Permitted Investment and financed with secured Debt permitted to
be incurred hereunder as assumed Debt (and not incurred in contemplation of such
acquisition), and each Subsidiary acquired in such Permitted Investments that
guarantees such Debt, in each case to the extent that, and for so long as, the
documentation relating to such Debt to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Investment; and (g) any other
Subsidiary with respect to which, in the reasonable judgment of Borrower (as
agreed to in writing by Agent), the cost or other consequences of guaranteeing
the Obligations would be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Maturity Date” means the earlier of:

 

  (a)

demand for payment under Section 10.2; and

 

  (b)

the 5th anniversary of the Closing Date.

“Maximum Incremental Amount” means, collectively, the Fixed Incremental Amount,
the Ratio Incremental Amount and the Voluntary Prepayment Amount; provided that
the order and combination of the utilization of any component of the Maximum
Incremental Amount shall be directed by Borrower in writing in its sole
discretion subject to the terms of this Agreement on or prior to the date any
commitment therefor is entered into and if not so directed shall be deemed to
have been incurred in reliance first on the Ratio Incremental Amount, second on
the Voluntary Prepayment Amount and third on the Fixed Incremental Amount;
provided further that during the Designated Period the Maximum Incremental
Amount shall not exceed the Fixed Incremental Amount.

 

28



--------------------------------------------------------------------------------

“Mississauga Property” means the property located at 2525 Speakman Drive,
Mississauga, Ontario L5K 1B1 legally owned by 1329507 Ontario Inc. and
beneficially owned by Borrower.

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to Agent and executed by such Credit Party in favor of
Agent, for the ratable benefit of the Secured Parties, as any such document now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Multiemployer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding 6 years contributed to by Borrower or any ERISA
Affiliate or with respect to which Borrower or any ERISA Affiliate may incur any
liability.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.14 and (b) has been
approved by the Required Lenders.

“Non-Funding Lender” is defined in Section  11.13(a)(iii).

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Funding Lender” means any Lender that has failed to (a) fund all or any
portion of the Revolving Loans or any Term Loan required to be funded by it
hereunder within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Agent and the Borrower in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (b) pay to
the Agent, any Issuing Lender, the Swingline Lender or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due.

“Notice of Borrowing” means a notice of borrowing substantially in the form
attached as Exhibit D hereto.

“Notice of Conversion/Continuation” means a notice of conversion/continuation
substantially in the form attached as Exhibit E hereto.

“Notice of Prepayment” means a notice of prepayment substantially in the form
attached as Exhibit F hereto.

“Obligations” means any and all Revolving Loans, Swingline Loans, Letter of
Credit Accommodations, Term Loans and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by any Credit Party to
Agent, Lenders and their respective Affiliates including principal, interest,
charges, indemnifications for Letter of Credit Accommodations or otherwise,
fees, costs and expenses, however evidenced, whether as principal or otherwise,
arising

 

29



--------------------------------------------------------------------------------

under or in connection with the Financing Agreements, Secured Hedge Agreements
and Secured Cash Management Agreements, as amended, modified, supplemented,
extended, renewed, restated, replaced or superseded, in whole or in part, from
time to time and/or Applicable Laws, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any proceeding with respect to any Credit
Party under Insolvency Laws (including the payment of interest and other amounts
which would accrue and become due but for the commencement of such proceeding,
whether or not such amounts are allowed or allowable in whole or in part in such
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured; provided that the “Obligations ” of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit Party. For
greater certainty, the obligations, liabilities and indebtedness owing under or
in connection with the BMO Facilities are not included in “Obligations”.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a capital or finance lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement and any other documents entered into in connection herewith, or sold
or assigned an interest in any Loan or this Agreement and any other documents
entered into in connection herewith).

“Other Currency” is defined in Section 13.6.

“Other Lender” is defined in Section 11.13(d).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any  this Agreement and any other documents entered into in connection
herewith, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 3.5).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment/Insolvency Event of Default” means the occurrence and continuation of
any Event of Default pursuant to Section 10.1(a)(i) and (ii), 10.1(i) or
10.1(j).

 

30



--------------------------------------------------------------------------------

“Pension Plans” means each of the pension plans, if any, that are registered in
accordance with the ITA which any Credit Party sponsors or administers or into
which any Credit Party makes contributions.

“Permitted Debt” means, collectively, the Debt of Borrower and its Subsidiaries
permitted pursuant to Section 8.3.

“Permitted Investments” means, collectively, the Investments permitted pursuant
to Section 8.4.

“Permitted Liens” means, collectively, the Liens permitted pursuant to
Section 8.2.

“Permitted Refinancing” means any renewals, exchanges, extensions, refinancings
and refunding of such Debt; provided that:

 

  (a)

any such renewal, exchange, extension, refinancing or refunding is in an
aggregate principal amount not greater than the principal amount (or accreted
value, if applicable) of the aggregate principal amount of such Debt outstanding
at such time (plus accrued interest, any reasonable premium and reasonable
commission, fees and expenses);

 

  (b)

such Debt has a stated maturity date that is at least 91 days after the Maturity
Date and the Weighted Average Life to Maturity of such Debt is not shorter than
the Weighted Average Life to Maturity of the Debt being renewed exchanged,
extended or refinanced or refunded;

 

  (c)

with respect to which any Liens securing such Debt are limited to the assets or
property that secured or would have secured the Debt being renewed, exchanged,
extended, refinanced or refunded and without any change in the Lien priority
with respect to such assets or property subject to such Liens; provided that any
such Lien may be subordinated on terms satisfactory to Agent;

 

  (ed)

no obligor that was not obligated with respect to the Debt that is renewed,
extended, refinanced or refunded shall become obligated with respect to the
renewal, exchange, extension, refinancing or refund of such Debt;

 

  (fe)

if the Debt that is renewed, exchanged, extended, refinanced or refunded was
subordinated in right of payment to the Obligations, then the terms and
conditions of the renewal, exchange, extension, refinancing, refunding must
include subordination terms and conditions that are at least as favorable to the
Lenders as those that were applicable to the renewed, exchanged, extended,
refinanced or refunded Debt; and

 

  (gf)

such Debt shall be on terms no more materially restrictive on such obligors than
the Debt being renewed, exchanged, extended, refinanced or refunded.

“Person” or “person” means any individual, sole proprietorship, corporation,
partnership, limited partnership, corporation, limited liability company,
business trust, unincorporated association,

 

31



--------------------------------------------------------------------------------

joint stock corporation, trust, joint venture or other entity or any government
or any agency or instrumentality or political subdivision thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower or any ERISA Affiliate sponsors, maintains, or to which it makes,
is making, or is obligated to make contributions or, in the case of a
Multiemployer Plan, has made contributions at any time during the immediately
preceding 6 plan years or with respect to which Borrower may incur liability.
For greater certainty, “Plan” does not include a Pension Plan that is not a U.S.
Pension Plan.

“Playa Vista Agent” means Wells Fargo Bank, National Association, as
administrative agent for itself and the lenders under the Playa Vista Credit
Facility.

“Playa Vista Borrower” means IMAX PV Development Inc., a wholly-owned subsidiary
of Borrower.

“Playa Vista Credit Facility” means the credit facilities established in favor
of Playa Vista Borrower pursuant to the construction loan agreement dated
October 6, 2014 among Playa Vista Borrower, Playa Vista Agent and the other
Persons party thereto, as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time.

“Playa Vista Guarantee” means the payment and performance guaranty dated October
6, 2014 issued by Borrower in favor of Playa Vista Agent with respect to the
Playa Vista Credit Facility.

“Playa Vista Property” means the property located at 12582 West Millennium,
Playa Vista, California 90094 owned by Playa Vista Borrower.

“PPSA” means the Personal Property Security Act (Ontario); provided that, if the
attachment, perfection or priority of Agent’s security in respect of any
Collateral is governed by the laws of any jurisdiction other than Ontario, PPSA
shall mean those other laws for the purposes hereof relating to attachment,
perfection or priority.

“Pro Rata Share” means with respect to a Lender:

 

  (a)

with respect to all Revolving Loans or participations in respect of Letter of
Credit Accommodations or Swingline Loans, the percentage obtained by dividing
(i) the aggregate Revolving Loan Commitments of such Lender by (ii) the
aggregate Revolving Loan Commitments of all Lenders;

 

  (b)

with respect to all Revolving Loans on and after the Maturity Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Revolving Loans held by such Lender by (ii) the outstanding principal
balance of the Revolving Loans held by all Lenders;

 

  (c)

with respect to all Term Loans, the percentage obtained by dividing (i) the
aggregate Term Loan Commitments of such Lender by (ii) the aggregate Term Loan
Commitments of all Lenders;

 

32



--------------------------------------------------------------------------------

  (d)

with respect to all Term Loans on and after the Maturity Date, the percentage
obtained by dividing (i) the aggregate outstanding principal balance of the Term
Loans held by such Lender by (ii) the outstanding principal balance of the Term
Loans held by all Lenders; and

 

  (e)

with respect to all Loans on and after the Maturity Date, the percentage
obtained by dividing (i) the aggregate outstanding principal balance of the
Loans held by such Lender by (ii) the outstanding principal balance of the Loans
held by all Lenders.

“Prohibited Transferee” is defined in the definition of Eligible Transferee.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Ratio Debt” is defined in Section 8.3(m).

“Ratio Debt Test” is defined in Section 8.3(m).

“Ratio Incremental Amount” means, at any time, the maximum amount of Debt that
could be incurred at such time by Borrower so long as on a pro forma basis,
after giving effect to the incurrence of any applicable Incremental Term Loan
Commitment, (a)  in the case of secured Debt, the Senior Secured Net Leverage
Ratio does not exceed 2.50:1.00 (as calculated by Borrower in a Compliance
Certificate executed and delivered by Borrower to Agent) and (b) in all other
cases, the Ratio Debt Test is satisfied.

“Receiver” is defined in Section 10.2(f).

“Recipient” means (a) Agent, (b) any Lender and (c) any Issuing Lender, as
applicable.

“Records” means all of each Credit Party’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of a Credit Party with respect to the
foregoing maintained with or by any other person).

“Replacement EBITDA Amount” is defined in the definition of EBITDA.

“Replacement Rate” is defined in Section 3.2(c).

“Report” is defined in Section 11.9(a).

“Required Lenders” means, on any date of determination, (a) Lenders holding more
than 50% of the Commitments or (b) on and after the Maturity Date, Lenders
holding more than 50% of the

 

33



--------------------------------------------------------------------------------

outstanding Loans. The Commitments and outstanding Loans of
Non-FundingDefaulting Lenders shall be excluded from the calculation of Required
Lenders. For purposes of this definition, the calculation of the outstanding
principal amount of all Alternate Currency Loans shall be determined by taking
the Dollar Equivalent thereof at the time of any such calculation.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” is defined in Section 8.5.

“Revolving Lenders” means, at any time, collectively, all Lenders with a
Revolving Loan Commitment at such time (and after the termination of all
Revolving Loan Commitments, any Lender that holds any outstanding amount in
respect of Revolving Loans). Unless the context otherwise requires, the term
“Lenders” includes Swingline Lender.

“Revolving Loan Commitment” means (a) as to any Revolving Lender with respect to
Revolving Loans, the aggregate of such Revolving Lender’s Revolving Loan
Commitment as set forth beside such Revolving Lender’s name on Exhibit G hereto
or, if such Revolving Lender’s name does not appear on Exhibit G hereto, in the
most recent Assignment and Assumption Agreement or Lender Joinder Agreement
executed by such Revolving Lender, and (b) as to all Revolving Lenders, the
aggregate of all Revolving Lenders’ Revolving Loan Commitments to Borrower,
which aggregate commitment is $300,000,000 as of the Closing Date. For greater
certainty, the Swingline Commitment of $5,000,000 as of the Closing Date is a
sub-limit of the Revolving Loan Commitment and not in addition thereto.

“Revolving Loans” means Canadian Prime Rate Loans, CDOR Rate Loans, U.S. Base
Rate Loans and/or Euro Rate Loans, as the case may be, now or hereafter made by
Revolving Lenders to or for the benefit of Borrower on a revolving basis
(involving advances, repayments and re-advances) as set forth in
Section 2.1 hereof.

“Revolving Loan Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in the Letter of Credit Accommodations and
Swingline Loans at such time. For purposes of this definition, the calculation
of the outstanding principal amount of all Alternate Currency Loans shall be
determined by taking the Dollar Equivalent thereof at the time of any such
calculation.

“Revolving Loan Facility” means the revolving loan facility established pursuant
to Article 2 (including any increase in such revolving loan facility established
pursuant to Section 2.6).

“Revolving Loan Outstandings” means the sum of on any date (a) the aggregate
outstanding principal amount of Revolving Loans and Swingline Loans (without
duplication) after giving effect to any borrowings and prepayments or repayments
of Revolving Loans and Swingline Loans (without duplication) occurring on such
date; plus (b) the aggregate outstanding amount of all Letter of Credit
Accommodations after giving effect to any changes in the aggregate amount of the
Letter of Credit Accommodations as of such date. For purposes of this
definition, the

 

34



--------------------------------------------------------------------------------

calculation of the outstanding principal amount of all Alternate Currency Loans
shall be determined by taking the Dollar Equivalent thereof at the time of any
such calculation.

“Revolving Loans” means Canadian Prime Rate Loans, CDOR Rate Loans, U.S. Base
Rate Loans and/or Euro Rate Loans, as the case may be, now or hereafter made by
Revolving Lenders to or for the benefit of Borrower on a revolving basis
(involving advances, repayments and re-advances) as set forth in Section 2.1
hereof.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
in each case, a country or territory that is the target of territory-wide or
country-wide OFAC sanctions.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or
Blocked Persons maintained by OFAC available at http://www.treas.gov/offices/enforcement/fac/sdn/index.html,
or as otherwise published from time to time.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between any Credit Party and any Hedge Bank.

“Secured Parties” means, collectively, Agent, Lenders, and their respective
Affiliates (including Hedge Banks under any Secured Hedge Agreements and Cash
Management Banks under Secured Cash Management Agreements) and any other person
holding any Obligations (and, for greater certainty, if such person ceases to be
an Agent or a Lender then for any transaction entered into under a Secured Hedge
Agreement or Secured Cash Management Agreement with that Agent or Lender or any
of its Affiliates prior to the date that person ceases to be an Agent or Lender,
that Person or any of its Affiliates shall continue to be a Secured Party
hereunder with respect to Borrower’s obligations relating to any such
transaction).

“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of
(i) Total Debt secured by a Lien on any assets of Borrower or any of its
Subsidiaries as of such date (net of unrestricted cash and Cash Equivalents of
Borrower and its consolidated Subsidiaries on the consolidated balance sheet of
Borrower and its Subsidiaries as of the last day of such period less such
amounts domiciled in the People’s Republic of China, and such net amount not to
exceed in aggregate $75,000,000 and excluding any Debt of the Playa Vista
Borrower or any guarantee thereof, but only to the extent that such Debt or
guarantee thereof is not secured by the assets of the Borrower or any of its
Subsidiaries (other than the Playa Vista Borrower)) to (ii) EBITDA for the
period of four (4) Fiscal Quarter period ending on or immediately prior to such
date.

“Settlement Date” is defined in Section 11.13(a)(iii).

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets (including contingent assets) of
such Person is greater than the total amount of liabilities (including
contingent liabilities) of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person

 

35



--------------------------------------------------------------------------------

does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. The amount of
contingent assets or liabilities at any time shall be computed as the amount
that, in the light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured assets or liability, as the case may be.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a “swap
” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Sweep Arrangement” is defined in Section 2.1(c).

“Swingline Commitment” means the lesser of (a) $5,000,000 and (b) the Revolving
Loan Commitment. For greater certainty, the Swingline Commitment of $5,000,000
as of the Closing Date is a sub-limit of the Revolving Loan Commitment and not
in addition thereto.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.1(c).

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by Swingline Lender to Borrower
pursuant to Section 2.1(c), and all such swingline loans collectively as the
context requires.

“Swingline Participation Amount” is defined in Section 2.1(c)(iv).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

36



--------------------------------------------------------------------------------

“Term Lender” means any Lender with a Term Loan Commitment.

“Term Loan Commitment” means (a) as to any Lender with respect to Term Loans,
the aggregate of such Lender’s Term Loan Commitment as set forth beside such
Lender’s name in the most recent Assignment and Assumption Agreement or Lender
Joinder Agreement executed by such Lender, and (b) as to all Lenders, the
aggregate of all Lenders’ Term Loan Commitments to Borrower, which aggregate
commitment is $0 as of the Closing Date.

“Term Loan Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Term Loans.

“Term Loan Facility” means the term loan facility, if any, established pursuant
to Section 2.6.

“Term Loan Outstandings” means, on any date, the aggregate outstanding principal
amount of Term Loans after giving effect to any borrowings and prepayments or
repayments of Term Loans occurring on such date.

“Term Loans” means, collectively, if applicable, each Incremental Term Loans and
“Term Loan” means any of such Incremental Terms Loans.

“Total Debt” means, at any time with respect to Borrower and its consolidated
Subsidiaries in accordance with GAAP and to the extent listed on the
consolidated balance sheet (without duplication), the sum of all (i) Debt of the
type specified in clauses (b), (c), (d), (e), (f) and (h) of the definition of
“Debt” and (ii) non-contingent obligations of the type specified in clause
(k) of such definition (to the extent such obligations under clause (k) relate
to Debt of the type specified in clauses (b), (c), (d), (e), (f) and (h) of such
definition (but (1) excluding surety bonds not in connection with debt for
borrowed money, performance bonds or other similar instruments, (2) excluding
the effects of any discounting of Debt resulting from the application of
purchase accounting in connection with the transactions contemplated by this
Agreement or any acquisition, and (3) any Debt that is issued at a discount to
its initial principal amount shall be calculated based on the entire stated
principal amount thereof, without giving effect to any discounts or upfront
payments), excluding obligations in respect of letters of credit, bankers
acceptances, bank guarantees, and guarantees on first demand, in each case,
except to the extent of unreimbursed amounts thereunder). For the avoidance of
doubt, it is understood that obligations under Hedge Agreements and Cash
Management Agreements do not constitute Total Debt.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Debt on such date to (b) EBITDA for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Debt on such date (net of unrestricted cash and Cash Equivalents of
Borrower and its consolidated Subsidiaries on the consolidated balance sheet of
Borrower and its Subsidiaries as of the last day of such period less such
amounts domiciled in the People’s Republic of China, and such net amount not to
exceed in aggregate $75,000,000) to (b) EBITDA for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date.

“Trade-mark” means any Trade-mark as such term is defined in the General
Security Agreement.

 

37



--------------------------------------------------------------------------------

“TTM Revenue” means, as of any date of determination, with respect to Borrower
and its consolidated Subsidiaries the amount which is set forth under the
heading “Revenues” on the consolidated statement of operations of Borrower and
its Subsidiaries for the most recent four (4) consecutive Fiscal Quarter period
ending on or immediately prior to such date as determined in accordance with
GAAP.

“Type” means (i) for any US Revolving Loan, the type of such US Revolving Loan
determined with regard to the interest option available thereto, i.e., whether a
U.S. Base Rate Loan or a Euro Dollar Rate Loan, (ii) for a Euro Rate Loan (other
than a US Revolving Loan), the Currency of such Euro Rate Loan and (iii) for any
Canadian Revolving Loan, the type of such Canadian Revolving Loan determined
with regard to the interest option available thereto, i.e., whether a Canadian
Prime Rate Loan or a CDOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” means the United States of America.

“USERP” means the unregistered supplemental executive retirement plan dated
July 12, 2000, as amended and restated as of January 1, 2006, made by Borrower
in favor of its former Co-Chief Executive Officer and current Chairman of the
Board, Bradley J. Wechsler, and its current Chief Executive Officer, Richard L.
Gelfond.

“U.S. Base Rate” means, at any time, the highest of (a) the U.S. Prime Rate,
(b) the Federal Funds Rate plus 0.50% and (c) the Euro Dollar Rate for an
Interest Period of one month plus the difference between the Applicable Margin
for U.S. Base Rate Loans and Euro Dollar Rate Loans; each change in the U.S.
Base Rate shall take effect simultaneously with the corresponding change or
changes in the U.S. Prime Rate, the Federal Funds Rate or the Euro Dollar Rate.

“U.S. Base Rate Loans” means any Loans (including Swingline Loans) or portions
thereof denominated in U.S. Dollars and on which interest is payable based on
the U.S. Base Rate in accordance with the terms hereof.

“U.S. First Rate” is defined in Section 3.1(c).

“U.S. Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Credit Party sponsors, maintains, or to
which any Credit Party or any

 

38



--------------------------------------------------------------------------------

ERISA Affiliate makes, is making, or is obligated to make contributions, other
than a Multiemployer Plan.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Agent as its prime rate. Each change in the U.S.
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Agent as its prime rate is an index or base rate and shall
not necessarily be its lowest or best rate charged to its customers or other
banks.

“US Reference Bank” means Wells Fargo or any successor thereto, or such other
major bank in the United States as Agent may from time to time designate, in its
discretion, after consultation with Borrower.

“US Revolving Loans” means Revolving Loans denominated in U.S. Dollars.

“Voluntary Prepayment Amount” means, at any time, the amount equal to all
voluntary prepayments by Borrower of the Loans to the extent accompanied by a
corresponding permanent reduction in the Revolving Loan Commitment, if
applicable, less the aggregate principal amount of all Incremental Loans,
Incremental Loan Commitments and Incremental Equivalent Debt incurred under the
Voluntary Prepayment Amount prior to such time, as applicable.

“Weighted Average Life to Maturity” means, when applied to any indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such indebtedness, in each case of clauses
(a) and (b), without giving effect to the application of any prior prepayment to
such installment, sinking fund, serial maturity or other required payment of
principal.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withholding Agent” means any Credit Party and Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU
Bail-inBail-In Legislation Schedule., and (b)  with respect to the United
Kingdom, any powers of the applicable Resolution Authority under the Bail-In
Legislation to cancel, reduce, modify or change the form of a liability of any
UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right

 

39



--------------------------------------------------------------------------------

had been exercised under it or to suspend any obligation in respect of that
liability or any of the powers under that Bail-In Legislation that are related
to or ancillary to any of those powers.

ARTICLE 2

CREDIT FACILITIES

 

2.1

Revolving Loans

 

  (a)

Availability and Repayment. Subject to, and upon the terms and conditions
contained herein, each Revolving Lender severally (and not jointly) agrees to
make its Pro Rata Share of Revolving Loans by way of Canadian Prime Rate Loans,
CDOR Rate Loans, Euro Rate Loans and U.S. Base Rate Loans to Borrower from time
to time from the Closing Date through, but not including, the Maturity Date in
amounts requested by Borrower in accordance with Section 3.1(h); provided, that
(i) after the Closing Date, the Revolving Loan Outstandings shall not exceed the
Revolving Loan Commitment, (ii) the Revolving Loan Exposure of any Lender shall
not at any time exceed such Lender’s Revolving Loan Commitment and (iii) the
aggregate principal amount (using the Dollar Equivalent thereof) of all
Alternate Currency Loans then outstanding shall not exceed the Alternate
Currency Revolving Loan Sublimit. Subject to the terms and conditions hereof,
Borrower at any time may borrow, repay and reborrow Revolving Loans hereunder
until the Maturity Date. On the Maturity Date, the outstanding balance of the
Revolving Loans (including principal, accrued and unpaid interest and other
amounts due and payable with respect thereto) shall be due and be payable and
the Revolving Loan Commitment shall terminate.

 

  (b)

Maximum Amounts. In the event that (i) the Revolving Loan Outstandings exceed
the Revolving Loan Commitment, (ii) the Revolving Loan Exposure of any Lender
exceeds such Lender’s Revolving Loan Commitment, (iii) the aggregate outstanding
amount of the Letter of Credit Accommodations exceeds the Letter of Credit
Accommodations Sublimit, (iv) the aggregate principal amount (using the Dollar
Equivalent thereof) of all Alternate Currency Loans then outstanding exceeds the
Alternate Currency Revolving Loan Sublimit or (v) the aggregate principal amount
of all Swingline Loans then outstanding exceeds the Swingline Commitment, such
event shall not limit, waive or otherwise affect any rights of Agent or Lenders
in that circumstance or on any future occasions and Borrower shall, upon demand
by Agent, which may be made at any time or from time to time, immediately repay
to Agent the entire amount of any such excess(es) for which payment is demanded.

 

  (c)

Swingline Loans.

 

  (i)

Subject to, and upon the terms and conditions contained herein, Swingline Lender
may, in its sole discretion, make Swingline Loans in U.S. Dollars by way of U.S.
Base Rate Loans to Borrower from time to time from the Closing Date to, but not
including, the Maturity Date; provided, that (i) after

 

40



--------------------------------------------------------------------------------

 

giving effect to any amount requested, the Revolving Loan Outstandings shall not
exceed the Revolving Loan Commitment and (ii) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested)
shall not exceed the Swingline Commitment. Notwithstanding any provision herein
to the contrary, Swingline Lender and Borrower may agree that the Swingline
Facility may be used to automatically draw and repay Swingline Loans (subject to
the limitations set forth herein) pursuant to cash management arrangements
between Borrower and Swingline Lender (the “Sweep Arrangement”). Principal and
interest on Swingline Loans deemed requested pursuant to the Sweep Arrangement
shall be paid pursuant to the terms and conditions agreed to between Borrower
and Swingline Lender (without any deduction, setoff or counterclaim whatsoever).
The borrowing and disbursement provisions set forth in Section 3.1(h) and any
other provision hereof with respect to the timing or amount of payments on the
Swingline Loans (other than the requirement that the Swingline Loans be repaid
in full on the Maturity Date set forth herein) shall not be applicable to
Swingline Loans made and prepaid pursuant to the Sweep Arrangement. Unless
sooner paid pursuant to the provisions hereof or the provisions of the Sweep
Arrangement, on the Maturity Date, the outstanding balance of the Swingline
Loans (including principal, accrued and unpaid interest and other amounts due
and payable with respect thereto) shall be due and be payable and the Swingline
Commitment shall terminate. Swingline Loans may be made automatically through
the Credit Sweep Option under Swingline Lender’s Stagecoach Sweep® Service
subject to the additional terms and conditions set forth in Swingline Lender’s
standard documentation for such service as agreed to by Borrower.

 

  (ii)

Swingline Lender, at any time and from time to time in its sole and absolute
discretion may, on behalf of Borrower (which hereby irrevocably directs
Swingline Lender to act on its behalf), by written notice given no later than
11:00 a.m. (New York time) on any Business Day request each Revolving Lender to
make, and each Revolving Lender hereby agrees to make, a Revolving Loan as a
U.S. Base Rate Loan in an amount equal to such Revolving Credit Lender’s Pro
Rata Share of the Revolving Loan Commitment of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay Swingline
Lender. Each Revolving Lender shall make the amount of such Revolving Loan
available to Agent in immediately available funds at Agent’s Office not later
than 1:00 p.m. (New York time) on the day specified in such notice. The proceeds
of such Revolving Loans shall be immediately made available by Agent to
Swingline Lender for application by Swingline Lender to the repayment of the
Swingline Loans. No Revolving Lender’s obligation to fund its respective Pro
Rata Share of the Revolving Loan Commitment of a Swingline Loan shall be
affected by any other Revolving Lender’s failure to fund its Pro Rata Share of
the Revolving Loan Commitment of a Swingline Loan, nor shall any Revolving
Lender’s Pro Rata Share of the

 

41



--------------------------------------------------------------------------------

 

Revolving Loan Commitment be increased as a result of any such failure of any
other Revolving Lender to fund its Pro Rata Share of the Revolving Loan
Commitment of a Swingline Loan.

 

  (iii)

Borrower shall pay to Swingline Lender on demand, and in any event on the
Maturity Date, in immediately available funds the amount of such Swingline Loans
to the extent amounts received from Revolving Lenders are not sufficient to
repay in full the outstanding Swingline Loans requested or required to be
refunded. In addition, Borrower irrevocably authorizes Agent to charge any
account (other than fiduciary accounts as to which a Credit Party is acting as
fiduciary for another Person who is not a Credit Party and payroll or trust fund
accounts) maintained by Borrower with Swingline Lender (up to the amount
available therein) in order to immediately pay Swingline Lender the amount of
such Swingline Loans to the extent amounts received from the Revolving Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to Swingline
Lender shall be recovered by or on behalf of Borrower from Swingline Lender in
an Insolvency Proceeding or otherwise, the loss of the amount so recovered shall
be ratably shared among all Revolving Lenders in accordance with their
respective Pro Rata Share of the Revolving Loan Commitment.

 

  (iv)

If for any reason any Swingline Loan cannot be refinanced with a Revolving Loan
pursuant to Section 2.1(c)(ii), each Revolving Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.1(c)(ii), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to Swingline Lender an amount (the
“Swingline Participation Amount”) equal to such Revolving Lender’s Pro Rata
Share of the Revolving Loan Commitment of the aggregate principal amount of
Swingline Loans then outstanding. Each Revolving Lender will immediately
transfer to Swingline Lender, in immediately available funds, the amount of its
Swingline Participation Amount. Whenever, at any time after Swingline Lender has
received from any Revolving Lender such Revolving Lender’s Swingline
Participation Amount, Swingline Lender receives any payment on account of the
Swingline Loans, Swingline Lender will distribute to such Revolving Lender its
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Revolving Lender’s Pro Rata Share of such
payment if such payment is not sufficient to pay the principal of and interest
on all Swingline Loans then due); provided that in the event that such payment
received by Swingline Lender is required to be returned, such Revolving Lender
will return to Swingline Lender any portion thereof previously distributed to it
by Swingline Lender.

 

42



--------------------------------------------------------------------------------

  (v)

Each Revolving Lender’s obligation to make the Revolving Loans referred to in
Section 2.1(c)(ii) and to purchase participating interests pursuant to
Section 2.1(c)(iv) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Lender or Borrower may have against Swingline
Lender, Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article 4, (C) any adverse
change in the condition (financial or otherwise) of any Loan Party, (D) any
breach of this Agreement or any other Financing Agreement by any Loan Party or
any other Lender or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

  (vi)

If any Revolving Lender fails to make available to Agent, for the account of
Swingline Lender, any amount required to be paid by such Revolving Lender
pursuant to the foregoing provisions of this Section 2.1(c) by the time
specified in Section 2.1(c)(ii) or 2.1(c)(iv), as applicable, Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to Swingline Lender at a rate per annum equal to the applicable Federal Funds
Rate, plus any administrative, processing or similar fees customarily charged by
Swingline Lender in connection with the foregoing. If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan or Swingline Participation
Amount, as the case may be. A certificate of Swingline Lender submitted to any
Revolving Lender (through Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

2.2

Letter of Credit Accommodations

 

  (a)

Letter of Credit Accommodations. Subject to, and upon the terms and conditions
contained herein, at the irrevocable request of Borrower pursuant to a Notice of
Borrowing given by Borrower to Agent no later than 12:00 noon (New York time) at
least three (3) Business Days prior to the requested issuance date, Issuing
Lender agrees to provide or arrange for Letter of Credit Accommodations for the
account of Borrower or any Credit Party in U.S. Dollars containing terms and
conditions reasonably acceptable to Issuing Lender. Any payments made by Issuing
Lender in connection with the Letter of Credit Accommodations shall constitute
additional Revolving Loans to Borrower pursuant to this Article 2. Each Lender
agrees to purchase an irrevocable and unconditional participation in each Letter
of Credit Accommodation issued hereunder based on its Pro Rata Share. Each
Letter of Credit Accommodation shall expire on a date no more than twelve
(12) months after the date of issuance or last renewal of such Letter of Credit
Accommodations (subject to (i) such longer periods agreed to by Issuing Lender
and (ii) automatic

 

43



--------------------------------------------------------------------------------

 

renewal for additional one (1) year periods pursuant to the terms of the letter
of credit application or other documentation acceptable to Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the
Maturity Date unless Issuing Lender is satisfied that Borrower will cash
collateralize the Letter of Credit Accommodations that extend beyond the fifth
(5th) Business Day prior to the Maturity Date on terms acceptable to Issuing
Lender.

 

  (b)

Fees and Expenses. In addition to any charges, fees or expenses charged by
Issuing Lender in connection with the Letter of Credit Accommodations, Borrower
shall pay to Agent a letter of credit fee at a rate equal to the Applicable
Margin per annum for Euro Dollar Rate Loans on the daily outstanding balance of
the Letter of Credit Accommodations for the immediately preceding Fiscal Quarter
(or part thereof), payable in arrears as of the last Business Day of each Fiscal
Quarter. Such letter of credit fee shall be calculated on the basis of a 360 day
year and actual days elapsed and the obligation of Borrower to pay such fee
shall survive the maturity or termination of this Agreement. This letter of
credit fee shall not be payable to a Lender during the period it is a
Non-FundingDefaulting Lender.

 

  (c)

Maximum Amount. The amount of all outstanding Letter of Credit Accommodations
and all other commitments and obligations made or incurred by Issuing Lender in
connection therewith (including charges, fees and expenses with respect thereto)
shall not at any time exceed $25,000,000 (the “Letter of Credit Accommodations
Sublimit”). At any time an Event of Default has occurred and is continuing, upon
Agent’s request, Borrower will furnish Agent with cash collateral to secure the
reimbursement obligations of the Issuing Lender in connection with any Letter of
Credit Accommodations.

 

  (d)

[Reserved].

 

  (e)

Rights of Issuing Lender. Nothing contained herein shall be deemed or construed
to grant Borrower any right or authority to pledge the credit of Agent, Issuing
Lender or a Lender in any manner. Except as a result of Issuing Lender’s own
gross negligence or willful misconduct as determined by a final and
non-appealable judgment or court order binding on Issuing Lender, Borrower shall
be bound by any interpretation made by Issuing Lender under or in connection
with any Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrower. At all times other than when an Event of Default
has occurred and is continuing, Borrower shall be permitted, with the prior
written consent of Issuing Lender to: (i) grant any extensions of the maturity
of, time of payment for, or time of presentation of, any drafts, acceptances, or
documents, and (ii) agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.

 

44



--------------------------------------------------------------------------------

2.3

Maturity Date

 

  (a)

This Agreement shall continue in full force and effect for a term ending on the
Maturity Date. Upon the Maturity Date, Borrower shall pay to Agent, in full, all
outstanding and unpaid non-contingent Obligations (except under or in connection
with any Secured Hedge Agreement) and shall furnish cash collateral (or backstop
letters of credit) to Agent in such amounts as Agent determines are reasonably
necessary to secure Agent, Lenders and Secured Parties from loss, cost, damage
or expense, including legal fees and expenses, with respect to issued and
outstanding Letter of Credit Accommodations, outstanding Secured Hedge
Agreements and cheques or other payments provisionally credited to the
Obligations and/or as to which Agent and Lenders have not yet received payment.
Such payments in respect of the Obligations and cash collateral shall be
remitted by wire transfer in U.S. Dollars to such bank account of Agent, as
Agent may, in its discretion, designate in writing to Borrower for such purpose.
Interest shall be due until and including the next Business Day, if the amounts
so paid by Borrower to the bank account designated by Agent are received in such
bank account later than 12:00 noon (New York time).

 

  (b)

No termination of this Agreement shall relieve or discharge any Credit Party of
its respective duties, obligations and covenants under the Financing Agreements
until all Obligations have been fully paid, and Agent’s continuing security
interest in the Collateral and the rights and remedies of Agent and Lenders,
under the Financing Agreements and Applicable Law, shall remain in effect until
all such Obligations have been fully paid.

 

2.4

Optional Cancellation of Unused Revolving Loan Commitments

Borrower shall have the right at any time and from time to time, without premium
or penalty, to cancel the unused Revolving Loan Commitments, in whole or in
part, with irrevocable prior written notice to Agent pursuant to a Notice of
Prepayment given not later than 12:00 noon (New York time) on a Business Day
specifying the date and amount of cancellation. Each optional partial
cancellation hereunder shall be in an aggregate principal amount of at least
$5,000,000 or any whole multiple of $1,000,000 in excess thereof. A Notice of
Prepayment received after 12:00 noon (New York time) shall be deemed received on
the next Business Day. Agent shall promptly notify Revolving Lenders of each
Notice of Prepayment.

 

2.5

Hedge Transactions

Agent or a Lender (or their respective Affiliates) may offer to make available
Hedge Agreements to Borrower from time to time (it being understood that nothing
contained herein shall be construed to commit any person to enter into any Hedge
Agreement) upon terms mutually acceptable to Agent or such Lender or such
Affiliate and Borrower.

 

2.6

Incremental Term Loans and Revolving Loans

 

  (a)

At any time, Borrower may by written notice to Agent elect to request the
establishment of:

 

45



--------------------------------------------------------------------------------

  (i)

one or more new or incremental term loan commitments (any such new or
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more new or additional term loans, including a borrowing of a new or
additional term loan under this Agreement (any such new or additional term loan,
an “Incremental Term Loan”); or

 

  (ii)

one or more increases in the Revolving Loan Commitments (any such increase, an
“Incremental Revolving Loan Commitment” and, together with the Incremental Term
Loan Commitments, the “Incremental Loan Commitments”) to make additional
revolving loans under this Agreement (any such increase, an “Incremental
Revolving Loan Increase” and, together with the Incremental Term Loans, the
“Incremental Loans”);

provided that (1) the total aggregate principal amount (as of the date of
incurrence thereof) of such Incremental Revolving Loan Commitments and
Incremental Revolving Loan Increases shall not exceed the Fixed Incremental
Amount, (2) the total aggregate principal amount (as of the date of incurrence
thereof) of such Incremental Loans shall not exceed the Maximum Incremental
Amount, (3) the amount for each Incremental Term Loan Commitment (and the
Incremental Term Loans made thereunder) shall not be less than a minimum
principal amount of $10,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (2) and (4) the amount for each Incremental
Revolving Loan Commitment shall not be less than a minimum principal amount of
$25,000,000.

 

  (b)

Each such notice shall specify the date (each, an “Increased Amount Date”) on
which Borrower proposes that any Incremental Loan Commitment shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to Agent (or such earlier date as may be approved
by Agent).

 

  (c)

Borrower may invite any Lender, any Affiliate of any Lender and/or any Approved
Fund, and/or any other Person reasonably satisfactory to Agent, to provide an
Incremental Loan Commitment (any such Person, an “Incremental Lender”). Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment or any portion thereof.

 

  (d)

Any Incremental Loan Commitment shall become effective as of such Increased
Amount Date; provided that each of the following conditions has been satisfied
or waived as of such Increased Amount Date:

 

  (i)

no Default or Event of Default shall exist on such Increased Amount Date
immediately prior to or after giving effect to (1) any Incremental Loan
Commitment, and (2) the making of any Incremental Loans pursuant thereto
(determined upon the earlier to occur of (x) the execution of definitive
documentation with respect to any investment in connection with the

 

46



--------------------------------------------------------------------------------

 

incurrence of such Incremental Loan Commitment and (y) such investment);

 

  (ii)

Agent and Lenders shall have received from Borrower a Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to Agent, that
Borrower is in compliance with (1) the provisos in Section 2.6(a) and (2) (A) at
all times other than during the Designated Period, the Senior Secured Net
Leverage Ratio pursuant to Section 9.1, and (B) during the Designated Period,
the minimum Liquidity covenant pursuant to Section 9.2, in each case under this
clause (2) to be based on the financial statements most recently delivered
pursuant to Section 7.6(a) both before and after giving effect (on a pro forma
basis) to (x) any Incremental Loan Commitment, (y) the making of any Incremental
Loans pursuant thereto (with any Incremental Loan Commitment being deemed to be
fully funded) and (z) any Permitted Investment consummated in connection
therewith, in each case, without duplication;

 

  (iii)

[reserved];

 

  (iv)

the proceeds of any Incremental Loans shall be used in accordance with
Section 5.5;

 

  (v)

each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall constitute Obligations of Borrower and shall be secured and
guaranteed with the other Obligations on a pari passu or junior basis;

 

  (vi)

each Incremental Revolving Loan Commitment (and the Incremental Revolving Loan
Increase made thereunder) shall constitute Obligations of Borrower and shall be
secured and guaranteed with the other Revolving Loans and applicable Term Loans
on a pari passu basis;

 

  (vii)

in the case of each Incremental Term Loan (the terms of which shall be set forth
in the relevant Lender Joinder Agreement):

 

  (A)

such Incremental Term Loan will not have a shorter Weighted Average Life to
Maturity than the remaining Weighted Average Life to Maturity of the other Term
Loans or a maturity date earlier than the Maturity Date;

 

  (B)

the applicable margin and pricing grid, if applicable, for such Incremental Term
Loan shall be determined by Agent, the applicable Incremental Lenders and
Borrower on the applicable Increased Amount Date; andprovided that during the
Designated Period, the effective yield applicable to such Incremental Term Loan
shall not be greater than the effective yield then applicable to the outstanding
Term Loans unless the Applicable Margin for the outstanding Term Loans is
increased such that the effective

 

47



--------------------------------------------------------------------------------

 

yield of such outstanding Term Loans equals the effective yield of such
Incremental Term Loan (with such effective yields being reasonably determined by
the Agent in consultation with the Borrower in a manner consistent with
generally accepted financial practices, taking into account: (a) interest rate
margins, (b) original issue discount (“OID” ) and upfront or similar fees (which
shall be deemed to constitute like amounts of OID) payable by the Borrower or
any of its Subsidiaries or Affiliates to the lenders under, or holders of, any
such Debt in the initial primary syndication thereof (with OID and upfront fees
being equated to interest based on assumed four-year life to maturity (or, if
less, the stated weighted average life to maturity at the time of its incurrence
of the applicable Debt)), and (c) any interest rate floor, but excluding (i) any
arrangement, commitment, structuring, agency or underwriting fees that are not
paid to or shared with all relevant lenders generally in connection with the
commitment or syndication of such Debt, (ii) any ticking, unused line or similar
fees or (iii) any other fee that is not paid directly by the Borrower generally
to all relevant lenders ratably in the primary syndication of such Debt;
provided that (x) to the extent that any interest rate specified for such Debt
that is subject to a floor (in each case, without giving effect to any such
floor on the date on which the effective yield is being calculated) is less than
such floor, the amount of such difference will be deemed added to the interest
rate margin applicable to such Debt for purposes of calculating the effective
yield and (y) to the extent that any interest rate specified for such Debt that
is subject to a floor (in each case, without giving effect to any such floor on
the date on which the effective yield is being calculated) is equal to or
greater than such floor, the floor will be disregarded in calculating the
effective yield); and

 

  (C)

except as provided above, all other terms and conditions applicable to any
Incremental Term Loan shall be substantially identical to those applicable to
the other Term Loans or not more restrictive than those applicable to the other
Term Loans;

 

  (viii)

in the case of each Incremental Revolving Loan Increase (the terms of which
shall be set forth in the relevant Lender Joinder Agreement):

 

  (A)

such Incremental Revolving Loan Increase shall mature on the Maturity Date,
shall bear interest and be entitled to fees at the rate applicable to the
Revolving Loans and shall be subject to the same terms and conditions as the
Revolving Loans; and

 

  (B)

the outstanding Revolving Loans, Swingline Loans and Letter of Credit
Accommodations will be reallocated by Agent on the

 

48



--------------------------------------------------------------------------------

 

applicable Increased Amount Date among the Revolving Lenders (including the
Incremental Lenders providing such Incremental Revolving Loan Increase) in
accordance with their revised Pro Rata Share and the Revolving Lenders
(including the Incremental Lenders providing such Incremental Revolving Loan
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and Borrower shall pay any and all costs required pursuant to
Section 3.2(f) in connection with such reallocation as if such reallocation were
a repayment;

 

  (ix)

any Incremental Lender making any Incremental Term Loan shall be entitled to the
same voting rights as the existing Term Lenders under the Term Loan Facility and
(unless otherwise agreed by the applicable Incremental Lenders) each Incremental
Term Loan shall receive proceeds of payments on the same basis as the existing
Term Loans made hereunder;

 

  (x)

any Incremental Lender with an Incremental Revolving Loan Increase shall be
entitled to the same voting rights as the existing Revolving Lenders under the
Revolving Loan Facility and any Revolving Loan made in connection with each
Incremental Revolving Loan Increase shall receive proceeds of payments on the
same basis as the other Revolving Loans made hereunder;

 

  (xi)

such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by Borrower, Agent and the
applicable Incremental Lenders (which Lender Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Financing Agreements as may be necessary or appropriate, in the opinion of
Agent, to effect the provisions of this Section 2.6); and

 

  (xii)

Borrower shall deliver or cause to be delivered any customary legal opinions or
other documents (including a resolution duly adopted by the board of directors
(or equivalent governing body) of Borrower authorizing such Incremental Loan
and/or Incremental Loan Commitment) as may be reasonably requested by Agent in
connection with any such transaction.

 

  (e)

The Incremental Term Loans shall be deemed to be Term Loans; provided that any
such Incremental Term Loan that is not added to the outstanding principal
balance of a pre-existing Term Loan shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement.

 

  (f)

The Incremental Lenders shall be included in any determination of the Required
Lenders and, unless otherwise agreed by the applicable Incremental Lenders that
their respective Incremental Term Loan Commitment (and the Incremental Term
Loans made thereunder) shall be secured and guaranteed with the other
Obligations on a junior basis, the Incremental Lenders will not constitute a
separate voting class for any purposes under this Agreement.

 

49



--------------------------------------------------------------------------------

  (g)

On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to Borrower in an amount equal to
its Incremental Term Loan Commitment and shall become a Term Lender hereunder
with respect to such Incremental Term Loan Commitment and the Incremental Term
Loan made pursuant thereto.

 

  (h)

On any Increased Amount Date on which any Incremental Revolving Loan Increase
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Loan Commitment shall become a
Revolving Lender hereunder with respect to such Incremental Revolving Loan
Commitment.

 

  (i)

The incurrence of Incremental Equivalent Debt pursuant to Section 8.3(y) shall
reduce, on a dollar-for-dollar basis, the aggregate amount of Incremental Loans
permitted to be incurred under Section 2.6(a).

ARTICLE 3

INTEREST, REQUESTS FOR REVOLVING LOANS, INCREASED COSTS AND FEES

 

3.1

Interest

 

  (a)

Interest Rate. Borrower shall pay to Agent interest on the outstanding principal
amount of the Revolving Loans and Swingline Loans at the applicable Interest
Rate.

 

  (b)

Payment and Calculation. Interest shall be payable by Borrower to Agent (i) in
the case of Canadian Prime Rate Loans and U.S. Base Rate Loans, quarterly in
arrears on the last Business Day of each Fiscal Quarter and (ii) in the case of
CDOR Rate Loans and Euro Rate Loans, on the last day of each Interest Period
(and in the case of an Interest Period of greater than three (3) months, on the
last day of each three (3) month period during such Interest Period and on the
last day of such Interest Period). All computations of interest for U.S. Base
Rate Loans (when the U.S. Base Rate is determined by reference to the U.S. Prime
Rate), Canadian Prime Rate Loans and CDOR Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest provided hereunder shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year). The interest rate applicable to Canadian Prime Rate Loans and
U.S. Base Rate Loans shall increase or decrease by an amount equal to each
increase or decrease in the Canadian Prime Rate or U.S. Base Rate after any
change in such rate is announced. All interest accruing hereunder on and after
an Event of Default that is continuing or maturity or termination hereof shall
be payable on demand. In no event shall charges constituting interest payable by
Borrower to Agent or Lenders exceed the maximum amount or the rate permitted
under any Applicable Law, and if any part or provision

 

50



--------------------------------------------------------------------------------

 

of this Agreement is in contravention of any such Applicable Law, such part or
provision shall be deemed amended to conform thereto.

 

  (c)

Interest Act (Canada). For purposes of disclosure under the Interest Act
(Canada), where interest is calculated pursuant hereto at a rate based upon a
360 day year (the “U.S. First Rate”), it is hereby agreed that the rate or
percentage of interest on a yearly basis is equivalent to such U.S. First Rate
multiplied by the actual number of days in the year divided by 360. Each Credit
Party confirms that it fully understands and is able to calculate the rate of
interest based on the methodology for calculating per annum rates provided for
in this Agreement. Agent agrees that if requested in writing by Borrower it
shall calculate the nominal and effective per annum rate of interest on any Loan
outstanding at any time and provide such information to Borrower promptly
following such request; provided that any error in any such calculation, or any
failure to provide such information on request, shall not relieve Borrower or
any other Credit Party of any of its obligations under this Agreement or any
other Financing Agreement, nor result in any liability of Agent or any Lender.
Each Credit Party hereby irrevocably agrees not to plead or assert, whether by
way of defence or otherwise, in any proceeding relating to the Financing
Agreements, that the interest payable under the Financing Agreements and the
calculation thereof has not been adequately disclosed to Credit Parties, whether
pursuant to Section 4 of the Interest Act (Canada) or any other Applicable Law
or legal principle.

 

  (d)

Criminal Code (Canada). Notwithstanding the provisions of this Article 3 or any
other provision of this Agreement, in no event shall the aggregate “interest”
(as that term is defined in Section 347 of the Criminal Code (Canada)) exceed
the effective annual rate of interest on the “credit advanced” (as defined
therein) lawfully permitted under Section 347 of the Criminal Code (Canada).

 

  (e)

Agent Certificate. A certificate of an authorized signing officer of Agent as to
each amount and/or each rate of interest payable hereunder from time to time
shall be conclusive evidence of such amount and of such rate, absent manifest
error.

 

  (f)

No deemed reinvestment principle/effective yield method. For greater certainty,
whenever any amount is payable under any Financing Agreement by Borrower as
interest or as a fee which requires the calculation of an amount using a
percentage per annum, each party to this Agreement acknowledges and agrees that
such amount shall be calculated as of the date payment is due without
application of the “deemed reinvestment principle” or the “effective yield
method”. As an example, when interest is calculated and payable monthly, the
rate of interest payable per month is 1/12 of the stated rate of interest per
annum.

 

  (g)

Conversion/Continuation of CDOR Rate Loans and Euro Rate Loans. Each CDOR Rate
Loan or Euro Rate Loan shall automatically, at Agent’s option, either
(i) convert to Canadian Prime Rate Loans or U.S. Base Rate Loans, respectively,
upon the last day of the applicable Interest Period or (ii) be rolled over for a
further one (1) month Interest Period, unless Agent has received and approved a
Notice of

 

51



--------------------------------------------------------------------------------

 

Conversion/Continuation to continue such CDOR Rate Loan or Euro Rate Loan for an
Interest Period chosen by Borrower at least five (5) Business Days prior to such
last day with respect to CDOR Rate Loans and Euro Rate Loans (other than Euro
Dollar Rate Loans) and three (3) Business Days prior to such last day with
respect to Euro Dollar Rate Loans, each in accordance with the terms hereof.
Each CDOR Rate Loan and Euro Rate Loan shall, at Agent’s option, upon notice by
Agent to Borrower, be subsequently converted to Canadian Prime Rate Loans and
U.S. Base Rate Loans, respectively, upon the occurrence of any Event of Default
which is continuing and otherwise upon the Maturity Date.

 

  (h)

Requests for Revolving Loans and Swingline Loans.

 

  (i)

Borrower may from time to time request in writing Revolving Loans and Swingline
Loans pursuant to a Notice of Borrowing or may request in writing that Canadian
Prime Rate Loans and U.S. Base Rate Loans (other than Swingline Loans) be
converted to CDOR Rate Loans or Euro Rate Loans pursuant to a Notice of
Conversion/Continuation or that any existing CDOR Rate Loan or Euro Rate Loan
continue for an additional Interest Period pursuant to a Notice of
Conversion/Continuation. Notices of Borrowing and Notices of
Conversion/Continuation received after 12:00 noon (New York time) on any day
shall be deemed to have been made as of the opening of business on the
immediately following Business Day. Notwithstanding anything to the contrary
herein, a Swingline Loan may not be converted to a CDOR Rate Loan or Euro Rate
Loan.

 

  (ii)

Each Notice of Borrowing or Notice of Continuation/Conversion, as applicable,
from Borrower shall specify:

 

  (A)

whether such Loan is to be a Revolving Loan or Swingline Loan and the amount of
the Revolving Loan or Swingline Loan, as applicable;

 

  (B)

the date (which day shall be a Business Day) of borrowing, conversion or
continuation, as the case may be;

 

  (C)

the Alternate Currency of the Revolving Loan (if applicable) provided that the
consent of all Revolving Lenders shall be required for a Revolving Loan in an
Alternate Currency other than Canadian Dollars and Euros;

 

  (D)

the Type of Revolving Loan;

 

  (E)

the amount of the Canadian Prime Rate Loan or U.S. Base Rate Loan to be
converted to CDOR Rate Loans or Euro Rate Loans (if applicable);

 

  (F)

the amount of the CDOR Rate Loan or Euro Rate Loan to be continued (if
applicable); and

 

52



--------------------------------------------------------------------------------

  (G)

the Interest Period to be applicable to such Revolving Loan (if applicable).

 

  (iii)

Subject to the terms and conditions contained herein, after receipt by Agent of
such a Notice of Borrowing or Notice of Continuation/Conversion from Borrower,
such Revolving Loans shall be made, converted or continued, as applicable
provided, that:

 

  (A)

a Notice of Borrowing or Notice of Continuation/Conversion with respect to Euro
Dollar Rate Loans shall be submitted by Borrower to Agent at least three
(3) Business Days prior to the date of such borrowing, conversion or
continuation;

 

  (B)

a Notice of Borrowing or Notice of Continuation/Conversion with respect to
Alternate Currency Loans shall be submitted by Borrower to Agent at least five
(5) Business Days prior to the date of such borrowing, conversion or
continuation;

 

  (C)

a Notice of Borrowing with respect to Canadian Prime Rate Loans and U.S. Base
Rate Loans shall be submitted by Borrower to Agent no later than 12:00 noon (New
York time) on the Business Day upon which Borrower requires such Canadian Prime
Rate Loan or U.S. Base Rate Loan to be advanced to Borrower and if such request
is provided after 12:00 noon (New York time) on a Business Day then such
Canadian Prime Rate Loan or U.S. Base Rate Loan shall be advanced on the next
following Business Day;

 

  (D)

any request by Borrower to Agent pursuant to a Notice of Borrowing or Notice of
Continuation/Conversion shall be irrevocable;

 

  (E)

no more than ten (10) Interest Periods (for all outstanding CDOR Rate Loans and
Euro Rate Loans) may be in effect at any one time;

 

  (F)

the aggregate amount of Euro Dollar Rate Loans shall be in an amount not less
than $5,000,000 or an integral multiple of $1,000,000 in excess thereof;

 

  (G)

the aggregate amount of CDOR Rate Loans shall be in an amount not less than
CDN$5,000,000 or an integral multiple of CDN$1,000,000 in excess thereof;

 

  (H)

the aggregate amount of Euro Rate Loans in an Alternate Currency (other than
Canadian Dollars) shall be in an amount agreed between Agent, Borrower, and the
Revolving Lenders; and

 

  (I)

the aggregate amount of Canadian Prime Rate Loans and U.S. Base Rate Loans
(other than Swingline Loans) shall be in an amount not less than CDN$1,000,000
or an integral multiple of CDN$500,000

 

53



--------------------------------------------------------------------------------

 

in excess thereof and $1,000,000 or an integral multiple of $500,00 in excess
thereof, respectively; and

 

  (J)

the aggregate amount of Swingline Loans shall be in an amount not less than
$500,000 or an integral multiple of $100,000 in excess thereof.

 

  (iv)

Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to purchase Canadian Dollar, Euro or U.S. Dollar deposits
in the Canadian bankers’ acceptance or London interbank market to fund any
Revolving Loans, but the provisions hereof shall be deemed to apply as if Agent
or Lenders had purchased such deposits to fund such Revolving Loans.

 

3.2

Changed Circumstances

 

  (a)

Circumstances Affecting CDOR Rate and Euro Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a CDOR Rate Loan or Euro Rate Loan or a
conversion to or continuation thereof or otherwise, if (i) in the case of Euro
Rate Loans, Agent shall determine (which determination shall be conclusive and
binding absent manifest error) that the applicable Currency deposits are not
being offered to banks by reason of circumstances affecting the London interbank
market for the applicable amount and Interest Period of such Loan, (ii) Agent
shall determine (which determination shall be conclusive and binding absent
manifest error) that reasonable and adequate means do not exist for ascertaining
the CDOR Rate or Euro Rate for such Interest Period with respect to a proposed
CDOR Rate Loan or Euro Rate Loan or (iii) the Required Lenders shall determine
in good faith that the CDOR Rate or Euro Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then Agent shall promptly give notice thereof to Borrower.
Thereafter, until Agent notifies Borrower that such circumstances no longer
exist, the obligation of the Lenders to make CDOR Rate Loans or Euro Rate Loans
and the right of Borrower to convert any Loan to or continue any Loan as a CDOR
Rate Loan or Euro Rate Loan shall be suspended, and Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such CDOR Rate Loan or Euro Rate Loan together with accrued
interest thereon (subject to Section 5.1), on the last day of the then current
Interest Period applicable to such CDOR Rate Loan or Euro Rate Loan; or
(B) convert the then outstanding principal amount of each such CDOR Rate Loan or
Euro Rate Loan to a Canadian Prime Rate Loan or U.S. Base Rate Loan (or another
applicable rate as reasonably determined by Agent in the case of Loans
denominated in an currency other than U.S. Dollars or Canadian Dollars) as of
the last day of such Interest Period, and any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to the Loans in respect
of which such determination was made shall be deemed to be rescinded by
Borrower.

 

54



--------------------------------------------------------------------------------

  (b)

Laws Affecting CDOR Rate or Euro Rate Availability. If, after the date hereof,
the compliance by any of the Lenders (or any of their respective Lending
Offices) in good faith with any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof or any request or directive (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, shall make
it unlawful or impossible for any Lender (or any of their respective Lending
Offices) to honor its obligations hereunder to make or maintain any CDOR Rate
Loan or Euro Rate Loan, such Lender shall promptly give notice thereof to Agent
and Agent shall promptly give notice to Borrower and the other Lenders.
Thereafter, until Agent notifies Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make CDOR Rate Loans or Euro Rate
Loans, and the right of Borrower to convert any Loan to a CDOR Rate Loan or Euro
Rate Loan or continue any Loan as a CDOR Rate Loan or Euro Rate Loan shall be
suspended and thereafter Borrower may select only Canadian Prime Rate Loans or
U.S. Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a CDOR Rate Loan or Euro Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall automatically be
converted to a Canadian Prime Rate Loan or U.S. Base Rate Loan for the remainder
of such Interest Period. Notwithstanding the foregoing, to the extent a
determination by a Lender as described above relates to CDOR Rate Loans or Euro
Rate Loans then being requested by Borrower, Borrower shall have the option,
subject to the provisions of Section 3.3, to rescind such Notice of Borrowing or
Notice of Conversion/Continuation as to all Lenders by giving notice to Agent of
such rescission on the date on which such Lender gives notice of its
determination as described above (which notice of rescission Agent shall
promptly transmit to each other Lender).

 

  (c)

Replacement Rate. Notwithstanding anything to the contrary in Section 3.2 above,
if Agent has made the determination (such determination to be conclusive absent
manifest error) that (i) the circumstances described in Section 3.2(a) or
(b) have arisen and that such circumstances are unlikely to be temporary,
(ii) any applicable interest rate specified herein is no longer a widely
recognized benchmark rate for newly originated loans in the U.S. or Canadian (as
applicable) syndicated loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having, or purporting to have,
jurisdiction over Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the U.S. or Canadian (as
applicable) syndicated loan market in the applicable currency, then Agent may,
to the extent practicable (with the consent of Borrower and as determined by
Agent to be generally in accordance with similar situations in other
transactions in which it is serving as administrative or collateral agent or
otherwise consistent with market practice generally), establish a replacement
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all

 

55



--------------------------------------------------------------------------------

 

purposes under the Financing Agreements unless and until (A) an event described
in Section 3.2(a), (b), (c)(i), (ii) or (c)(iii) occurs with respect to the
Replacement Rate or (B) Agent (or Required Lenders through Agent) notifies
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to Lenders of funding the Loans bearing interest at the Replacement Rate.
In connection with the establishment and application of the Replacement Rate,
this Agreement and the other Financing Agreements shall be amended solely with
the consent of Agent, as may be necessary or appropriate, in the opinion of
Agent, to effect the provisions of this Section 3.2(c). Notwithstanding anything
to the contrary in this Agreement or the other Financing Agreements (including,
without limitation, Section 11.14), such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as Agent shall not have received, within five (5) Business Days of the
delivery of such amendment to Lenders, written notices from such Lenders that in
the aggregate constitute Required Lenders, with each such notice stating that
such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by Agent in connection
with this clause (c), the Replacement Rate shall be applied in a manner
consistent with market practice; provided that, in each case, to the extent such
market practice is not administratively feasible for Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by Agent (it being
understood that any such modification by Agent shall not require the consent of,
or consultation with, any Lenders).

 

  (d)

Circumstances Affecting Alternate Currencies. In the event that Agent shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) at any time that any Alternate
Currency (other than Canadian Dollars and Euros) is not available in sufficient
amounts, as determined in good faith by Agent, then Agent shall promptly give
written notice thereof to Borrower and Lenders. Thereafter, until Agent notifies
in writing Borrower and Lenders that such circumstances no longer exist, the new
Alternate Currency Loans denominated in the affected Alternate Currency (other
than any such Alternate Currency Loans which have theretofore been funded) shall
no longer be available and any Notice of Borrowing given by with respect to such
Alternate Currency Loans which have not yet been incurred shall be deemed
rescinded by Borrower.

 

3.3

Compensation for Breakage or Non-Commencement of Interest Periods

Borrower shall compensate each applicable Lender, within ten (10) days of a
written request by such Lender, for any loss or expense (including any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain a CDOR Rate Loan or Euro Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by Borrower to make any payment when due of any amount due
hereunder in connection with a CDOR Rate Loan or Euro Rate Loan (b) due to any
failure of Borrower to borrow or continue a CDOR Rate Loan

 

56



--------------------------------------------------------------------------------

or Euro Rate Loan or convert to a CDOR Rate Loan or Euro Rate Loan on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
or (c) due to any payment, prepayment or conversion of any CDOR Rate Loan or
Euro Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment of the CDOR Rate Loans or Euro Rate Loans in the London or
Canadian interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth in reasonable detail the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to Borrower
through Agent and shall be conclusively presumed to be correct save for manifest
error.

 

3.4

Increased Costs

 

  (a)

If any Change in Law shall:

 

  (i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted Euro
Dollar Rate) or any Issuing Lender;

 

  (ii)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (e) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

  (iii)

impose on any Lender or any Issuing Lender or the London or Canadian interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or CDOR Rate Loans or Euro Rate Loans made by such Lender or any
Letter of Credit Accommodations or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
Accommodations (or of maintaining its obligation to participate in or to issue
any Letter of Credit Accommodations), or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, such Issuing Lender or other Recipient,
Borrower shall within 30 days after receipt of the certificate referred to in
clause (c) below, pay to any such Lender, such Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such

 

57



--------------------------------------------------------------------------------

Lender, such Issuing Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

  (b)

Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any Lending Office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by, or participations in LettersLetter of Credit Accommodations or
Loans held by, such Lender, or the LettersLetter of Credit Accommodations issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender
Borrower shall within 30 days after receipt of the certificate referred to in
clause (c) below, pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

 

  (c)

Certificates for Reimbursement. A certificate of a Lender, or an Issuing Lender
or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to Borrower, shall be conclusive absent
manifest error.

 

  (d)

Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.5

Taxes

 

  (a)

Defined Terms. For purposes of this Section 3.5, the term “Lender” includes any
Issuing Lender and the term “Applicable Law” includes FATCA.

 

58



--------------------------------------------------------------------------------

  (b)

Payments Free of Taxes. Any and all payments by or on account of any obligation
of Borrower under this Agreement and any other documents entered into in
connection herewith shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

  (c)

Payment of Other Taxes by Borrower. Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.

 

  (d)

Indemnification by Borrower. Borrower shall indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Recipient (with a copy to Agent), or by
Agent on its own behalf or on behalf of a Recipient, shall be conclusive absent
manifest error.

 

  (e)

Indemnification by the Lenders. Each Lender shall severally indemnify Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that Borrower has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of Borrower to do so), and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by Agent in connection with
this Agreement or any other documents entered into in connection herewith, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to setoff and apply any and all
amounts at any time owing to such Lender under any Financing Agreement or
otherwise payable by Agent to the Lender under this Agreement or any other
documents entered into in connection herewith from any other source against any
amount due to Agent under this clause (e).

 

59



--------------------------------------------------------------------------------

  (f)

Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.5, Borrower
shall deliver to Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

 

  (g)

Status of Lenders. Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under this Agreement or any
other documents entered into in connection herewith shall deliver to Borrower
and Agent, at the time or times reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Borrower or Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. If a payment made to a Lender
under this Agreement or any other documents entered into in connection herewith
would be subject to Tax under FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Agent at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.5(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Agent in writing of its legal inability to do so.

 

  (h)

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.5 (including by the payment
of additional amounts pursuant to this Section 3.5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental

 

60



--------------------------------------------------------------------------------

 

Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

  (i)

Survival. Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under this Agreement or any other
documents entered into in connection herewith.

 

3.6

Mitigation Obligations; Replacement of Lenders.

 

  (a)

Designation of a Different Lending Office. If any Lender (an “Increased-Cost
Lender”) requests compensation under Section 3.2 or Section 3.4, or requires
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.5,
then such Lender shall, at the request of Borrower, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.4
or Section 3.5, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

  (b)

Replacement of Lenders. Notwithstanding anything to the contrary contained
herein, in the event that any Increased-Cost Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.6(a), or if
any Lender is a Non-FundingDefaulting Lender or a Non-Consenting Lender, then
Borrower may, at its sole expense and effort, upon notice to such Lender and
Agent, require such Lender (and such Lender hereby irrevocably agrees) to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.1), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.4 or Section 3.5)

 

61



--------------------------------------------------------------------------------

 

and obligations under this Agreement and the related Financing Documents to an
Eligible Transferee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

  (i)

the assignee (or failing which, Borrower) shall have paid to Agent the
assignment fee (if any) specified in Section 11.1;

 

  (ii)

such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in LettersLetter of Credit
Accommodations and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Financing
Agreements (including any amounts under Section 3.3) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts);

 

  (iii)

in the case of any such assignment resulting from a claim for compensation under
Section 3.2 or Section 3.4 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter;

 

  (iv)

such assignment does not conflict with Applicable Law; and

 

  (v)

in the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply. Upon the prepayment of all amounts owing to any such Lender and the
termination of such Lender’s Revolving Loan Commitments, such Lender shall no
longer constitute a “Lender” for purposes hereof; provided any rights of such
Lender to indemnification and to expense reimbursement hereunder shall survive
as to such Lender. Each Lender agrees that, if it becomes an Increased-Cost
Lender, Non-FundingDefaulting Lender or a Non-Consenting Lender and its rights
and claims are assigned hereunder to an assignee pursuant to this
Section 3.6(b), it shall execute and deliver to Agent an Assignment and
Assumption Agreement to evidence such assignment; provided, however, that the
failure of any Lender to execute an Assignment and Assumption Agreement shall
not render such assignment invalid.

 

  (c)

Selection of Lending Office. Subject to Section 3.6(a), each Lender may make any
Loan to Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligations of Borrower to repay the Obligations in
accordance with the terms of this Agreement or otherwise alter the rights of the
parties hereto.

 

62



--------------------------------------------------------------------------------

3.7

Commitment Fee

 

  (a)

Borrower shall pay to Agent a commitment fee (i) initially after the Closing
Date at a rate equal to 0.25% per annum and (ii) after the first AM Calculation
Date after the Closing Date at the Applicable Margin for commitment fees, in
each case calculated on the basis of a 360 day year and actual days elapsed and
upon the amount by which the then applicable Revolving Loan Commitment exceeds
the sum of (i) the average daily principal balance of the outstanding Revolving
Loans and (ii) the average daily face amount of the Letter of Credit
Accommodations during the immediately preceding Fiscal Quarter (or part thereof)
while this Agreement is in effect and for so long thereafter as any of the
Obligations are outstanding, which commitment fee shall be payable on the last
Business Day of each Fiscal Quarter in arrears. For further clarity, no
Obligations will be outstanding once this Agreement has been terminated and all
non-contingent Obligations have been fully satisfied and cash collateral (or a
backstop letter of credit) has been provided in the full amount then outstanding
of any Letter of Credit Accommodations and Secured Hedge Agreement, if any. This
commitment fee shall not be payable to a Lender during the period it is a
Non-FundingDefaulting Lender.

 

3.8

Defaulting Lenders.

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)     Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 10 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 11.12 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Lender or the Swingline
Lender hereunder; third, to cash collateralize the Fronting Exposure of the
Issuing Lender and the Swingline Lender with respect to such Defaulting Lender
in a manner reasonably satisfactory to the Issuing Lender or the Swingline
Lender, as the case may be, fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) cash collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letter of Credit Accommodations issued under this Agreement,
in a

 

63



--------------------------------------------------------------------------------

manner reasonably satisfactory to the Issuing Lender; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lender or the Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letter of Credit Accommodations or Swingline Loans in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Letter of Credit Accommodations or
Swingline Loans were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letter of Credit Accommodations
or Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or funded participations in
Letter of Credit Accommodations or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Accommodations and Swingline Loans are held by the Revolving
Lenders pro rata in accordance with the Revolving Loan Commitments under the
applicable Revolving Loan Facility without giving effect to Section 3.8(a)(iii).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 3.8(a)(i) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(ii)    Certain Fees.

(A)     No Defaulting Lender shall be entitled to receive any commitment fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.2(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letter of Credit Accommodations for which it has provided cash
collateral.

(C)     With respect to any commitment fee or letter of credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to

 

64



--------------------------------------------------------------------------------

such Defaulting Lender’s participation in Letter of Credit Accommodations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iii) below, (2) pay to the Issuing Lender and the Swingline Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit
Accommodations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Revolving Loan Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Loan
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Loan Commitment. Subject to Section 13.9, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(iv)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iii) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, cash collateralize the
Issuing Lender’s Fronting Exposure in a manner reasonably satisfactory to the
Issuing Lender.

(b)     Defaulting Lender Cure. If the Borrower, the Agent, the Issuing Lender
and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letter of Credit Accommodations and Swingline Loans
to be held pro rata by the Lenders in accordance with their respective Revolving
Loan Commitments (without giving effect to Section 3.8(a)(iii)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

65



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT

 

4.1

Conditions Precedent to the Availability of Revolving Loans and Letter of Credit
Accommodations

Each of the following is a condition precedent to Lenders making available the
Revolving Loans and making available the Letter of Credit Accommodations
hereunder on the Closing Date:

 

  (a)

Agent and Lenders shall have received the following documents, all in form and
substance satisfactory to Agent and Lenders on or prior to the Closing Date:

 

  (i)

an omnibus information certificate from each of the Credit Parties;

 

  (ii)

this Agreement;

 

  (iii)

a confirmation of existing guarantees and security between the Credit Parties
and Agent, acting as agent for and on behalf of the Secured Parties;

 

  (iv)

an amended statement of charge with respect to the equitable share mortgage
dated April 8, 2014 by and between IMAX Barbados and Agent, acting as agent for
and on behalf of the Secured Parties;

 

  (v)

an amended statement of charge with respect to the general security agreement
dated February 7, 2013 granted by IMAX Barbados in favor of Agent, acting as
agent for and on behalf of the Secured Parties;

 

  (vi)

an amended statement of charge with respect to the charge over shares of IMAX
Barbados dated February 7, 2013 granted by Borrower in favor of Agent acting as
agent for and on behalf of the Secured Parties;

 

  (vii)

a deed of confirmation granted by IMAX Ireland in favor of Agent, acting as
agent for and on behalf of the Secured Parties;

 

  (viii)

an equitable share mortgage by and between IMAX Barbados and Agent acting as
agent for and on behalf of the Secured Parties;

 

  (ix)

resolutions of the Board of Directors or similar governing body of each Credit
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Financing Agreements to which it is a party, certified
as of the Closing Date by its officer as being executed and delivered and in
full force and effect without modification or amendment or, if not applicable
under the Applicable Laws of the relevant jurisdiction, in a similar form;

 

  (x)

customary written opinions of (i) Latham & Watkins LLP, U.S. counsel for Credit
Parties, (ii) McCarthy Tétrault LLP, Canadian counsel for Credit parties,
(iii) Clarke Gittens Farmer, Barbados counsel for Lenders, (iv)

 

66



--------------------------------------------------------------------------------

 

Walkers (located in The Cayman Islands), Cayman counsel for Lenders, and
(v) Walkers (located in Ireland), Irish counsel for Lenders;

 

  (xi)

any and all documents and instruments required to perfect or evidence Agent’s
security interest in and liens on the Collateral (including, without limitation,
all certificates evidencing pledged capital stock or membership or partnership
interests, as applicable, with accompanying executed stock powers, all PPSA and
UCC financing statements to be filed in the applicable government PPSA and UCC
filing offices and all intellectual property security agreements to be filed
with the intellectual property offices in Canada and the United States, as
applicable);

 

  (xii)

any PPSA, UCC and other lien searches, intellectual property searches, insurance
policies and, where applicable and customary in the relevant jurisdiction,
special flood hazard determinations, evidence of flood insurance and
endorsements, surveys, title reports and policies, appraisals and environmental
reports, landlord waivers and access letters; and

 

  (xiii)

in respect of any written request made no less than two (2) Business Days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOTPatriot Act;

 

  (b)

since December 31, 2017, there shall not have occurred any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect;

 

  (c)

all fees and reasonable out-of-pocket expenses due on the Closing Date to the
Lenders, Agent and counsel to Agent for which an invoice has been presented at
least two (2) Business Days prior to the Closing Date (or such shorter period as
may be reasonably requested by Agent and acceptable to Borrower, acting
reasonably) will be paid; and

 

  (d)

Arranger will have received, in form and substance reasonably satisfactory to
the Arranger, projections prepared by Borrower of balance sheets, income
statements and cashflow statements of Borrower and its Subsidiaries.

 

4.2

Conditions Precedent to the Availability of All Loans and Letter of Credit
Accommodations

Each of the following is an additional condition precedent to Lenders making
available the Loans and/or making available Letter of Credit Accommodations to
Borrower, including the initial Loans and Letter of Credit Accommodations and
any future Loans and Letter of Credit Accommodations:

 

  (a)

all steps required with respect to notice and request for the making available
of the Loans and/or making available Letter of Credit Accommodations to Borrower
set out or contemplated herein have been completed;

 

67



--------------------------------------------------------------------------------

  (b)

all representations and warranties contained in the Financing Agreements shall
be true and correct (i) in all material respects if not subject to materiality
or Material Adverse Effect qualifications or (ii) in all respects if subject to
materiality or Material Adverse Effect qualifications in each case with the same
effect as though such representations and warranties had been made on and as of
the date of the making of each such Loan or providing each such Letter of Credit
Accommodation (except for any such representation and warranty that by its terms
is made only as of an earlier date, which representation and warranty shall
remain true and correct in all material respects if not subject to materiality
or Material Adverse Effect qualifications as of such earlier date, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date) and after giving effect
thereto;

 

  (c)

no Event of Default or Default shall have occurred and be continuing on and as
of the date of the making of such Loan or providing, amending or extending each
such Letter of Credit Accommodation and after giving effect thereto;

 

  (d)

after giving effect to each Revolving Loan and Letter of Credit Accommodation,
(i) the Revolving Loan Outstandings shall not exceed the Revolving Loan
Commitment, (ii) the Revolving Loan Exposure of any Lender shall not exceed such
Lender’s Revolving Loan Commitment, (iii) the aggregate outstanding amount of
the Letter of Credit Accommodations shall not exceed the Letter of Credit
Accommodations Sublimit and (iv) the aggregate principal amount (using the
Dollar Equivalent thereof) of all Alternate Currency Loans shall not exceed the
Alternate Currency Revolving Loan Sublimit; and

 

  (e)

after giving effect to each Term Loan, (i) the Term Loan Outstandings shall not
exceed the Term Loan Commitment and (ii) the Term Loan Exposure of any Term
Lender shall not exceed such Term Lender’s Term Loan Commitment.

ARTICLE 5

COLLECTION AND ADMINISTRATION

 

5.1

Borrower’s Loan Account

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded: (a) all Loans, Letter of Credit Accommodations and other Obligations
and the Collateral; (b) all payments made by or on behalf of Borrower; and
(c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

5.2

Statements

Agent shall render to Borrower, within a reasonable time following the end of
each Fiscal Quarter, statements setting forth the balance in Borrower’s loan
account(s) maintained by Agent for Borrower pursuant to the provisions of this
Agreement, including principal, interest, fees, costs

 

68



--------------------------------------------------------------------------------

and expenses. Each such statement shall be subject to subsequent adjustment by
Agent but shall, absent manifest errors or omissions, be considered correct and
deemed accepted by Borrower and conclusively binding upon Borrower as an account
stated except to the extent that Agent receives a written notice from Borrower
of any specific exceptions of Borrower thereto within 30 days after the date
such statement has been mailed by Agent. Until such time as Agent shall have
rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Agent and Lenders by Borrower.

 

5.3

Payments

 

  (a)

All Obligations (other than obligations, liabilities and indebtedness in
connection with any Secured Hedge Agreement (which shall be paid in accordance
with the terms thereof)) shall be payable to Agent as it may designate from time
to time.

 

  (b)

Agent shall apply payments received or collected from Credit Parties or for the
account of Credit Parties (including the monetary proceeds of collections or of
realization upon any Collateral) as follows:

 

  (i)

first, ratably, to pay any fees, indemnities or expense reimbursements then due
to Agent and Lenders from Credit Parties;

 

  (ii)

second, to pay interest then due in respect of any Loans;

 

  (iii)

third, to pay principal then due in respect of the Loans and outstanding
obligations due under Secured Hedge Agreements and Secured Cash Management
Agreements; and

 

  (iv)

fourth, to pay the outstanding Loans and cash collateralize outstanding Letter
of Credit Accommodations, Secured Hedge Agreements, and Secured Cash Management
Agreements and after the occurrence of and during the continuance of an Event of
Default, to pay or pre-pay such of the Obligations, whether or not then due, in
such order and manner as Agent determines.

 

  (c)

Notwithstanding clause (b) above, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if Agent has not received written notice thereof,
together with such supporting documentation as Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank or Cash Management Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of Agent pursuant to the terms
of Article 11 for itself and its Affiliates as if a “Lender” party hereto.

 

  (d)

Payments and collections received in any currency other than Canadian Dollars,
Euros and U.S. Dollars will be accepted and/or applied at the sole discretion of
Agent. At Agent’s option, and to the extent such amounts are overdue, all
principal, interest, fees, costs, expenses and other charges provided for in the
Financing

 

69



--------------------------------------------------------------------------------

 

Agreements, the Secured Hedge Agreements or the Secured Cash Management
Agreements may be charged directly to the loan account(s) of Borrower. Subject
to Section 3.5 and except as otherwise required by Applicable Law, Borrower
shall make all payments to Agent on the Obligations free and clear of, and
without deduction or withholding for or on account of, any set-off,
counterclaim, defence, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by Agent. Borrower shall be liable to pay to Agent and
each Lender, and does hereby indemnify and hold Agent and each Lender harmless
for, the amount of any payments or proceeds surrendered or returned. This
Section 5.3 shall remain effective notwithstanding any contrary action which may
be taken by Agent or any Lender in reliance upon such payment or proceeds. The
indemnification in the second preceding sentence shall survive the payment of
the Obligations and the termination of this Agreement.

 

5.4

Authorization to Make Loans and Letter of Credit Accommodations

Each Lender is authorized to make the Loans and provide the Letter of Credit
Accommodations based upon written instructions received by Agent from the
persons authorized by Borrower as notified in writing by Borrower to Agent from
time to time or, at the discretion of Lenders, if such Loans are necessary to
satisfy any Obligations that are overdue. All Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, Borrower when deposited
to the credit of Borrower or otherwise disbursed or established in accordance
with the instructions of Borrower or in accordance with the terms and conditions
of this Agreement.

 

5.5

Use of Proceeds

Borrower shall use the proceeds of the Loans provided by Lenders to Borrower
hereunder to (a) pay costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of the Financing Agreements,
and (b) repay in full and terminate the Playa Vista Credit Facility and
(c) finance ongoing working capital requirements and other general corporate
purposes of Borrower and its Subsidiaries, including the financing of permitted
acquisitions and other permitted investments, permitted stock buybacks and
dividends.

 

5.6

Pro Rata Treatment

Except to the extent otherwise provided in this Agreement, (a) the making and
conversion of Revolving Loans shall be made by Revolving Lenders based on their
respective Pro Rata Shares as to the Revolving Loans and (b) each payment on
account of any Obligations to or for the account of one or more of Lenders or
their respective Affiliates in respect of any Obligations due on a particular
day shall be allocated among the Lenders and their respective Affiliates, as
applicable,

 

70



--------------------------------------------------------------------------------

entitled to such payments based on their respective Pro Rata Shares and shall be
distributed accordingly by Agent.

 

5.7

Obligations Several; Independent Nature of Lenders’ Rights

The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 11.13(f)
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants to Agent and each Lender the
following (which shall survive the execution and delivery of this Agreement):

 

6.1

Existence, Power and Authority; Subsidiaries; Solvency

Each Credit Party and each Subsidiary thereof (a) is a Person duly incorporated
or organized and validly existing under the laws of its jurisdiction of
incorporation or organization and (b) is duly qualified or registered as a
foreign or extra-provincial corporation in all provinces, states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except in each case
referred to in clause (a) (other than with respect to each Credit Party) and
clause (b) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect. The execution, delivery and performance of
the Financing Agreements and the transactions contemplated thereunder (a) are
all within each Credit Party’s and each of its Subsidiaries’ corporate or other
powers, (b) have been duly authorized, and (c) are not in contravention of law
or the terms of its certificate of incorporation, by-laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which it is a party or by which it or its property are bound except, in each
case, with respect to any contravention of any such law, indenture, agreement or
undertaking, to the extent that such contravention could not reasonably be
expected to have a Material Adverse Effect. The Financing Agreements constitute
legal, valid and binding obligations of each Credit Party which is a party
thereto enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
examinorship, receivership, moratorium or other laws affecting creditors’ rights
generally and by general principles of equity. As of the Closing Date, each
Credit Party does not have any Subsidiaries except as set forth on the corporate
structure chart attached as Schedule 6.1. Credit Parties and their Subsidiaries,
taken as a whole, on a consolidated basis, are Solvent. No Credit Party is an
EEAAffected Financial Institution.

 

71



--------------------------------------------------------------------------------

6.2

Financial Statements; No Material Adverse Change

The audited consolidated financial statements relating to Borrower most recently
delivered by Borrower to Agent pursuant to Section 7.6(a)(ii) have been prepared
in accordance with GAAP, except as otherwise expressly noted therein, and fairly
present in all material respects its financial condition and the results of its
operation as at the dates and for the periods set forth therein, except as
otherwise expressly noted therein. The unaudited consolidated financial
statements relating to Borrower most recently delivered by Borrower to Agent
pursuant to Section 7.6(a)(i) have been prepared in accordance with GAAP, except
as expressly noted therein, and fairly present in all material respects its
financial condition and the results of its operation as at the dates and for the
periods set forth therein, subject in each case to the absence of footnotes and
to normal year-end audit adjustments. The projections relating to Borrower most
recently delivered by Borrower to Agent pursuant to Section 7.6(a)(iv) were
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation and delivery (it being understood that such projections may
vary from actual results and that such variances may be material). Since the
Closing Date, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.; provided that, solely with respect to determining whether a
Material Adverse Effect under clause (a) of the definition of Material Adverse
Effect has occurred or could reasonably be expected to occur during the
Designated Period, the effects of the COVID-19 pandemic on the results of
operations of the Borrower and its Subsidiaries that have been disclosed in
writing to the Agent and the Lenders prior to the First Amendment Effective Date
shall be disregarded.

 

6.3

Chief Executive Office; Collateral Locations

As of the Closing Date, (a) the chief executive office of each Credit Party is
located in the jurisdiction set forth on its Information Certificate and (b) the
only locations of Collateral with a value in excess of $1,500,000 of any of the
Credit Parties (other than vehicles and assets temporarily in transit or sent
for repair), if any, are the addresses set forth in its Information Certificate.

 

6.4

Priority of Liens; Title to Properties; Intellectual Property Matters

The Liens granted to Agent under the applicable Financing Agreements constitute
valid Liens in favor of Agent for the benefit of the Secured Parties in and upon
the Collateral and when (a) financing statements and other filings in
appropriate form are filed in the applicable offices of each Credit Party’s
jurisdiction of organization or formation and in each jurisdiction in which it
has assets located (if required by Applicable Law) and applicable documents are
filed and recorded, as applicable, in the Intellectual Property Offices in
Canada and the United States and (b) upon the taking of possession or control by
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to Agent to the extent possession or control by Agent is required by the
applicable Financing Agreement), the Liens created by the applicable Financing
Agreements shall constitute fully perfected first priority Liens so far as
possible under Applicable Law on, and security interests in (to the extent
intended to be created thereby and required to be perfected under the applicable
Financing Agreements), all right, title and interest of the grantors in such
Collateral in each case free and clear of any Liens other than Permitted Liens.
Each Credit Party and each Subsidiary thereof has good and marketable title in
fee simple (or local law equivalent) to, or valid leasehold interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business thereon or to utilize such assets for
their intended purposes and Permitted Liens. Each Credit Party and each
Subsidiary

 

72



--------------------------------------------------------------------------------

thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other intellectual property
rights (collectively, “IP Rights”) with respect to the foregoing which are
necessary to conduct its business, as currently conducted, except to the extent
such failure to own or possess, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. The conduct of the
business of any Credit Party or any Subsidiary as currently conducted or as
contemplated to be conducted does not infringe upon or violate any IP Rights
held by any other Person except for such infringements and violations which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

6.5

Tax Returns

Borrower and its Subsidiaries have filed, or caused to be filed, in a timely
manner (with extensions) all Tax returns, reports and declarations which are
required to be filed by it (except those in respect of Taxes the calculation or
payment of which are being contested in good faith by appropriate proceedings
diligently pursued and available to it and except for those returns for those
jurisdictions in which failure to do so would not have a Material Adverse
Effect). All information in such Tax returns, reports and declarations is
complete and accurate in all material respects. Borrower and its Subsidiaries
have paid or caused to be paid all Taxes due and payable or claimed due and
payable in any assessment received by it, except Taxes (a) the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to it and with respect to which adequate reserves have been set
aside on its books or (b) for which the failure to pay would not have a Material
Adverse Effect. Adequate provision has been made by Borrower and its
Subsidiaries for the payment of all accrued and unpaid Taxes whether or not yet
due and payable and whether or not disputed.

 

6.6

Litigation

Except as disclosed in Borrower’s Form 10-K, to its knowledge, there is no
action, suit, proceeding or claim by any Person pending or threatened in writing
against any Credit Party and each Subsidiary thereof or its assets or business,
which in each of the foregoing cases, could reasonably be expected to result in
a Material Adverse Effect.

 

6.7

Compliance with Applicable Laws; Approvals

Each Credit Party and each Subsidiary thereof is in compliance in all respects
with all Applicable Laws, licenses, permits, approvals and orders of any
Governmental Authority except in such instances in which (a) such Applicable Law
or license, permit, approval or order is being contested in good faith by
appropriate proceedings diligently conducted or (b) the lack of compliance could
not reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance by each Credit Party of the Financing Agreements to
which it is a party do not and

 

73



--------------------------------------------------------------------------------

will not (a) require any governmental approval where the failure to obtain such
approval could reasonably be expected to have a Material Adverse Effect or
(b) require any consent or authorization of, filing with, or other act in
respect of, a Governmental Authority and no consent of any other Person is
required in connection with such execution, delivery and performance other than
(x) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (y) consents,
authorizations, filings or other acts or consents which have been duly obtained,
taken, given or made and are in full force and effect and (z) notices and
filings made in connection with the security interests granted under the
Financing Agreements.

6.8    [Reserved]

 

6.9

Accuracy of Information

As of the Closing Date, no information, taken as a whole, furnished by or on
behalf of each Credit Party (other than projected financial information, pro
forma financial information and information of a general economic or industry
nature) in writing to Agent or a Lender in connection with any of the Financing
Agreements or any transaction contemplated hereby or thereby (as modified or
supplemented by other written information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected and pro forma financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation and
delivery, it being understood that such projections may vary from actual results
and that such variances may be material.

 

6.10

Status of Pension Plans and ERISA

Except as would not reasonably be expected to result in material liability to
the Borrower and its Subsidiaries or except as disclosed in the Borrower’s Form
10-K:

 

  (a)

The Pension Plans are duly registered under all applicable provincial pension
benefits legislation and there are no other Canadian pension plans of any Credit
Party or any Subsidiary thereof other than the Pension Plans.

 

  (b)

All obligations of each Credit Party and each Subsidiary thereof (including
fiduciary, funding, investment and administration obligations) required to be
performed in connection with the Pension Plans or the funding agreements
therefor have been performed in a timely fashion. There are no outstanding
disputes concerning the assets held pursuant to any such funding agreement.

 

  (c)

All contributions or premiums required to be made by any Credit Party and any
Subsidiary thereof to the Pension Plans have been made in a timely fashion in
accordance with the terms of the Pension Plans and Applicable Laws.

 

74



--------------------------------------------------------------------------------

  (d)

All employee contributions to the Pension Plans required to be made by way of
authorized payroll deduction have been properly withheld by each Credit Party
and each Subsidiary thereof and fully paid into the Pension Plans in a timely
fashion.

 

  (e)

All reports and disclosures relating to the Pension Plans required by any
Applicable Laws have been filed or distributed in a timely fashion.

 

  (f)

There have been no improper withdrawals, or applications of, the assets of any
of the Pension Plans.

 

  (g)

No amount is owing by any of the Pension Plans under the ITA or any provincial
taxation statute.

 

  (h)

None of the Pension Plans is a defined benefit registered or unregistered
pension plan or contains any defined benefit provision.

 

  (i)

None of the Pension Plans is the subject of an investigation or any other
proceeding, action or claim and there exists no state of facts which after
notice or lapse of time or both could reasonably be expected to give rise to any
such proceeding, action or claim.

 

  (j)

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other U.S. federal or state law. Each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service and, to the
best of each Credit Party’s knowledge, nothing has occurred which would cause
the loss of such qualification where such loss, when combined with other such
occurrences or failures to comply, has or could reasonably be expected to have a
Material Adverse Effect. Each Credit Party and its ERISA Affiliates have made
all required contributions to any Plan subject to Section 412 of the Code, and
no application for a funding waiver has been made with respect to any Plan.

 

  (k)

There are no pending, or to the best of each Credit Party’s knowledge,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan and there has been no prohibited transaction or
violation of the fiduciary responsibility rules that would reasonably be
expected to result in a material liability to the Plan.

 

  (l)

(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) each
Credit Party and its ERISA Affiliates have not incurred and do not reasonably
expect to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iii)
each Credit Party and its ERISA Affiliates have not incurred and do not
reasonably expect to incur any liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 of ERISA with respect to a Multiemployer Plan; and
(iv) each Credit Party and its ERISA Affiliates have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

 

75



--------------------------------------------------------------------------------

6.11

Environmental Compliance

 

  (a)

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, all Hazardous Materials generated, used,
treated, handled, or stored at, or transported or arranged for transport to or
from, any property or facility currently or, to the knowledge of Borrower,
formerly owned or operated by any Credit Party or any of its Subsidiaries have
been disposed of in a manner that would not reasonably be expected to result in
any Environmental Liability.

 

  (b)

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, there are no Environmental Claims against any
Credit Party or any of its Subsidiaries relating to their respective businesses,
operations and properties, and their respective businesses, operations and
properties are in compliance with applicable Environmental Laws.

 

  (c)

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the properties currently or, to the knowledge of
the Credit Parties, formerly owned or operated by any Credit Party or any of its
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute a violation of, (ii) require response or other corrective
action under, or (iii) could be reasonably expected to give rise to liability
under, Environmental Laws.

 

  (d)

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, each Credit Party and each Subsidiary thereof
has all licenses, permits, certificates, approvals or similar authorizations
required to be obtained or filed in connection with its operations under any
Environmental Law.

 

6.12

U.S. Legislation

Without limiting Section 6.7:

 

  (a)

Each Credit Party and each Subsidiary or Affiliate is compliance in material
respect with sanctions administered and enforced by OFAC. No Credit Party or any
Subsidiary or Affiliate thereof (i) is a Sanctioned Person or a Sanctioned
Entity, (ii) has any of its assets in Sanctioned Entities, or (iii) derives any
of its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities. The proceeds of the Loans and other financial
accommodation hereunder will (i) not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity and (ii) comply with sanctions
administered and enforced by OFAC. or any other applicable sanctions authority
in any jurisdiction (A) in which the Borrower or any of its Subsidiaries or
Affiliates is located or conducts business, (B) in which any of the proceeds of
the Loans or the Letter of Credit Accommodations will be used, or (C) from which
repayment of the Loans or Letter of Credit Accommodations will be derived.

 

76



--------------------------------------------------------------------------------

  (b)

No part of the proceeds of the Loans will be used for any purpose that violates
the provisions of any of Regulation T, U, or X of the Board of Governors of the
Federal Reserve System of the United States of America or to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock and Borrower is not engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
or extending credit for the purpose of purchasing or carrying margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

  (b)

(c) Each Credit Party, their Subsidiaries, and their respective directors,
officers and employees, and, to the knowledge of each Credit Party, the
Affiliates of each Credit Party, are in compliance with the Foreign Corrupt
Practices Act of 1977 and any other applicable anti-corruption law in all
material respects. The Credit Parties have instituted and maintain policies and
procedures designed to ensure compliance therewith.

 

  (c)

(d) No part of the proceeds of the Loans or other financial accommodations made
or provided hereunder will be used by any Credit Party or any Subsidiary or
Affiliate thereof, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended or any
other anti-corruption law or Anti-Money Laundering Laws.

 

  (d)

No part of the proceeds of the Loans will be used for any purpose that violates
the provisions of any of Regulation T, U, or X of the Board of Governors of the
Federal Reserve System of the United States of America or to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock and Borrower is not engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
or extending credit for the purpose of purchasing or carrying margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

  (e)

[Reserved].

 

  (f)

(e) No Credit Party is an “investment company” (as defined in the Investment
Company Act of 1940, as amended).

 

6.13

Material Subsidiaries

As of the Closing Date, Guarantors are the only Material Subsidiaries of
Borrower.

 

6.14

Employee Relations

As of the Closing Date, no Credit Party or Subsidiary thereof is party to any
collective bargaining agreement and no labor union has been recognized as the
representative of any material portion of its employees. Each Credit Party knows
of no pending, threatened or contemplated strikes, work

 

77



--------------------------------------------------------------------------------

stoppage or other collective labor disputes involving its employees or those of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

6.15    [Reserved]

 

6.16

Absence of Defaults

No event, circumstance or omission has occurred or is continuing which
constitutes a Default or an Event of Default.

 

6.17

Senior Indebtedness Status

The Obligations rank and shall continue to rank senior in priority of payment to
all subordinated Debt of each Credit Party and shall be designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all subordinated Debt of such Credit Party.

 

6.18

Flood Hazard Insurance

With respect to each parcel of real property owned by a Credit Party subject to
a Mortgage and located in the United States (and no such parcel exists as of the
Closing Date), all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in accordance with the requirements hereunder.

 

6.19

Survival of Warranties; Cumulative

All representations and warranties contained in any of the Financing Agreements
shall survive the execution and delivery of this Agreement and shall be deemed
to have been made again to Agent and each Lender on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Agent and each Lender regardless of any
investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Credit Party or
any Subsidiary thereof shall now or hereafter give, or cause to be given, to
Agent or any Lender.

ARTICLE 7

AFFIRMATIVE COVENANTS

Until all of the non-contingent Obligations have been paid and satisfied in
full, all Letter of Credit Accommodations have been terminated or expired (or
been cash collateralized or backstopped on terms satisfactory to Agent) and the
Commitment terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

 

7.1

Maintenance of Existence

Except to the extent otherwise permitted herein, preserve, renew and keep in
full, force and effect (a) its legal existence and (b) its material rights and
franchises, permits, licenses, approvals, authorizations, leases and contracts
necessary to carry on the business as presently or proposed to be conducted;
provided, no Subsidiary (other than a Credit Party) shall be required to
preserve any such existence and no Credit Party or a Subsidiary thereof shall be
required to preserve any

 

78



--------------------------------------------------------------------------------

such right or franchise, permit, license, approval, authorization, lease and
contract if such Person shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
Lenders. Each Credit Party shall give Agent prompt written notice of any change
in its legal name, which notice shall set forth the new name and it shall
deliver to Agent a certified copy of the articles of amendment providing for the
name change immediately following its filing.

 

7.2

New Collateral Locations

Give Agent reasonable prior written notice if a Credit Party intends to have
assets (other than goods in transit) with fair market value in excess of
$1,000,000 located in a Province of Canada not set forth in the Information
Certificates as of the Closing Date.

 

7.3

Compliance with Laws

 

  (a)

Comply in all respects with all Applicable Law and duly observe all requirements
of any Governmental Authority, including all Applicable Laws relating to
environmental pollution and employee health and safety, including all of the
Environmental Laws except for any matter (i) that it is contesting in good faith
by appropriate proceedings diligently pursued or (ii) which is not reasonably
expected to have a Material Adverse Effect.

 

  (b)

Take prompt action necessary to respond to any violation of any applicable
Environmental Laws by such Credit Party or its Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

  (c)

Notify the Agent and each Lender in the event that the Borrower no longer
qualifies for an express exclusion to the “legal entity customer” definition
under the Beneficial Ownership Regulation and upon receipt of notice from the
Agent or any Lender, provide directly to the Agent or such Lender a Beneficial
Ownership Certification in compliance with the Beneficial Ownership Regulation.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

 

7.4

Payment of Taxes

(a)    Duly pay and discharge all Taxes, upon or against it or its properties or
assets, except for (a) Taxes, the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to it and with
respect to which adequate reserves have been set aside on its books or
(b) Taxes, for which the failure to pay (i) is not reasonably expected to have a
Material Adverse Effect and (ii) does not, and could not, have a trust
(including a statutory trust)

 

79



--------------------------------------------------------------------------------

imposed to provide for payment or Lien ranking or capable of ranking senior to
or pari passu with the Liens securing the Obligations on any of the Collateral
under Applicable Law.

 

7.5

Insurance

 

  (a)

Maintain, with financially sound and reputable insurers, insurance with respect
to the properties and businesses of the Credit Parties and their Subsidiaries as
may customarily be insured against or carried by Persons engaged in the same or
similar businesses and similarly situated, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons.

 

  (b)

Furnish certificates, policies or endorsements to Agent as Agent shall
reasonably require as proof of such insurance, and, if such Credit Party or
Subsidiary fails to do so Agent is authorized, but not required, to obtain such
insurance at the expense of such Credit Party.

 

  (c)

Cause Agent to be named as a loss payee and/or an additional insured, as
applicable (but without any liability for any premiums) under such insurance
policies (other than worker’s compensation, directors and officers liability or
other insurance where such endorsements or additions are not customarily
available) and, in the case of each casualty insurance policy and if available,
obtain a loss payee clause or endorsement in form and substance satisfactory to
Agent.

 

  (d)

Without limiting the foregoing, (i) maintain, if available, fully paid flood
hazard insurance on all real property that is located in the United States in a
special flood hazard area, owned by a Credit Party and that is subject to a
Mortgage, on such terms and in such amounts as required by the Flood Insurance
Reform Act of 2004 and of 2012, and (ii) furnish to Agent evidence of renewal
(and payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof.

 

7.6

Financial Statements and Other Information

 

  (a)

Keep proper books and records in which true and correct entries shall be made of
all financial transactions of or in relation to the Collateral and its business
in accordance with GAAP and Borrower shall furnish or cause to be furnished to
Agent (for further distribution to the Lenders):

 

  (i)

within 45 days after the end of each of the first 3 Fiscal Quarters of each
Fiscal Year, quarterly unaudited consolidated financial statements (including in
each case balance sheets, statements of income and loss, statements of cash flow
and statements of shareholders’ equity with comparisons to the same period in
the previous Fiscal Year), all in reasonable detail, fairly presenting, in all
material respects, the results of the operations and financial condition of
Borrower and its Subsidiaries as of the end of and for the Fiscal Quarter then
ended together with a customary management discussion of such financial position
and results;

 

80



--------------------------------------------------------------------------------

  (ii)

within 90 days after the end of each Fiscal Year, audited consolidated financial
statements of Borrower and its Subsidiaries (including in each case balance
sheets, statements of income and loss, statements of changes in financial
position and statements of shareholders’ equity), and the accompanying notes
thereto, all in reasonable detail, and the opinion of independent chartered
accountants, which accountants shall be an independent accounting firm selected
by Borrower (which opinion shall be unqualified as to going concern and scope of
audit (other than any exception or explanatory paragraph, but not a
qualification, that is expressly solely with respect to, or expressly resulting
solely from (x) an upcoming maturity date under this Agreement that is scheduled
to occur within one year from the time such report and opinion are delivered or
(y) any potential inability to satisfy a financial maintenance covenant,
including the financial covenant contained in Section 9.1, on a future date or
future period), and shall state that such financial statements have been
prepared in accordance with GAAP, and present fairly, in all material respects,
the results of operations and financial condition of Borrower and its
Subsidiaries as of the end of and for the Fiscal Year then ended;

 

  (iii)

together with each delivery of financial statements pursuant to Sections
7.6(a)(i) and (ii), a duly executed and completed Compliance Certificate duly
executed by the chief financial officer of Borrower;

 

  (iv)

as soon as practicable and in any event no later than 90 days after the end of
each Fiscal Year, projections for the Fiscal Year following such Fiscal Year
then ended; and

 

  (v)

as Agent may from time to time reasonably request, and provided that Borrower
prepares such information in the ordinary course of business, budgets,
forecasts, cash flows and other information respecting the Collateral and the
business of each Credit Party.; and

 

  (vi)

with respect to each calendar month ending on or prior to the earlier of (x) the
receipt by the Agent of a duly executed and completed Compliance Certificate
pursuant to Section 7.6(a)(iii) (together with the accompanying financial
statements required to be delivered pursuant to Section 7.6(a)(i)) with respect
to the Fiscal Quarter ending June 30, 2021 demonstrating compliance with
Section 9.1 and (y) the end of the Designated Period, within thirty (30) days
after the end of each calendar month (or (1) forty-five (45) days in the case of
the last month of a Fiscal Quarter or the first month of a Fiscal Year or
(2) seventy-five (75) days in the case of the last month of a Fiscal Year;
provided that a reasonably detailed summary statement of Liquidity shall be
received by the Agent within thirty (30) days of the first month of a Fiscal
Year or forty-five (45) days of the last month of such Fiscal Year) a summary
unaudited consolidated balance sheet and profit and loss statements for the
Borrower and its Subsidiaries as of the end of

 

81



--------------------------------------------------------------------------------

 

such calendar month, all in reasonable detail, fairly presenting, in all
material respects, the results of the operations and financial condition of
Borrower and its Subsidiaries as of the end of and for the calendar month then
ended.

 

  (b)

Promptly, after an officer of any Credit Party has obtained knowledge thereof,
notify Agent in writing of the details of (i) the institution of any material
litigation not previously disclosed by Credit Parties to Agent, or any material
development in any material litigation that is reasonably likely to be adversely
determined, and would, in either case, if adversely determined be reasonably
expected to have a Material Adverse Effect; (ii) the occurrence of any Event of
Default or Default; or (iii) any other event that could reasonably be expected
to have a Material Adverse Effect.

 

  (c)

Promptly after the sending or filing thereof furnish or cause to be furnished to
Agent copies of all reports which it sends to all shareholders generally and
copies of all reports and registration statements which it files with any
national securities commission or securities exchange, and in any case not
otherwise required to be delivered to Agent pursuant hereto.

Notwithstanding the foregoing, (i) in the event that Borrower delivers to Agent
an Annual Report for Borrower on Form 10-K for such fiscal yearFiscal Year
within ninety (90) days after the end of such Fiscal Year, such Form 10-K shall
satisfy all requirements of paragraph (a)(ii) of this Section to the extent that
it does not contain any “going concern” or like qualification, exception or
explanatory paragraph or qualification or any exception or explanatory paragraph
as to the scope of such audit (other than any such exception or explanatory
paragraph, but not a qualification, expressly permitted to be contained therein
under clause (a)(ii) of this Section 7.6) and (ii) in the event that Borrower
delivers to Agent a Quarterly Report for Borrower on Form 10-Q for such fiscal
quarterFiscal Quarter within forty five (45) days after the end of such Fiscal
Quarter, such Form 10-Q shall satisfy all requirements of paragraph (a)(i) of
this Section 7.6.

 

7.7

Intellectual Property

 

  (a)

Together with the delivery of each Compliance Certificate pursuant to
Section 7.6(a), notify Agent in the event any Credit Party obtains or applies
for any material intellectual property rights or obtains any material licenses
with respect thereto.

 

  (b)

At Agent’s request, promptly execute and deliver to Agent an intellectual
property security agreement granting to Agent a security interest in such
intellectual property rights of a Credit Party in form and substance
satisfactory to Agent.

 

7.8

Operation of Pension Plans

Except as would not reasonably be expected to result in material liability to
the Borrower and its Subsidiaries:

 

82



--------------------------------------------------------------------------------

  (a)

administer the Pension Plans in accordance with the requirements of the
applicable pension plan texts, funding agreements, the ITA and applicable
provincial pension benefits legislation;

 

  (b)

use commercially reasonable efforts to obtain and to deliver to Agent, upon
Agent’s request, an undertaking of the funding agent for each of the Pension
Plans stating that the funding agent will notify Agent within 30 days of such
Credit Party’s or its Subsidiary’s failure to make any required contribution to
the applicable Pension Plan;

 

  (c)

not accept payment of any amount from any of the Pension Plans without the prior
written consent of Agent other than payments for forfeitures in connection with
terminated employees to be set-off against future contribution obligations;

 

  (d)

not terminate, or cause to be terminated, any of the Pension Plans, if such plan
would have a solvency deficiency on termination;

 

  (e)

promptly provide Agent with any documentation relating to any of the Pension
Plans as Agent may request; and

 

  (f)

promptly notify Agent within 30 days of: (i) a material increase in the
liabilities of any of the Pension Plans; (ii) the establishment of a new
registered pension plan; (iii) commencing payment of contributions to a Pension
Plan to which a Credit Party or any Subsidiary thereof had not previously been
contributing; and (iv) any failure to make any required contribution to a
Pension Plan when due.

 

7.9

ERISA

(a) Not terminate any U.S. Pension Plan so as to incur any liability to the
Pension Benefit Guaranty Corporation, (b) make all required contributions to any
Plan which it is obligated to pay under Section 302 of ERISA, Section 412 of the
Code or the terms of such Plan, (c) not engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, or (d) not allow or suffer to exist
any occurrence of a reportable event or any other event or condition which
presents a risk of termination by the Pension Benefit Guaranty Corporation of
any Plan that is a single employer plan, which termination could result in any
liability to the Pension Benefit Guaranty Corporation, except, in each case, as
would not reasonably be expected to result in material liability to the Borrower
and its Subsidiaries.

 

7.10

IP Collateral

With respect to the IP Collateral:

 

  (a)

except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, notify Agent forthwith in writing upon obtaining
knowledge:

 

  (i)

of any reason any patent, patent application, patent registration, trademark,
trademark application, trademark registration, copyright, copyright

 

83



--------------------------------------------------------------------------------

 

application, copyright registration, industrial design application or industrial
design registration forming part of the material IP Collateral or any other
application, registration or proceeding relating to any of the material IP
Collateral may become barred, abandoned, refused, rejected, forfeited,
withdrawn, expired, lapsed, cancelled, expunged, opposed or dedicated or of any
adverse determination or development (including the institution of any
proceeding in any Intellectual Property Office or any court or tribunal)
regarding Borrower’s ownership of or rights in any of the material IP
Collateral, its right to register or otherwise protect the same, or to keep and
maintain the exclusive rights in same, or the validity of same; or

 

  (ii)

of any action, proceeding, or allegation that the IP Collateral infringes upon,
misappropriates, violates, or otherwise interferes with the rights of any
Person;

 

  (b)

except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, do everything commercially necessary to preserve and
maintain the material IP Collateral including (unless Borrower receives the
prior written consent of Agent):

 

  (i)

perform all obligations pursuant to the License Agreements;

 

  (ii)

commence and prosecute such suits, proceedings or other actions for
infringement, passing off, unfair competition, dilution or other damage as are,
in its reasonable business judgment, necessary to protect the IP Collateral;

 

  (iii)

enforce its rights under any agreements (including the License Agreements) which
materially enhance the value of and/or protect the material IP Collateral; and

 

  (iv)

make all necessary filings and recordings in the Intellectual Property Offices
and elsewhere necessary to protect its interest in the material IP Collateral or
any new material IP Collateral, including making, maintaining and pursuing
(including proceedings before Intellectual Property Offices) each application
and registration with respect thereto;

 

  (c)

[reserved];

 

  (d)

perform, at Borrower’s sole cost and expense, all acts and execute all
documents, including grants of security interests or assignments in forms
suitable for filing with the Intellectual Property Offices in Canada and the
United States, as may be reasonably requested by Agent at any time and from time
to time to evidence, perfect, maintain, record and enforce Agent’s Liens in the
IP Collateral, or otherwise in furtherance of the provisions of this Agreement;

 

84



--------------------------------------------------------------------------------

  (e)

unless Agent consents in writing otherwise, or unless such act or failure to act
could not reasonably be expected to have a Material Adverse Effect, not do any
act or omit to do any act, other than in the ordinary course of its business,
whereby any of the IP Collateral, may lapse, become abandoned or dedicated to
the public, enter the public domain, lose its quality of confidence, become
indistinct, or become unenforceable;

 

  (f)

unless Agent consents in writing otherwise, or unless the failure to so act
would not reasonably be expected to have a Material Adverse Effect, with respect
to any Trade-mark forming part of the Collateral:

 

  (i)

continue the use of any such Trade-marks in order to maintain all of the
Trade-marks in full force free from any claim of abandonment;

 

  (ii)

maintain as in the past the character and quality of the wares and services
offered in association with such Trade-marks, and use its reasonable best
efforts to require its licensees to maintain as in the past the character and
quality of the wares and services offered in association with such Trade-marks;
and

 

  (g)

except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, require that all use by any Person of any such
Trade-marks shall be pursuant to a license that provides it with the requisite
control and other provisions to maintain the distinctiveness of such
Trade-marks.

 

7.11

Visits and Inspections

 

  (a)

From time to time as requested by Agent, at the cost and expense of Borrower:
(i) provide Agent, any Lender or its designee complete access to all of its
premises during normal business hours and after reasonable notice to such
Person, or at any time if an Event of Default has occurred and is continuing,
for the purposes of inspecting, verifying and auditing the Collateral and all of
such Person’s books and records, including the Records; and (ii) promptly
furnish to Agent and such Lender such copies of such books and records or
extracts therefrom as Agent or such Lender may reasonably request, and
(iii) permit Agent, any Lender or its designee to use during normal business
hours such of such Person’s personnel, equipment, supplies and premises as may
be reasonably necessary for the foregoing and, if an Event of Default has
occurred and is continuing, for the realization of the Collateral; provided that
all such visits and inspections shall be coordinated through Agent and Borrower
shall pay only for costs and expenses of one such inspection or visit per
calendar year in the absence of a Payment/Insolvency Event of Default.

 

  (b)

Agent and each Lender shall keep confidential, in accordance with its customary
procedures for handling confidential information and safe and sound lending
practices, any non-public information made available to Agent or such Lender
pursuant to this Agreement, including Section 7.6 or Section 7.11(a), and all
copies thereof; provided that nothing in this Section shall limit the disclosure
of any such

 

85



--------------------------------------------------------------------------------

 

information: (i) to the extent required by Applicable Law (and Agent and each
Lender shall provide Borrower with prior notice of such required disclosure to
the extent permitted by Applicable Law); (ii) to bank examiners and other
regulators, auditors and/or accountants; (iii) in connection with any litigation
to which Agent or a Lender is a party; (iv) to any assignee or participant (or
prospective assignee or participant), in each case, other than to a Prohibited
Transferee, so long as such assignee or participant (or prospective assignee or
participant), as applicable, shall have first agreed in writing to treat such
information as confidential in accordance with this Section; (v) to counsel for
Agent or any Lender or any participant or assignee (or prospective participant
or assignee other than a Prohibited Transferee) on a confidential basis; and
(vi) to any Person with the prior written consent of Borrower. In no event shall
this Section, or any other provision of this Agreement or any Applicable Law be
deemed to: (i) apply to or restrict disclosure of information that has been or
is made public by any Credit Party or Subsidiary thereof or any third party
without breach by Agent or any Lender of this Section or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof; (ii) apply to or restrict disclosure of information that was
or becomes available to Agent or any Lender on a non-confidential basis from a
person other than a Credit Party of a Subsidiary thereof so long as Agent or
such Lender has determined in its good faith judgment that such information is
not confidential; (iii) require Agent or any Lender to return any materials
furnished by any Credit Party or Subsidiary thereof to Agent; or (iv) prevent
Agent from responding to routine informational requests in accordance with
applicable industry standards relating to the exchange of credit information.

 

7.12

Material Subsidiaries and Real Property Collateral

 

  (a)

Notify Agent of the existence of a Material Subsidiary (including by division)
and promptly thereafter (and in any event within thirty (30) days after such
notice or such longer period, as Agent may agree in its sole discretion), cause
such Material Subsidiary to (i) become a Guarantor hereunder by delivering to
Agent such agreements as Agent shall deem appropriate for such purpose,
(ii) take, whatever action (including, without limitation, the filing of UCC or
PPSA financing statements) may be necessary or advisable in the reasonable
opinion of Agent to vest in Agent valid and subsisting first priority Liens
similar to those provided by the existing Credit Parties on the assets of such
Person, (iii) subject to Section 7.13, deliver to Agent such original Equity
Interests or other certificates and stock or other transfer powers evidencing
the Equity Interests of such Person, (iv) deliver to Agent such updated
schedules to the Financing Agreements as reasonably requested by Agent with
respect to such Person, and (v) deliver to Agent such other documents as may be
reasonably requested by Agent, all in form and substance reasonably satisfactory
to Agent.

 

  (b)

[Reserved].

 

  (c)

(i) Promptly after the acquisition of any Material Real Property by any Credit
Party that is not subject to a Mortgage (and, in any event, within twenty
(20) days after

 

86



--------------------------------------------------------------------------------

 

such acquisition, as such time period may be extended by Agent in its sole
discretion), notify Agent and (ii) promptly thereafter (and in any event, within
ninety (90) days of such acquisition (as such time period may be extended by
Agent, or such requirement is waived by Agent, in each case in its sole
discretion)), deliver a Mortgage, and, to the extent customary in the relevant
jurisdiction, title insurance policies, environmental reports, flood hazard
determinations, flood insurance (if required), surveys and other documents
reasonably requested by Agent as reasonably necessary in connection with
granting and perfecting a first priority Lien, other than Permitted Liens, on
such Material Real Property in favor of Agent, for the ratable benefit of the
Secured Parties, all in form and substance acceptable to Agent. The parties
hereto agree that Credit Parties and their respective Subsidiaries shall not be
required at any time to execute and deliver a Mortgage granting Agent a Lien on
the Mississauga Property or the Playa Vista Property.

 

  (d)

If any Lender determines, acting reasonably, that any applicable law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Lien over real property, such Lender
may notify Agent and disclaim any benefit of such Lien to the extent of such
illegality; provided, that such determination or disclaimer shall not invalidate
or render unenforceable such Lien for the benefit of Agent, any other Lender or
Secured Party.

 

7.13

Grant of Equitable Mortgage by IMAX Barbados

In the case of IMAX Barbados, at all times:

 

  (a)

IMAX Barbados shall own not less than 51% of all of the issued and outstanding
Equity Interests of IMAX Cayman;

 

  (b)

IMAX Barbados shall control IMAX Cayman (and, for purposes of this clause (b),
“control” means the possession of the power to direct or cause the direction of
the management or policies of IMAX Cayman and elect a majority of the board of
directors of, or Persons performing similar functions in respect of, IMAX
Cayman);

 

  (c)

IMAX Barbados shall mortgage or pledge in favor of Agent (and deliver (but only
to the extent such original Equity Interests are in certificated form) to Agent
such original Equity Interests or other certificates and stock or other transfer
powers evidencing the grant of a mortgage or pledge over) not less than 51% of
all of the issued and outstanding Equity Interests of IMAX Cayman; and

 

  (d)

IMAX Barbados shall deliver to Agent such other agreements and make such
registrations and filings in connection therewith, in each case, as Agent shall
deem necessary or desirable to preserve, protect or perfect such first priority
Lien.

From time to time, Borrower may request that Agent release Agent’s mortgage or
pledge and Lien in the Equity Interests of IMAX Cayman and Agent shall so
release (without requiring any consent or approval of any Secured Party) if
Agent is satisfied that its remaining mortgage or pledge and Lien in the Equity
Interests of IMAX Cayman complies with Section 7.13(a) through (d) above.

 

87



--------------------------------------------------------------------------------

ARTICLE 8

NEGATIVE COVENANTS

Until all of the non-contingent Obligations have been paid and satisfied in
full, all LettersLetter of Credit Accommodations have been terminated or expired
(or been cash collateralized or backstopped on terms satisfactory to Agent) and
the Commitments terminated, the Credit Parties will not, and will not permit any
of their respective Subsidiaries to:

 

8.1

Merger, Sale of Assets, Dissolution, Etc.

 

  (a)

Directly or indirectly, without the prior written consent of Required Lenders
which is not to be unreasonably withheld or unless otherwise permitted herein:
(i) merge, amalgamate or consolidate with any other Person or permit any other
Person to merge, amalgamate or consolidate with it, (ii) sell, assign, lease,
transfer, abandon or otherwise dispose of any Collateral, assets or property
(including by way of a sale-leaseback or a division) to any other Person,
(iii) wind up, liquidate or dissolve or (iv) agree to do any of the foregoing.

 

  (b)

Notwithstanding Section 8.1(a) hereof and provided that an Event of Default does
not then exist and would not occur as a result thereof (determined upon the
earlier to occur of (A) the execution of definitive documentation with respect
to such transaction and (B) such transaction), each Credit Party or any
Subsidiary thereof shall be permitted to:

 

  (i)

sell, assign, lease, transfer or otherwise dispose assets or property for fair
market value (as determined in good faith by Borrower) so long as (A) such
assignment, lease transfer or disposal does not comprise all or substantially
all of the assets and properties of Borrower and its Subsidiaries and (B) at
least 75% of the consideration for any such sale in excess of $10,000,000 shall
consist of cash and Cash Equivalents;

 

  (ii)

disposals of obsolete, worn out or surplus property;

 

  (iii)

the leasing, occupancy agreements or subleasing of property in the ordinary
course of business and which do not materially interfere with the business of
Borrower or its Subsidiaries;

 

  (iv)

transfers of property subject to condemnation, takings or casualty events;

 

  (v)

the transfer for fair value of property (including Equity Interests of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred property; provided that such transfer is
permitted under Section 8.4;

 

  (vi)

transfers of condemned property as a result of the exercise of “eminent domain”
or other similar policies to the respective Governmental Authority or agency
that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been

 

88



--------------------------------------------------------------------------------

 

subject to a casualty to the respective insurer of such property as part of an
insurance settlement;

 

  (vii)

the sale of cash or Cash Equivalents in the ordinary course of business;

 

  (viii)

dispositions of Investments in joint ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between the joint venture parties
set forth in, joint venture arrangements and similar binding arrangements;

 

  (ix)

non-exclusive licenses, sublicenses or cross-licenses of intellectual property
or other general intangibles and exclusive licenses, sublicenses or
cross-licenses of intellectual property or other IP Rights or other general
intangibles, in each case, in the ordinary course of business of Borrower and
its Subsidiaries;

 

  (x)

dispositions of property between or among Borrower and/or its Subsidiaries as a
substantially concurrent interim disposition in connection with a disposition
otherwise permitted pursuant to clauses (i) through (viii) above and
(xiv) below;

 

  (xi)

merge, amalgamate or consolidate with an Affiliate; provided that, in the case
of any such transaction involving a Credit Party, the surviving, amalgamated or
consolidated Person shall continue to be a Credit Party under the Financing
Agreements;

 

  (xii)

in the case of single purpose Subsidiaries formed or acquired for the purpose of
entering into the joint ventures and the third party productions permitted
pursuant to Section 8.4(d) and 8.4(h) hereof, any such Subsidiary which is a
joint venture or third party production may issue Equity Interests in such
Subsidiary to the other parties thereto in the ordinary course of business;

 

  (xiii)

transfer all of its property to another Credit Party prior to such first Credit
Party’s or Subsidiary’s winding-up, liquidation or dissolution; provided that
such transferred property becomes subject to a first priority Lien in favor of
Agent (subject to Permitted Liens);

 

  (xiv)

sell, assign, lease, transfer, or otherwise dispose of property (including
Equity Interests) to any Credit Party; provided that such sold, assigned,
leased, transferred or disposed property is subject to all then existing first
priority Liens of Agent (subject to Permitted Liens);

 

  (xv)

issue Equity Interests of IMAX Cayman;

 

  (xvi)

Permitted Investments made in accordance with Section 8.4 and Restricted
Payments made in accordance with Section 8.5;

 

  (xvii)

[reserved];

 

89



--------------------------------------------------------------------------------

  (xviii)

in the case of any Subsidiary of Borrower (other than a Guarantor, IMAX China
Multimedia, IMAX China Theatre or IMAX China HK), issue Equity Interests to
employees, directors, consultants and other Persons in the ordinary course of
business;

 

  (xix)

sell equipment at fair market value in the ordinary course of business;

 

  (xx)

mergers, amalgamations or consolidations among Subsidiaries that are not Credit
Parties; and

 

  (xxi)

a sale leaseback with respect to the Playa Vista propertyProperty.

Notwithstanding anything to the contrary herein, during the Designated Period,
the Borrower and its Subsidiaries shall not sell, assign, lease, transfer,
abandon or otherwise dispose of (including by way of a sale-leaseback or a
division) any Collateral, assets or property, other than the Playa Vista
Property, to any other Person pursuant to clause (b)(i) of this Section 8.1 if
the aggregate consideration for all such sales would exceed $25,000,000.

 

8.2

Liens

Create, incur, assume or suffer to exist any Lien on any of its assets or
properties (other than the Playa Vista Property), including the Collateral and
the Mississauga Property (other than the Playa Vista Property), except:

 

  (a)

Liens in favor of Agent to secure the Obligations;

 

  (b)

Liens securing the payment of Taxes, either not yet overdue or the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to such Credit Party or Subsidiary;

 

  (c)

non-consensual statutory Liens (other than Liens securing the payment of taxes)
arising in the ordinary course of its business to the extent: (i) such Liens
secure indebtedness which is not overdue or (ii) such Liens secure indebtedness
relating to claims or liabilities which are fully insured and being defended at
the sole cost and expense and at the sole risk of the insurer or being contested
in good faith by appropriate proceedings diligently pursued and available to it,
in each case prior to the commencement of foreclosure or other similar
proceedings and with respect to which adequate reserves have been set aside on
its books;

 

  (d)

zoning restrictions, rights-of-way, easements, licenses, covenants and other
restrictions affecting the use of real property which do not interfere in any
material respect with the use of such real property or ordinary conduct of its
business as presently conducted thereon or materially impair the value of the
real property which may be subject thereto;

 

  (e)

purchase money security interests and mortgages (including capital or finance
leases) to secure Permitted Debt incurred pursuant to Section 8.3(c) and so long
as

 

90



--------------------------------------------------------------------------------

 

such security interests and mortgages do not apply to any property of a Credit
Party or Subsidiary thereof other than the acquired property;

 

  (f)

Liens set forth on Schedule 8.2 hereto and any modifications, replacements,
renewals or extensions thereof; provided that the Lien does not extend to any
additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien or proceeds and products
thereof;

 

  (g)

Liens securing performance of bids, contracts, statutory obligations, surety,
performance and appeal bonds and other like obligations incurred in the ordinary
course of business;

 

  (h)

pledges or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
legislation;

 

  (i)

Liens securing Permitted Debt in Section 8.3(n) so long as (i) after giving
effect to the incurrence thereof Borrower is in pro forma compliance with the
Senior Secured Net Leverage Ratio in Section 9.1 as demonstrated in writing by
Borrower to Agent prior to any such incurrence being made and agreed to in
writing by Agent to Borrower prior to any such incurrence, and (ii) such Liens
were in existence prior to the date of such acquisition, merger, amalgamation or
consolidation and were not incurred in anticipation thereof and do not extend to
assets other than those acquired;

 

  (j)

Liens granted over the assets and properties of the Playa Vista Borrower to
secure the Permitted Debt in Section 8.3(g);

 

  (k)

[reserved];

 

  (l)

Liens granted over the assets and properties of IMAX China Multimedia and/or
IMAX China HK to secure the Permitted Debt in Section 8.3(i);

 

  (m)

Liens in favor of EDC over deposits of collateral given by Borrower in favor of
EDC pursuant to the terms of the EDC Indemnity Agreement; provided that the
Liens and interest of EDC in such collateral shall at all times be subject to
and subordinate to any and all interests and Liens of Agent in such collateral;

 

  (n)

[reserved];

 

  (o)

Liens securing the Incremental Loans and/or Incremental Equivalent Debt so long
as immediately after giving effect to the incurrence thereof the Senior Secured
Net Leverage Ratio does not exceed 2.50:1.00 as demonstrated in writing
(including with calculations of pro forma compliance with the Senior Secured Net
Leverage Ratio) by Borrower to Agent prior to any such Lien being granted;
provided that, such Liens are only on the Collateral and, such Liens are secured
either (i) on a pari passu basis with respect to the Obligations, or (ii) on a

 

91



--------------------------------------------------------------------------------

 

junior basis with respect to the Obligations, and, additionally, in the case of
all Liens securing Incremental Equivalent Debt, such Liens shall be subject to
an Intercreditor Agreement, which such Intercreditor Agreement shall provide
that any Liens securing such Incremental Equivalent Debt shall rank no higher in
priority than the Liens securing the Obligations;

 

  (p)

Liens securing Permitted Debt not to exceed in the aggregate at any time, the
greater of (i) $50,000,000 and (ii) six percent (6%) of Consolidated Total
Assets; provided that, if such Liens are on the Collateral, such Liens shall be
subject to an Intercreditor Agreement;

 

  (q)

Liens securing Permitted Debt in Section 8.3(q);

 

  (r)

[reserved];

 

  (s)

any interest or title of a lessor or sublessor under any lease or sublease
permitted hereunder;

 

  (t)

(i) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder or (ii) Liens on advances of cash or Cash Equivalents in
favor of the seller of any property to be acquired in a Permitted Investment to
be applied against the purchase price for such Permitted Investment;

 

  (u)

purported Liens evidenced by the filing of precautionary PPSA and/or UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

  (v)

Liens in favor of customs and revenue authorities arising as a matter of
Applicable Law to secure payment of customs duties in connection with the
importation of goods;

 

  (w)

any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property and other land use
restrictions, including, site plan agreements, development agreements and
contract zoning agreements;

 

  (x)

licenses of IP Rights granted by Borrower or any of its Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of Borrower or such Subsidiary;

 

  (y)

registered agreements with any municipal, provincial or federal governments or
authorities and any public utilities or private suppliers of services, including
subdivision agreements, development agreements, engineering, grading or
landscaping agreements and similar agreements;

 

92



--------------------------------------------------------------------------------

  (z)

deposits made or other security provided in the ordinary course of business and
the proceeds thereof to secure liability to insurance carriers for insurance
premiums or under self-insurance arrangements in respect of such obligations;

 

  (aa)

Liens that are contractual rights of set-off (i) relating to the establishment
of depository relations with banks or other Persons not given in connection with
the incurrence of Debt; (ii) relating to pooled deposit or sweep accounts of any
Credit Party to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Credit Parties; or (iii) relating to
purchase orders and other agreements entered into with customers of any Credit
Party in the ordinary course of business; and

 

  (bb)

Liens arising solely by virtue of any statutory or common law provision or
customary business provision relating to banker’s liens, rights of set off or
similar rights.

Notwithstanding anything to the contrary herein, during the Designated Period,
(A) the Borrower and its Subsidiaries shall not create, incur or assume
(1) Liens securing Permitted Debt pursuant to clause (p) above in an aggregate
amount in excess of $20,000,000 and (2) Liens under clause (i) above unless
after giving effect to the creation, incurrence or assumption thereof the Senior
Secured Net Leverage Ratio does not exceed 3:25:1.00 as demonstrated in writing
by Borrower to Agent prior to any such creation, incurrence or assumption being
made and (B) any Liens created, incurred or assumed pursuant to Section 8.2(q)
shall be limited solely to the assets of the applicable Subsidiary that is the
primary obligor of the Debt and do not extend to the assets or property of the
Borrower or any other Credit Party. For the avoidance of doubt no Liens in
existence on the First Amendment Effective Date shall be deemed to have been
created incurred or assumed during the Designated Period for purposes of
determining the amount of the adjusted baskets and thresholds that apply during
the Designated Period pursuant to this paragraph.

 

8.3

Debt

Incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Debt except:

 

  (a)

the Obligations including obligations, liabilities and indebtedness under or in
connection with Secured Hedge Agreements and the Secured Cash Management
Agreements;

 

  (b)

trade obligations and normal accruals in the ordinary course of business not yet
due and payable, or with respect to which such Credit Party is contesting in
good faith the amount or validity thereof by appropriate proceedings diligently
pursued and available to it, and with respect to which adequate reserves have
been set aside on its books;

 

  (c)

purchase money Debt (including Capital Lease Obligations and any refinancings,
extensions, renewals or replacements of such Debt) not to exceed in the

 

93



--------------------------------------------------------------------------------

 

aggregateat any time, the greater of (i) $25,000,000 and (ii) three percent (3%)
of Consolidated Total Assets, provided that such Debt does not exceed the cost
of the acquired property plus, in the case of any such refinancings, extensions,
renewals or replacements of such Debt, any accrued and unpaid interest thereon
being refinanced, extended, renewed or replaced plus any other reasonable
amounts paid and reasonable fees and expenses incurred in connection with such
refinancing, extension, renewal or replacement;

 

  (d)

the Debt set forth on Schedule 8.3(d) hereto, including any refinancings,
extensions, renewals or replacements of such Debt; provided that any such
refinancings extensions, renewals or replacements of such Debt shall not
(i) include Debt of an obligor that was not an obligor with respect to the Debt
being refinanced, extended, renewed or replaced or (ii) exceed in a principal
amount the Debt and any accrued and unpaid interest thereon being refinanced,
extended, renewed or replaced plus any other reasonable amounts paid and
reasonable fees and expenses incurred in connection with such refinancing,
extension, renewal replacement;

 

  (e)

the Debt incurred pursuant to the BMO Facilities; provided that the Debt of
Borrower under (i) the BMO LC Facility shall not exceed $10,000,000, (ii) the
Mastercard Facility shall not exceed CDN$175,000 and (iii) the F/X Facility
shall not exceed $4,000,000, in each case, as may be replaced by Borrower;

 

  (f)

the Debt and indemnity obligations incurred pursuant to the EDC Indemnity
Agreement; provided that such Debt and indemnity obligations shall relate solely
to Indemnity Bonding Products (as defined in the EDC Indemnity Agreement) issued
by EDC in support of the BMO LC Facility and not to exceed $10,000,000 in the
aggregate;

 

  (g)

the Debt of the Playa Vista Borrower under the Playa Vista Credit Facility;

 

  (h)

[reserved];

 

  (i)

the Debt of IMAX Cayman, IMAX China Multimedia and/or IMAX China HK with respect
to the IMAX China Credit Facility in an aggregate principal amount not to exceed
$10,000,000 and the Debt of Borrower with respect to the IMAX China Guarantee;
provided that the amount guaranteed by Borrower pursuant to the IMAX China
Guarantee shall count against the $100,000,000 basket amount in Section 8.4(h);

 

  (j)

intercompany Debt among Borrower and any Subsidiary to the extent permitted by
Section 8.4(j);

 

  (k)

[reserved];

 

  (l)

Debt in an aggregate principal amount not to exceed, the greater of (i)
$100,000,000 and (ii) twelve percent (12%) of Consolidated Total Assets at the
time of such incurrence;

 

94



--------------------------------------------------------------------------------

  (m)

(i) Debt in any amount so long as immediately after giving effect to the
incurrence thereof the Total Net Leverage Ratio is less than or equal to
4.25:1.00 (the “Ratio Debt Test” and such Debt, “Ratio Debt”) as demonstrated in
writing (including with calculations of pro forma compliance with the Total Net
Leverage Ratio) by Borrower to Agent prior to any such incurrence being made;
provided that Debt of a Subsidiary of Borrower (other than Credit Parties)
permitted to be incurred pursuant to this clause (m) shall not exceed in the
aggregate the greater of (A) $50,000,000 and (B) six percent (6%) of
Consolidated Total Assets and (ii) Permitted Refinancings of Ratio Debt subject
to this clause (m);

 

  (n)

the Debt of a Subsidiary acquired after the Closing Date or a Person merged
into, amalgamated or consolidated with Borrower or any Subsidiary thereof after
the Closing Date and Debt assumed in connection with any Permitted Investment
and where, in each case, such acquisition, merger, amalgamation or consolidation
is permitted by this Agreement, but only to the extent that such Debt
(i) existed at the time such Person became a Subsidiary or the assets subject to
such Debt were acquired, (ii) was not incurred in contemplation thereof and
(iii) does not exceed in the aggregate the greater of (A) $25,000,000 and
(B) three percent (3%) of Consolidated Total Assets;

 

  (o)

(i) Debt incurred to finance any Permitted Investment in any amount so long as
immediately after giving effect to the incurrence thereof (A) Borrower would be
permitted to incur at least $1.00 of additional Debt pursuant to the Ratio Debt
Test or (B) the Total Leverage Ratio would be less than immediately prior to
such Permitted Investment (“Ratio Acquisitions Debt”) as demonstrated in writing
(including with calculations of pro forma compliance with the foregoing Ratio
Debt Test and Total Leverage Ratio set forth in this clause) by Borrower to
Agent prior to any such incurrence being made; provided that Debt of a
Subsidiary of Borrower (other than Credit Parties) permitted to be incurred
pursuant to this clause (o) shall not exceed in the aggregate the greater of (A)
$50,000,000 and (B) six percent (6%) of Consolidated Total Assets and (ii)
Permitted Refinancings of Ratio Acquisitions Debt subject to clause (o);

 

  (p)

Debt incurred to finance any Permitted Investment not to exceed in the
aggregate, the greater of (i) $50,000,000 and (ii) six percent (6%) of
Consolidated Total Assets;

 

  (q)

Debt of a Subsidiary of Borrower (other than a Credit Party) in an aggregate
principal amount not to exceed the greater of (i) $50,000,000 and (ii) six
percent (6%) of Consolidated Total Assets;

 

  (r)

Debt of joint ventures of Borrower and its Subsidiaries (or guarantees with
respect thereto) not to exceed in the aggregate the greater of (i) $75,000,000
and (ii) nine percent (9%) of Consolidated Total Assets;

 

95



--------------------------------------------------------------------------------

  (s)

Debt pursuant to financial guarantees and letters of credit to support
Borrower’s operations in China and other financial guarantees in an aggregate
amount to exceed $25,000,000 (less all amounts incurred pursuant to
Section 8.3(i));

 

  (t)

guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees, lessors, licensees and sub-licensees of Credit Parties
and their Subsidiaries;

 

  (u)

any guarantee by any Credit Party or a Subsidiary thereof of Debt or other
obligations of any other Credit Party or any of its Subsidiaries so long as the
incurrence of such Debt or other obligations by such Credit Party or such
Subsidiary is permitted under the terms of this Agreement;

 

  (v)

Debt pursuant to the Playa Vista Guarantee[reserved];

 

  (w)

Debt pursuant to the Hong Kong JV Guarantee (which shall count against the
$100,000,000 debt basket amount in Section 8.3(l));

 

  (x)

[reserved];

 

  (y)

Debt in the form of secured or unsecured term notes and/or term loans (and/or
commitments in respect thereof) issued or incurred by Borrower in lieu of
Incremental Term Loans (such term notes or term loans, “Incremental Equivalent
Debt”); provided that, (i) the aggregate principal amount of such Incremental
Equivalent Debt issued or incurred shall not exceed the aggregate principal
amount of Incremental Loans permitted to be incurred under Section 2.6(a), (ii)
any Incremental Equivalent Debt shall be subject to satisfaction of the
requirements of subclauses (i) and (ii) of Section 2.6(d), with all references
to “Incremental Loan Commitments” and “Incremental Loan” being deemed to refer
to “Incremental Equivalent Debt” and all references therein to “Increase Amount
Date” being deemed to refer to the date of incurrence of such Incremental
Equivalent Debt, (iii) any Incremental Equivalent Debt that is secured shall be
secured only by the Collateral and on a pari passu or junior basis with the
Collateral securing the Obligations and subject to an Intercreditor Agreement,
which such Intercreditor Agreement shall provide that any Liens securing such
Incremental Equivalent Debt shall rank no higher in priority than the Liens
securing the Obligations, (iv) the incurrence of such Incremental Equivalent
Debt shall be subject to the terms and conditions applicable to Incremental Term
Loans set forth in Section 2.6(d)(vii) (other than clause (B)) as if set forth
in this Section 8.3(x) (y) mutatis mutandis, (v) no Incremental Equivalent Debt
may be guaranteed by any Person that is not a Credit Party or secured by any
assets other than the Collateral, and (vi) prior to the incurrence of such
Incremental Equivalent Debt, Borrower shall have delivered to Agent drafts of
the documentation relating thereto (provided that at its option, Borrower may
deliver a certificate to Agent in good faith at least five (5) Business Days
prior to the incurrence of such Debt, together with a reasonably detailed
description of the material terms and conditions of such Debt or drafts of the
documentation relating thereto, stating that Borrower has determined in good
faith

 

96



--------------------------------------------------------------------------------

 

that such terms and conditions satisfy the requirement set out in this clause
(y), and such certificate shall be conclusive evidence that such terms and
conditions satisfy such requirement unless Agent provides notice to Borrower of
its objection during such five (5) Business Day period (including a reasonable
description of the basis upon which it objects));

 

  (z)

Debt incurred by Borrower or any of its Subsidiaries arising from agreements
providing for indemnification, earn-outs, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Borrower or any such Subsidiary
pursuant to such agreements, in connection with Permitted Investments or
permitted dispositions of any business, assets or Subsidiary of Borrower, in
each case, to the extent not constituting debt for borrowed money;

 

  (aa)

Debt of Borrower or any of its Subsidiaries which may be deemed to exist
pursuant to any worker’s compensation claims, self-insurance obligations,
guaranties, performance, surety, statutory, appeal, custom bonds or similar
obligations incurred in the ordinary course of business;

 

  (bb)

Debt of Borrower or any of its Subsidiaries in respect of cash management, cash
pooling arrangements and related activities to manage cash balances of Borrower
and its Subsidiaries and joint ventures including treasury, depository,
overdraft, credit, purchasing or debit card, electronic funds transfer and other
cash management arrangements, netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs or otherwise
in connection with deposit accounts or securities accounts incurred in the
ordinary course of business;

 

  (cc)

Debt in respect of Hedge Agreements incurred in the ordinary course of business
and not for speculative purposes; and

 

  (dd)

Debt incurred by a Subsidiary in connection with bankers’ acceptances,
discounted bills of exchange or the discounting or factoring of receivables for
credit management purposes, in each case incurred or undertaken in the ordinary
course of business on arm’s-length commercial terms.

Notwithstanding anything to the contrary herein, during the Designated Period,
the exceptions set forth above in this Section 8.3 shall be further limited as
follows: (A) the Borrower shall not, and shall not permit any of its
Subsidiaries to incur, create, assume, or become liable in any manner with
respect to any Debt pursuant to clauses (m), (o), (p), and (r) above, (B) the
Borrower shall not, and shall not permit any of its Subsidiaries to incur,
create, assume, or become liable in any manner with respect to any Debt
(1) pursuant to clause (c) above in an aggregate amount for all such Debt not in
excess of $15,000,000, (2) pursuant to clause (l) above in an aggregate amount
for all such Debt not in excess of (x) $50,000,000 plus (y) to the extent that
the $50,000,000 in clause (B)(2)(x) of this sentence has been fully utilized, to
the extent constituting Debt, up to an additional $25,000,000 in the form of, or
to fund,

 

97



--------------------------------------------------------------------------------

substantially concurrent Investments permitted under Section 8.4(h) as modified
by the last sentence of Section 8.4,and (3) pursuant to clause (q) in an
aggregate amount for all such Debt not to exceed $10,000,000 of Debt of IMAX
China HK and/or IMAX HK and $30,000,000 of Debt of IMAX China Multimedia and/or
IMAX China Theatre and (C) any Incremental Equivalent Debt in the form of a pari
passu secured term loan shall be subject to Section 2.6(d)(vii)(B) as if
references therein to “Incremental Term Loan” referred to such Incremental
Equivalent Debt; provided that the Borrower may guarantee any Debt of the Playa
Vista Borrower. For the avoidance of doubt no Debt in existence on the First
Amendment Effective Date shall be deemed to have been incurred, created or
assumed, nor shall the Borrower or any of its Subsidiaries be deemed to have
become liable for such Debt, during the Designated Period for purposes of
determining amount of the adjusted baskets and thresholds that apply during the
Designated Period pursuant this paragraph.

 

8.4

Investments

Directly or indirectly, without the prior written consent of Required Lenders
which is not to be unreasonably withheld, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Equity Interests or Debt or all or a
substantial part of the assets or property of any person, or agree to do any of
the foregoing (each, an “Investment”), except for:

 

  (a)

the endorsement of instruments for collection or deposit in the ordinary course
of business;

 

  (b)

investments in cash and Cash Equivalents;

 

  (c)

equity Investments owned as of the Closing Date in any Subsidiary and other
Investments outstanding on the Closing Date, in each case, set forth on Schedule
8.4 hereto;

 

  (d)

investments in joint ventures with strategic partners for the purpose of
advancing Borrower’s business; provided that such investments in such joint
ventures, whether direct or indirect, shall not, at any time and in the
aggregate exceed the greater of (A) $75,000,000 and (B) nine percent (9%) of
Consolidated Total Assets and such investments shall not be made if an Event of
Default exists and is continuing or would occur as result thereof (determined
upon the earlier to occur of (x) the execution of definitive documentation with
respect to such investment and (y) such investment);

 

  (e)

loans or advances of money to affiliates in the ordinary course of Borrower’s
business with the proceeds of issuance of Equity Interests (other than
Disqualified Equity Interests) of Borrower, provided that such proceeds are used
in the ordinary course of business and shall not, for further clarity, be
subject to any other restrictions on use contained herein;

 

  (f)

payments to employees in connection with the repurchase of phantom stock
(including stock appreciation rights) in the ordinary course of business;
provided

 

98



--------------------------------------------------------------------------------

 

that such payments with respect to the repurchase of phantom stock (including
stock appreciation rights) not in existence on the Closing Date shall not
exceed, together with amounts paid under Section 8.5(c), $1,000,000 per annum;

 

  (g)

payments to counterparties under or in connection with Hedge Agreements;

 

  (h)

other Investments made after the Closing Date in an aggregate principal amount
not to exceed the greater of (i) $100,000,000 and (ii) twelve percent (12%) of
Consolidated Total Assets so long as no Event of Default exists and is
continuing or would occur as a result thereof (determined upon the earlier to
occur of (x) the execution of definitive documentation with respect to such
Investment and (y) such Investment);

 

  (i)

loans or advances of money from a Credit Party to another Credit Party whose
assets and properties are subject to the first priority Liens of Agent (subject
to Permitted Liens);

 

  (j)

(i) Borrower and any Subsidiary may make intercompany loans to and other
investments in Credit Parties, (ii) any Subsidiary (other than a Credit Party)
may make intercompany loans to and other investments in any Credit Party or any
Subsidiary so long as in the case of such intercompany loans to Credit Parties,
all payment obligations of the respective Credit Parties are subordinated to
their Obligations under the Financing Agreements on terms reasonably
satisfactory to Agent, (iii) the Credit Parties may make intercompany loans to,
and other Investments in, Subsidiaries that are not Credit Parties so long as
the aggregate amount of outstanding loans and other Investments made pursuant to
this subclause (iii) does not exceed the greater of $50,000,000 and six percent
(6%) of Consolidated Total Assets and the proceeds were incurred as Permitted
Debt pursuant to Section 8.3(q), (iv) any Subsidiary that is not a Credit Party
may make intercompany loans to, and other Investments in, any other Subsidiary
that is also not a Credit Party and (v) Credit Parties may make intercompany
loans and other Investments in any Subsidiary that is not a Credit Party so long
as such intercompany loans and other Investment is part of a series of
simultaneous intercompany loans and other Investments by Subsidiaries in other
Subsidiaries that simultaneously results in the proceeds of the initial
intercompany loan and other Investment being made to or invested in one or more
Credit Parties;

 

  (k)

[reserved];

 

  (l)

[reserved];

 

  (m)

[reserved];

 

  (n)

the IMAX Film Fund Put; provided that the fair market value to be paid by
Borrower or its Subsidiary for pictures under the IMAX Film Fund Put shall be
the fair market value thereof determined in accordance with the terms in the
IMAX Film Fund Put, including that any appraiser determining fair market value
in

 

99



--------------------------------------------------------------------------------

 

connection therewith shall be an investment bank or other entity experienced in
determining the value of film assets; and

 

  (o)

the $4,000,000 preferred share investment by IMAX HK in IMAX China HK;

 

  (p)

Investments in any amount so long as (i) immediately after giving effect to such
Investment the Total Net Leverage Ratio is equal to or less than 2:75:1.00 as
demonstrated in writing (including with calculations of pro forma compliance
with the Total Net Leverage Ratio) by Borrower to Agent prior to any such
Investment being made and (ii) no Event of Default exists and is continuing or
would occur as a result thereof (determined upon the earlier to occur of (A) the
execution of definitive documentation with respect to such Investment and
(B) the making of such Investment);

 

  (q)

loans to employees not to exceed in the aggregate the greater of (i) $2,500,000
and (ii) one percent (1%) of Consolidated Total Assets and so long as no Event
of Default exists and is continuing or would occur as a result thereof;

 

  (r)

Acquisitions of any single purpose Subsidiaries for the purpose of entering into
the joint ventures and the third party productions permitted pursuant to
Section 8.4(d) and (h) hereof;

 

  (s)

Deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Borrower and its Subsidiaries;

 

  (t)

extensions of trade credit in the ordinary course of business;

 

  (u)

Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided that such Investment was not created in anticipation of
such Person becoming a Subsidiary;

 

  (v)

Investments made in the ordinary course and resulting from pledges and deposits
referred to in Section 8.2(h); and

 

  (w)

Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business.

Any Future Permitted Transaction by Borrower and any investment, license,
purchase or other transaction reasonably related thereto and in furtherance
thereof shall be permitted hereunder and the amount of any such investment,
license, purchase or other transaction shall not be included in (or count
against) any of the foregoing basket amounts described in this Section 8.4.

Notwithstanding anything to the contrary herein, during the Designated Period,
the exceptions set forth above in this Section 8.4 shall be further limited as
follows: (A) the amount of Investments permitted pursuant to clause (d) shall be
reduced to $0, (B) no Investments may be made pursuant to clauses (p) and (r)
above, (C) the amount of Investments permitted pursuant to clauses (h) and
(j)(iii) shall not exceed (1) with respect to

 

100



--------------------------------------------------------------------------------

clause (h) the sum of (x) $50,000,000 plus (y) to the extent that the
$50,000,000 in clause (C)(1)(x) of this sentence has been fully utilized, up to
an additional $25,000,000 so long as at the time of making of any Investment
utilizing the amount under this clause (C)(1)(y), no Default of Event of Default
has occurred and is continuing or would result therefrom and Liquidity (as
determined based on cash and Cash Equivalents as of the most recent month end
for which financial statements have been delivered pursuant to Section 7.6 and
after giving effect to such Investment and any Revolving Loan Exposure incurred
in connection therewith) shall be at least $150,000,000 as certified in a
certificate, in form and substance reasonably satisfactory to the Agent and duly
executed by an authorized officer of the Borrower and (2) with respect to clause
(j)(iii), $0 other than Investments in the form of the intercompany Debt
permitted under Section 8.3(q) and capitalization of the Borrower’s interest in
the Playa Vista Borrower, (D) the Borrower’s and its Subsidiaries’ Investments
existing as of the First Amendment Effective Date in (1) Maoyan Entertainment,
in an aggregate amount not to exceed the amount set forth on the most recent
Compliance Certificate delivered prior to the First Amendment Effective Date and
(2) Dreamscape Immersive Inc., in an aggregate amount not to exceed $1,000,000,
shall each be deemed permitted pursuant to clause (h) without any reduction of
the amount described in clause (C)(1) of this sentence.

 

8.5

Restricted Payments

Directly or indirectly, declare or pay any dividends on account of any of its
Equity Interests now or hereafter outstanding, or redeem, retire, defease,
purchase or otherwise acquire any of its Equity Interests, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
Equity Interests (each, a “Restricted Payment”) with the exception that:

 

  (a)

wholly-owned Subsidiaries of a Subsidiary or the Borrower may pay cash dividends
or distributions to such Subsidiarytheir respective shareholders;

 

  (b)

non wholly-owned Subsidiaries of a Subsidiary or the Borrower may pay cash
dividends or distributions to such Subsidiary and its otherits shareholders
provided such Credit Partyeach shareholder receives its ratable share of such
dividends or distributions;

 

  (c)

Credit Parties and their Subsidiaries may redeem or purchase their respective
Equity Interests which are held by any current, future or former officers,
directors or employees of such Person not to exceed, together with amounts paid
under Section 8.4(f), $1,000,000 per annum;

 

  (d)

Credit Parties and their Subsidiaries may make Restricted Payments if made by
way of Qualified Equity Interests only;

 

  (e)

Borrower may make Restricted Payments in any amount so long as (i) immediately
after giving effect thereto the Total Net Leverage Ratio is equal to or less
than 2.75:1.00 and (ii) in each case no Default or Event of Default exists and
is continuing or would occur as a result thereof;

 

101



--------------------------------------------------------------------------------

  (f)

[reserved];

 

  (g)

[reserved];

 

  (h)

IMAX Cayman may make Restricted Payments not to exceed in the aggregate in any
calendar year the greater of (i) $25,000,000 and (ii) 3% of Consolidated Total
Assets and with the ability to carry-over any unused amount in a calendar year
for the next two (2) succeeding calendar years so long as in each case no
Default or Event of Default exists and is continuing or would occur as a result
thereof;[reserved];

 

  (i)

Credit Parties and their Subsidiaries may redeem or purchase their respective
Equity Interests which are held by current, future or former officers, directors
or employees of such Person in an amount not to exceed in the aggregate
$25,000,000 in any calendar year with the ability to carry-over any unused
amount in a calendar year for the next two (2) succeeding calendar years so long
as in each case no Default or Event of Default exists and is continuing or would
occur as a result thereof;

 

  (j)

Credit Parties and their Subsidiaries may redeem or purchase their respective
Equity Interests not to exceed in the aggregate in any calendar year the greater
of (i) $125,000,000 and (ii) fifteen percent (15%) of Consolidated Total Assets
and with the ability to carry-over any unused amount in a calendar year for the
next two (2) succeeding calendar years so long as in each case no Default or
Event of Default exists and is continuing or would occur as a result thereof;

 

  (k)

Credit Parties and their Subsidiaries may make Restricted Payments not to exceed
in the aggregate the greater of (i) $100,000,000 and (ii) 12% of Consolidated
Total Assets so long as in each case no Default or Event of Default exists and
is continuing or would occur as a result thereof; and

 

  (l)

Credit Parties and their Subsidiaries may make Restricted Payments in connection
with the purchase of fractional shares of its common stock arising out of stock
dividends, splits or combinations or business combinations.

Notwithstanding anything to the contrary herein, during the Designated Period,
the exceptions set forth above in this Section 8.5 shall be further limited as
follows: (A) the Borrower shall not, and shall not permit any of its
Subsidiaries to directly or indirectly declare, pay or make any Restricted
Payment (including pursuant to any carry-over from prior years) pursuant to
clauses (e) and (k) above, (B) the Borrower shall not, and shall not permit any
of its Subsidiaries to directly or indirectly declare, pay or make Restricted
Payments (including pursuant to any carry-over from prior years) pursuant to
clause (i) in an aggregate amount in excess of $15,000,000, (C) the Borrower
shall not, and shall not permit any of its Subsidiaries to directly or
indirectly declare, pay or made Restricted Payments (including pursuant to any
carry-over from prior years) pursuant to clause (j) above except that IMAX China
HK may redeem or purchase its respective Equity Interests in an amount not to
exceed $5,000,000. For purposes of determining any carry-over

 

102



--------------------------------------------------------------------------------

amounts in this Section 8.5, it is acknowledged and agreed that with respect to
any calendar year that ends during the Designated Period such carry-over amounts
shall be determined based on the basket and threshold amounts set forth in this
paragraph and with respect to any calendar year that ends after the Designated
Period such carry-over amount shall be determined based on the basket and
threshold amounts set forth in the applicable clause of Section 8.5 without
giving effect to the adjustments in this paragraph.

 

8.6

Transactions with Affiliates

Directly or indirectly, (a) purchase, acquire or lease any property from, or
sell, transfer or lease any property to, any officer, director, agent or other
person affiliated with it, except in the ordinary course of and pursuant to the
reasonable requirements of its business and upon fair and reasonable terms no
less favorable to it than it would obtain in a comparable arm’s length
transaction with an unaffiliated person or (b) make any payments of management,
consulting or other fees for management or similar services, or of any Debt
(including under the USERP) owing to any officer, employee, shareholder,
director or other person affiliated with it except (i) reasonable compensation
to officers, employees and directors for services rendered to it in the ordinary
course of business and (ii) payments to Bradley J. Wechsler and Richard L.
Gelfond in accordance with the USERP.

 

8.7

[Reserved]

 

8.8

[Reserved]

 

8.9

No Material Changes

(a) Change its Fiscal Quarters or its Fiscal Year, (b) make any material change
to its business or the conduct thereof from that existing or being conducted as
of the Closing Date, other than changes that would not be reasonably expected to
have a Material Adverse Effect or (c) make any material changes to its
accounting policies in effect as of the Closing Date, except as required or
permitted by GAAP.

 

8.10

No Further Negative Pledges; Restrictive Agreements

 

  (a)

Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
(including contractual provisions restricting the assignability thereof to Agent
or to an assignee thereof upon exercise by Agent of any rights or remedies set
forth in the Financing Agreements or at law) or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Financing Agreements,
(ii) pursuant to any document or instrument governing Debt incurred pursuant to
Section 8.3(c); provided, that any such restriction contained therein relates
only to the asset, properties or interests acquired in connection therewith,
(iii) restrictions in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or properties subject to such
Permitted Lien); (iv) pursuant to any document or instrument governing Permitted
Debt; (v) restrictions by reason of customary provisions restricting

 

103



--------------------------------------------------------------------------------

 

assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be); (vi) customary provisions contained in joint
venture agreements and other similar agreements applicable to joint ventures (to
the extent only affecting the assets of, or the Equity Interests in, each such
joint venture); and (vii) any agreement in effect at the time any Person becomes
a Subsidiary (to the extent only affecting the assets of, or the Equity
Interests in, each such Person), so long as such agreement was not entered into
in contemplation of such Person becoming a Subsidiary; provided, that this
Section 8.10(a) shall not apply to any Subsidiaries that are not Credit Parties
and are not required to become Credit Parties hereunder.

 

  (b)

Create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party or any Subsidiary
thereof to (i) pay dividends or make any other distributions to any Credit Party
or any Subsidiary on its Equity Interests, (ii) pay any obligations, liabilities
and indebtedness owed to any Credit Party, (iii) make loans or advances to any
Credit Party, (iv) sell, lease or transfer any of its properties or assets to
any Credit Party or (v) act as a Guarantor pursuant to the Financing Agreements,
except (in respect of any of the matters referred to in clauses (i) through (v)
above) for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Financing Agreements, (B) Applicable Law,
(C) any document or instrument governing Debt incurred pursuant to
Section 8.3(c) (provided, that any such restriction contained therein relates
only to the asset or properties acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided, that any such restriction contained therein relates only to the asset
or properties subject to such Permitted Lien), (E) obligations that are binding
on a Subsidiary at the time such Subsidiary first becomes a Subsidiary of a
Credit Party, so long as such obligations are not entered into in contemplation
of such Person becoming a Subsidiary, (F) any document or instrument governing
Permitted Debt, (G) customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business,
(H) customary encumbrances or restrictions that are or were created by virtue of
any transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement, (I) customary encumbrances or restrictions contained in contracts or
agreements for the sale of assets applicable to such assets pending consummation
of such sale, including customary restrictions with respect to a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Subsidiary,
(J) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, (K) customary
provisions in (i) joint venture agreements entered into in the ordinary course
of business with respect to the Equity Interests subject to the joint venture
and (ii) operating or other similar agreements, asset sale agreements and stock
sale agreements entered into in connection with the

 

104



--------------------------------------------------------------------------------

 

entering into of such transaction, which limitation is applicable only to the
assets that are the subject of those agreements, (L) customary net worth and
similar provisions in leases for real property and (M) described in the
definition of “Material Subsidiary”.

ARTICLE 9

FINANCIAL COVENANT

 

9.1

Maximum Senior Secured Net Leverage Ratio

Except during the period from the First Amendment Effective Date through and
including the earlier of (a) March 31, 2021 and (b) the date upon which the
Borrower provides a Designated Period Suspension Notice, Borrower shall not
permit the Senior Secured Net Leverage Ratio as of the last day of any Fiscal
Quarter to be greater than 3.25:1.00 (which ratio will be increased by 0.5x to
3.75:1.00 for the four (4) consecutive Fiscal Quarters following a Material
Acquisition), which shall be calculated and tested on the last day of each
Fiscal Quarter on a trailing four (4) Fiscal Quarter basis.

 

9.2

Minimum Liquidity

The Borrower shall not permit Liquidity as of the last day of each calendar
month to be less than $75,000,000 at any time from and after the First Amendment
Effective Date through and including the earlier of (a) December 31, 2021 and
(b) the end of the Designated Period.

ARTICLE 10

EVENTS OF DEFAULT AND REMEDIES

 

10.1

Events of Default

The occurrence and continuation of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

 

  (a)

Borrower fails to (i) pay any principal due and payable hereunder; (ii) any
interest on any Loan or any fee or any other amount due hereunder within three
(3) Business Days after the date due; or (iii) perform any of the
covenantscovenant contained in Section 9.1 of this Agreement;

 

  (b)

any Credit Party or any Subsidiary thereof fails to:

 

  (i)

perform any of the covenants contained in Sections 7.1 (with respect to the
Credit Parties), 8.1, 8.2, 8.3, 8.4, 8.5 or 8.6 of this Agreement, where such
failure to perform is not remedied to the satisfaction of Agent, in its sole
discretion, within 3 days of such failure to perform; or

 

  (ii)

perform any other terms, covenants, conditions or provisions contained in this
Agreement or any of the other Financing Agreements, where such failure to
perform is not remedied to the satisfaction of Agent or waived by

 

105



--------------------------------------------------------------------------------

 

Agent, in its sole discretion, within 30 days from receipt by any Credit Party
of notice by Agent; or

 

  (iii)

perform the covenant contained in Section 9.2 of this Agreement, where such
failure to perform is not remedied to the satisfaction of Agent, in its sole
discretion, within five (5) Business Days of such failure to perform;

 

  (c)

any representation or warranty made by or on behalf of any Credit Party
hereunder or under any other Financing Agreement proves to be false or
inaccurate (i) in any material respect when made if not subject to materiality
or Material Adverse Effect qualifications or (ii) in any respect if subject to
materiality or Material Adverse Effect qualifications, and in each case same is
not remedied to the satisfaction of Agent or waived by Agent, in its sole
discretion, within 15 days from receipt by any Credit Party of notice by Agent;

 

  (d)

any Credit Party shall contest the validity or enforceability of any Financing
Agreement in writing or deny in writing that it has any liability, including
with respect to future advances by Lenders, under any Financing Agreement to
which it is a party;

 

  (e)

[reserved];

 

  (f)

(i) any final non-appealable judgment for the payment of money is rendered
against any Credit Party or any Subsidiary thereof in excess of $25,000,000 in
the aggregate and (A) shall remain undischarged or unvacated for a period in
excess of 60 days or (B) execution shall at any time not be effectively stayed;
or (ii) any final non-appealable judgment other than for the payment of money,
or injunction, attachment, garnishment or execution is rendered against any
Credit Party or any Subsidiary thereof or any of their assets that could
reasonably be expected to have a Material Adverse Effect and (A) shall remain
undischarged or unvacated for a period in excess of 60 days or (B) execution
shall at any time not be effectively stayed; provided that, in each case of
clause (i) and (ii), no Event of Default shall occur if (x) the applicable
judgment is paid, (y) the applicable judgment is covered by third-party
insurance as to which the insurer has been notified of such judgment and has not
denied full coverage thereof in writing to such Credit Party or Subsidiary or
(z) the applicable judgment is covered by an enforceable indemnity by an
arms-length third party, to the extent that such Credit Party or Subsidiary
shall have made a claim for indemnification and the applicable indemnifying
party shall not have disputed such claim;

 

  (g)

[reserved];

 

  (h)

[reserved];

 

  (i)

an Insolvency Proceeding is filed or commenced against any Credit Party or
Material Subsidiary thereof or all or any part of its properties and (i) such
Insolvency Proceeding is not dismissed within 60 days after the date of its
filing,

 

106



--------------------------------------------------------------------------------

 

or (ii) any Credit Party or Material Subsidiary thereof shall file any answer
admitting or not contesting such Insolvency Proceeding or indicates in writing
its consent to, acquiescence in or approval of, any such Insolvency Proceeding
or (iii) the relief requested is granted by a court of competent jurisdiction;

 

  (j)

an Insolvency Proceeding is filed or commenced by any Credit Party or Material
Subsidiary thereof for all or any part of its property including if any Credit
Party or Material Subsidiary shall:

 

  (i)

apply for or consent to the appointment of a receiver, trustee or liquidator of
it or of all or a substantial part of its property and assets;

 

  (ii)

be unable, or admit in writing its inability, to pay its debts as they mature,
or commit any other act of bankruptcy;

 

  (iii)

make a general assignment for the benefit of creditors;

 

  (iv)

file a voluntary petition or assignment in bankruptcy or a proposal seeking a
reorganization, compromise, moratorium or arrangement with its creditors;

 

  (v)

take advantage of any Insolvency Law pertaining to arrangements, moratoriums,
compromises or reorganizations, or admit the material allegations of a petition
or application filed in respect of it in any Insolvency Proceeding; or

 

  (vi)

take any corporate action for the purpose of effecting any of the foregoing;

 

  (k)



 

  (i)

any failure of any Credit Party or any Subsidiary thereof to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Debt (other than with respect to the Obligations hereunder, by
Borrower under the Playa Vista Guarantee or by Playa Vista Borrower under the
Playa Vista Credit Facility) in an aggregate principal amount in excess of
$25,000,000, which failure continues for more than the applicable cure period,
if any, with respect thereto; or

 

  (ii)

any default by any Credit Party or any Subsidiary thereof with respect to any
other term of (A) one or more items of Debt in the aggregate principal amount
referred to in clause (i) above or (B) any agreement, document or instrument
relating to such item(s) of Debt, in each case after the expiration of the
applicable cure period, if any, with respect thereto, if the effect of such
default is to cause, or to permit the holder or holders of that Debt, to cause
that Debt to become or be declared due and payable (or redeemable) prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be; provided that this clause (k)(ii) shall not apply to (x) secured Debt
that becomes due as a result of the sale or transfer or other disposition of the
property or assets securing such Debt permitted

 

107



--------------------------------------------------------------------------------

 

hereunder and under the documents providing for such Debt and such Debt is
repaid when required under the documents providing for such Debt or (y) events
of default, termination events or any other similar event under the documents
governing Hedge Agreements for so long as such event of default, termination
event or other similar event does not result in the occurrence of an early
termination date or any acceleration or prepayment of any amounts or other Debt
payable thereunder;

 

  (l)

[reserved];

 

  (m)

any acquisition of Control or change in the Controlling ownership of Borrower,
if any, which may reasonably be expected to have a Material Adverse Effect;

 

  (n)

[reserved];

 

  (o)

any Lien created by a Financing Agreement shall cease to be a valid and
perfected first priority Lien (except for Permitted Liens) in favor of Agent in
any material amount of the collateral purported to be covered thereby for any
reason other than the failure of Agent or any Secured Party to take any action
within its control; or

 

  (p)

an ERISA Event shall occur which results in or would reasonably be expected to
result in a Material Adverse Effect.

 

10.2

Remedies

 

  (a)

At any time an Event of Default has occurred and is continuing, Agent shall (at
the request of, or may, with the consent of, the Required Lenders) have all
rights and remedies provided in the Financing Agreements, the PPSA, UCC and
other Applicable Law, all of which rights and remedies may be exercised without
notice to or consent by any Credit Party, except as such notice or consent is
expressly provided for hereunder or required by Applicable Law. All rights,
remedies and powers granted to Agent and Lenders under any of the Financing
Agreements, the PPSA, UCC or other Applicable Law, are cumulative, not exclusive
and enforceable, in Agent’s or Lenders’ discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include the right to
apply to a court of equity for an injunction to restrain a breach or threatened
breach by any Credit Party of any of the Financing Agreements. Agent shall (at
the request of, or may, with the consent of, the Required Lenders) at any time
or times, proceed directly against any Credit Party to collect the Obligations
(except under or in connection with Secured Hedge Agreements (which shall be
collected in accordance with the terms thereof)) without prior recourse to the
Collateral.

 

  (b)

Without limiting the foregoing and subject to Section 10.2(c) hereof, upon the
occurrence and continuation of any Event of Default, upon notice to Borrower by
Agent, Agent shall (at the request of, or may, with the consent of, the Required
Lenders): (i) accelerate the payment of all outstanding Obligations (other than
Obligations in connection with Secured Hedge Agreements which may be terminated
in accordance with their own terms) (provided that, upon the occurrence

 

108



--------------------------------------------------------------------------------

 

of any Event of Default described in Section 10.1(i) or 10.1(j), all such
outstanding Obligations shall automatically become due and payable without
notice to Borrower or demand by Agent) and demand immediate payment thereof to
Agent; (ii) with or without judicial process or the aid or assistance of others,
enter upon any premises on or in which any of the Collateral may be located and
take possession of the Collateral or complete processing, manufacturing and
repair of all or any portion of the Collateral and carry on the business of any
Credit Party; (iii) require each Credit Party, at such Credit Party’s expense,
to assemble and make available to Agent any part or all of the Collateral at any
place and time designated by Agent; (iv) collect, foreclose, receive,
appropriate, set-off and realize upon any and all Collateral; (v) remove any or
all of the Collateral from any premises on or in which the same may be located
for the purpose of effecting the sale, foreclosure or other disposition thereof
or for any other purpose; (vi) sell, lease, transfer, assign, deliver or
otherwise dispose of any and all Collateral (including entering into contracts
with respect thereto, public or private sales at any exchange, broker’s board,
at any office of Agent or elsewhere) at such prices or terms as Agent may deem
reasonable, for cash, upon credit or for future delivery, with Agent having the
right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
any Credit Party, which right or equity of redemption is hereby expressly waived
and released by each Credit Party; (vii) without limiting clause (vi), grant a
general, special or other license in respect of any aspect of the Collateral on
an exclusive or non-exclusive basis to any person throughout the world or any
part of it and on such terms and on such conditions as Agent may consider
appropriate; (viii) enforce against any licensee or other person all rights and
remedies of each Credit Party with respect to all or any part of the Collateral,
and take or refrain from taking any action that any Credit Party might take with
respect to any of those rights and remedies, and for this purpose Agent shall
have the exclusive right to enforce or refrain from enforcing those rights and
remedies, and may in the name of any Credit Party and at its expense retain and
instruct counsel and initiate any court or other proceeding that Agent considers
necessary or expedient; (ix) take any step necessary to preserve, maintain or
insure the whole or any part of the Collateral or to realize upon any of it or
to put it in vendable condition, and any amount paid as a result of any taking
any such steps shall be a cost the payment of which is secured by the Financing
Agreements; (x) borrow money and use the Collateral directly or indirectly in
carrying on any Credit Party’s business or as security for loans or advances for
any such purposes; (xi) require each Credit Party to immediately begin using
commercially reasonable efforts to obtain all consents and to provide all
notices which may be required to permit Agent to assign any agreement or
contract; (xii) grant extensions of time and other indulgences, take and give up
security, accept compositions, grant releases and discharges, and otherwise deal
with any Credit Party, debtors of any Credit Party, sureties and others as Agent
may see fit without prejudice to the liability of any Credit Party or Agent’s
right to hold and realize the security interest created under any Financing
Agreement; and/or (xiii) terminate this Agreement. If any of the Collateral is
sold or leased by Agent upon credit terms or for future delivery, the
Obligations shall not be reduced as a result

 

109



--------------------------------------------------------------------------------

 

thereof until payment therefor is finally collected by Agent. If notice of
disposition of Collateral is required by law, ten (10) days prior notice by
Agent to Borrower designating the time and place of any public sale or the time
after which any private sale or other intended disposition of Collateral is to
be made, shall be deemed to be reasonable notice thereof and each Credit Party
waives any other notice. In the event Agent institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
each Credit Party waives the posting of any bond which might otherwise be
required.

 

  (c)

Notwithstanding anything to the contrary contained in this Section 10.2:

 

  (i)

for the duration of the IP Grace Period, Agent shall not be permitted to enforce
its security interest against the IP Collateral, or to exercise its rights under
Section 10.2(b) with respect to the IP Collateral hereof except as permitted
pursuant to the IP Collateral License Agreement;

 

  (ii)

for the duration of the IP Grace Period, Borrower shall be permitted to use the
IMAX name to carry on business;

 

  (iii)

upon the commencement of the IP Grace Period, Agent shall have, pursuant to the
IP Collateral License Agreement, a royalty-free, freely assignable perpetual
license to use the IP Collateral required to enable Agent to perform the
obligations of Borrower under any contract or agreement;

 

  (iv)

upon the commencement of the IP Grace Period, Agent may sell, transfer, assign
and/or otherwise dispose of the Collateral, other than the IP Collateral, to any
transferee or assignee in accordance with the terms of the Financing Agreements;
and

 

  (v)

subsequent to the expiry of the IP Grace Period, provided that an Event of
Default is then continuing, Agent may sell, transfer, assign and/or otherwise
dispose of any of the IP Collateral up to a maximum amount equal to the
outstanding Obligations together with all costs, charges and expenses incurred
by Agent as a result of enforcing against the IP Collateral and Borrower hereby
irrevocably designates and appoints Agent (and any officer or agent thereof) as
Borrower’s true and lawful attorney-in-fact and authorizes Agent (and any
officer or agent thereof) to effect the foregoing.

 

  (d)

Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations in the order set forth in Section 5.3(b).

 

  (e)

[Reserved].

 

  (f)

Without limiting the foregoing, (1) upon the occurrence of any Event of Default
described in Section 10.1(i) or 10.1(j), automatically, Agent shall (at the
request of, or may, with the consent of, the Required Lenders), and (2) upon the
occurrence and continuation of any other Event of Default, upon notice to
Borrower by Agent,

 

110



--------------------------------------------------------------------------------

 

Agent shall (at the request of, or may, with the consent of, the Required
Lenders), (i) cease making Loans or arranging Letter of Credit Accommodations,
(ii) terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Lenders to Borrower and/or
(iii) appoint, remove and reappoint any person or persons, including an employee
or agent of Agent or a Lender to be a receiver (the “Receiver”) which term shall
include a receiver and manager of, or agent for, all or any part of the
Collateral (and such Receiver shall have all of the powers and rights of Agent
described in this Section 10.2 and Agent may, either directly or through its
agents or nominees, exercise any or all powers and rights of a Receiver).

 

  (g)

[Reserved.]

 

  (h)

Where Agent realizes upon any of the Collateral, and in particular upon any of
the IP Collateral, to the extent permitted or not prohibited by any agreements
relating to such IP Collateral, each Credit Party shall provide without charge
its know-how and expertise relating to the use and application of the
Collateral, and in particular shall instruct Agent, and any purchaser of the
Collateral designated by Agent, concerning any IP Collateral including any
confidential information or trade secrets of such Credit Party. For greater
certainty, the parties agree that unless such confidential information or trade
secrets form part of the Collateral being realized upon, such confidential
information or trade secrets shall be provided for use only subject to any
agreement regarding the confidentiality thereof or for the protection thereof as
may be reasonably requested by a Credit Party.

 

  (i)

[Reserved].

 

  (j)

Each Credit Party hereby irrevocably designates and appoints Agent (and any
officer or agent thereof) as such Credit Party’s true and lawful
attorney-in-fact, and authorizes Agent, in such Credit Party’s or Agent’s name,
to: (a) at any time an Event of Default has occurred and is continuing:
(i) demand payment on Accounts or other proceeds of the Collateral, (ii) enforce
payment of Accounts by legal proceedings or otherwise, (iii) exercise all of
such Credit Party’s rights and remedies to collect any Account or other
Collateral, (iv) sell or assign any Account upon such terms, for such amount and
at such time or times as Agent deems advisable, (v) settle, adjust, compromise,
extend or renew an Account, (vi) discharge and release any Account,
(vii) prepare, file and sign such Credit Party’s name on any proof of claim in
bankruptcy or other similar document against an account debtor, (viii) notify
the post office authorities to change the address for delivery of such Credit
Party’s mail to an address designated by Agent, and open and dispose of all mail
addressed to such Credit Party, (ix) do all acts and things which are necessary,
in Agent’s determination, to fulfill such Credit Party’s obligations under the
Financing Agreements, (x) have access to any lockbox or postal box into which
such Credit Party’s mail is deposited, (xi) endorse such Credit Party’s name
upon any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Account or any goods pertaining thereto or any other
Collateral, (xii) sign such Credit Party’s name on any verification of

 

111



--------------------------------------------------------------------------------

 

Accounts and notices thereof to account debtors, (xiii) endorse such Credit
Party’s name upon any items of payment or proceeds thereof and deposit the same
in Agent’s account for application to the Obligations; and (xiv) take control in
any manner of any item of payment or proceeds thereof; and (b) at any time, to
execute in such Credit Party’s name and file any PPSA, UCC or other financing
statements or amendments thereto in respect of the security interests granted to
Agent pursuant to any of the Financing Agreements if such Credit Party has not
done so within two (2) days from Agent’s request. Neither Agent nor its
officers, employees and agents shall be responsible to any Credit Party from any
act or acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except as a result of Agent’s own gross negligence or
willful misconduct or the gross negligence or willful misconduct of its
officers, employees or agents, in each case, as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

 

  (k)

Agent may, at any time or times that an Event of Default has occurred and is
continuing, at its option: (a) cure any default by any Credit Party or any
Subsidiary thereof under any agreement with a third party or pay or bond on
appeal any judgment entered against any Credit Party or any Subsidiary thereof;
(b) discharge taxes and Liens at any time levied on or existing with respect to
the Collateral; and (c) pay any amount, incur any expense or perform any act
which, in Agent’s good faith judgment, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Agent with respect
thereto. Agent may add any amounts so expended to the Obligations and charge
Borrower’s account therefor, such amounts to be repayable by each Credit Party
on demand. Agent shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Credit Party or any Subsidiary thereof. Any payment made or
other action taken by Agent under this Section shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.

ARTICLE 11

ASSIGNMENT AND PARTICIPATIONS: APPOINTMENT OF AGENT

 

11.1

Assignment and Participations

 

  (a)

Subject to and in accordance with the terms of this Section 11.1, any Lender may
make an assignment or a sale of participations in, at any time or times, the
Financing Agreements, any Loans and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall:

 

  (i)

be in a minimum amount of $5,000,000 with respect to Revolving Loans and
$1,000,000 with respect to Term Loans;

 

  (ii)

require the consent of Agent, Issuing Lender, Swingline Lender and Borrower;
provided that:

 

112



--------------------------------------------------------------------------------

  (A)

such consent is not to be unreasonably withheld, conditioned or delayed;

 

  (B)

the consent of Issuing Lender and Swingline Lender shall not be required with
respect to assignments of Term Loans;

 

  (C)

the consent of Borrower shall not be required if:

 

  (1)

a Payment/Insolvency Event of Default has occurred and is continuing;

 

  (2)

such assignment is to an Eligible Transferee; or

 

  (3)

Borrower does not object to such assignment within ten (10) Business Days of
receipt of notice of such assignment;

 

  (iii)

not be to a Prohibited Transferee;

 

  (iv)

be effected by the execution of an Assignment and Assumption Agreement;

 

  (v)

be conditioned on such assignee Lender representing to the assigning Lender and
Agent that it is purchasing the Loans to be assigned to it for its own account,
for investment purposes and not with a view to the distribution thereof; and

 

  (vi)

include a payment from such assignee to Agent of an assignment fee of $3,500.

In the case of an assignment by a Lender under this Section 11.1, the assignee
shall have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitment or assigned
portion thereof from and after the date of such assignment. Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a “Lender” hereunder. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the Commitment. In the event any Lender assigns or
otherwise transfers all or any part of the Obligations, such Lender shall
provide prior notice to Borrower and Borrower shall, upon the request of Agent
or such Lender, execute new notes in exchange for the notes, if any, being
assigned. Borrower agrees from time to time to execute notes (in form and
substance satisfactory to Agent, acting reasonably) evidencing the Loans if
requested by Agent. Notwithstanding the foregoing provisions of this
Section 11.1(a), any Lender may at any time pledge the Obligations held by it
and such Lender’s rights under this Agreement and the other Financing Agreements
to a Federal Reserve Bank, the Bank of Canada or the Canada Deposit Insurance
Corporation or foreign equivalent; provided, that no such pledge shall release
such Lender from such Lender’s obligations hereunder or under any other
Financing

 

113



--------------------------------------------------------------------------------

Agreement or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

  (b)

Any sale of a participation by a Lender of all or any part of its Commitment or
Loans shall be made with the understanding that all amounts payable by Borrower
hereunder shall be determined as if that Lender had not sold such participation,
and that the holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or fees
payable with respect to any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement or the other Financing Agreements). Neither
Agent nor any Lender (other than a Lender selling a participation) shall have
any duty to any participant and may continue to deal solely with Lenders selling
a participation as if no such sale had occurred. No consent of Borrower, Agent
or Issuing Lender is required with respect to the sale of a participation by a
Lender of all or any part of its Commitment or Loans; provided that each Lender
shall provide Agent and Borrower with prior written notice of each sale of a
participation. No sale of a participation by a Lender of all or any part of its
Commitment or Loans shall be made to a Prohibited Transferee.

 

  (c)

Each Credit Party shall assist any Lender permitted to sell assignments or
participations under this Section 11.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested, the preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants. Each Credit Party shall certify the
correctness, completeness and accuracy of all descriptions of it and its
respective affairs contained in any selling materials provided by it and all
other information provided by it and included in such materials.

 

  (d)

A Lender may furnish any information concerning a Credit Party in the possession
of such Lender from time to time to assignees and participants (including
prospective assignees and participants), in each case, other than to any
Prohibited Transferee, provided such Persons agree to maintain the
confidentiality of such information in accordance with Section 7.11(b).

 

  (e)

No Credit Party may assign its rights under the Financing Agreements and any
other document referred to herein or therein without the prior written consent
of Agent and all Lenders.

 

  (f)

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate

 

114



--------------------------------------------------------------------------------

 

amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested, but not funded by, the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Lender, the Swingline Lender and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letter
of Credit Accommodations and Swingline Loans in accordance with its Pro Rata
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

11.2

Appointment of Agent

 

  (a)

Agent is hereby appointed to act on behalf of Secured Parties as Agent under
this Agreement and the other Financing Agreements. The provisions of this
Section 11.2 are solely for the benefit of Agent and Lenders and neither any
Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Financing Agreements, Agent shall act
solely as an agent of Secured Parties and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any Person other than Secured Parties. Agent
shall have no duties or responsibilities except for those expressly set forth in
this Agreement and the other Financing Agreements. The duties of Agent shall be
mechanical and administrative in nature and Agent shall not have, or be deemed
to have, by reason of this Agreement, any other Financing Agreement or otherwise
a fiduciary relationship in respect of any Secured Party. Except as expressly
set forth in this Agreement and the other Financing Agreements, Agent shall not
have any duty to disclose, and shall not be liable for failure to disclose, any
information relating to any Credit Party or any of their respective Subsidiaries
that is communicated to or obtained by Agent or any of its affiliates in any
capacity. Neither Agent nor any of its affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Secured Party for any action taken or omitted to be taken by it hereunder or
under any other Financing Agreement, or in connection herewith or therewith,
except for damages caused by its or their own gross negligence or willful
misconduct as determined by a final and non-appealable judgment or court order
binding on them.

 

115



--------------------------------------------------------------------------------

  (b)

If Agent shall request instructions from all Lenders, all affected Lenders or
Required Lenders, as the case may be, with respect to any act or action
(including failure to act) in connection with this Agreement or any other
Financing Agreement, then Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
all Lenders, all affected Lenders or Required Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Financing Agreement (i) if such action would, in the opinion of
Agent, be contrary to law or the terms of this Agreement or any other Financing
Agreement; (ii) if such action would, in the opinion of Agent, expose Agent to
liabilities under Environmental Laws; or (iii) if Agent in good faith believes
such action would expose it to personal liability unless such Agent receives an
indemnification satisfactory to it from Lenders and Issuing LendersLender with
respect to such action. Without limiting the foregoing, no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder or under any other Financing Agreement in
accordance with the instructions of all Lenders, all affected Lenders or
Required Lenders, as the case may be.

 

11.3

Agent’s Reliance, Etc.

Agent: (i) may treat the payee of any note as the holder thereof until Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form reasonably satisfactory to Agent; (ii) may consult with legal
counsel, independent public accountants and other experts selected by it;
(iii) makes no warranty or representation to any Secured Party and shall not be
responsible to any Secured Party for any statements, warranties or
representations made in or in connection with this Agreement or the other
Financing Agreements; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or the other Financing Agreements on the part of any Credit Party
or to inspect the Collateral (including the books and records) of any Credit
Party; (v) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Financing Agreements or any other instrument or document
furnished pursuant hereto or thereto; and (vi) shall incur no liability under or
in respect of this Agreement or the other Financing Agreements by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopy, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

11.4

Agent as Lender

With respect to its Commitment and Loans hereunder, Agent shall have the same
rights and powers under this Agreement and the other Financing Agreements as any
other Lender and may exercise the same as though it were not Agent; and the term
“Lender” or “Lenders” hereunder shall, unless otherwise expressly indicated,
include Agent in its individual capacity. Agent and its affiliates may lend
money to, invest in, and generally engage in any kind of business with any
Credit Party, any of its affiliates and any Person who may do business with or
own securities of any Credit Party or any such affiliate, all as if Agent were
not Agent and without any duty to account therefore to Secured Parties. Agent
and its affiliates may accept fees and other consideration from any Credit

 

116



--------------------------------------------------------------------------------

Party for services in connection with this Agreement or otherwise without having
to account for the same to Secured Parties. Each Secured Party acknowledges the
potential conflict of interest between Agent as a Lender and Agent as agent
hereunder.

 

11.5

Lender Credit Decision

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit and financial analysis of each Credit
Party and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Commitment and the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

 

11.6

Indemnification

Lenders agree to indemnify Agent (to the extent not reimbursed by Credit Parties
and without limiting the obligations of Credit Parties hereunder), ratably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Financing Agreement or any action
taken or omitted to be taken by Agent in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or willful misconduct as determined by a
final and non-appealable judgment or court order binding on Agent. Without
limiting the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its ratable share according to its Pro Rata Share of any
out-of-pocket expenses (including reasonable fees of counsel) incurred by Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Financing Agreement, to
the extent that Agent is not reimbursed for such expenses by Credit Parties.

 

11.7

Failure to Act

Except for action expressly required of Agent hereunder and under the other
Financing Agreements, Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 11.6 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action or if
any such action may effect a forfeiture, modification or termination of property
of a Defaulting Lender in violation of any Debtor Relief Law.

 

117



--------------------------------------------------------------------------------

11.8

Concerning the Collateral and the Related Financing Agreements

Each Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Lender agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Financing Agreements
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon Lenders.

 

11.9

Reports and other Information; Disclaimer by Lenders.

By signing this Agreement, each Lender:

 

  (a)

is deemed to have requested that Agent furnish such Lender, within a reasonable
time after it becomes available to Agent, a copy of each report, Compliance
Certificate and/or other documentation (each such report, certificate or
documentation being referred to herein as a “Report” and collectively,
“Reports”) provided to Agent by Credit Parties pursuant to the Financing
Agreements;

 

  (b)

expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report; and

 

  (c)

agrees to keep all Reports confidential in accordance with Section 7.11(b).

 

11.10

Collateral Matters

 

  (a)

Lenders (including in its or any of its Affiliate’s capacities as a potential
Hedge Bank or Cash Management Bank) hereby irrevocably authorize Agent at its
option and in its discretion to release any Lien upon any of the Collateral
(i) upon termination of the Commitment and payment and satisfaction of all of
the non-contingent Obligations and delivery of cash collateral to the extent
required under Section 2.3(a); or (ii) constituting property being sold or
disposed of if such sale or disposition is permitted by this Agreement (or
permitted pursuant to a waiver of or consent to a transaction otherwise
prohibited by this Agreement); or (iii) constituting property in which
applicable Credit Party did not own an interest at the time the Lien was granted
or at any time thereafter; or (iv) if required under the terms of any of the
other Financing Agreements, including any intercreditor agreement; or
(v) approved, authorized or ratified in writing in accordance with Section 11.14
hereof. Lenders hereby irrevocably authorize Agent to subordinate its Lien upon
the specific Collateral on which another Person has a Lien as permitted under
Section 8.2 and if such Person will not permit Agent to retain its Lien on such
Collateral, Lenders hereby irrevocably authorize Agent to release its Lien upon
such Collateral. Except as provided above, Agent will not release any Lien upon
any of the Collateral without the prior written authorization required in
accordance with Section 11.14 hereof.

 

  (b)

Without in any manner limiting Agent’s authority to act without any specific or
further authorization or consent by applicable Lenders, each Lender, as
applicable,

 

118



--------------------------------------------------------------------------------

 

agrees to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Agreement. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of the Liens granted to Agent upon any Collateral or to
evidence the release of such Credit Party from its Obligations under the
Financing Agreements in each case in accordance with the terms of the Financing
Agreements and this Section 11.10; provided, that, such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Credit Party in respect of) the Collateral retained by such
Credit Party.

 

  (c)

Except for the exercise of reasonable care in the custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
Agent shall have no obligation whatsoever to any Lender or any other Person to
investigate, confirm or assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or has been encumbered, or
that the Liens granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of Collateral, or any act, omission or event related thereto, Agent may
act in any manner it may deem appropriate, in its discretion, given Agent’s own
interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender.

 

  (d)

Each Lender hereunder (i) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement, as
applicable, and (ii) authorizes and instructs Agent, to the extent required by
the terms of the Financing Agreements, to enter into any Intercreditor
Agreements contemplated by this Agreement as Agent on behalf of such Lender.
Each Lender hereby further agrees that (i) Agent may, from time to time on and
after the Closing Date, without any further consent of any Lender, enter into
any Intercreditor Agreement, any subordination agreement or other intercreditor
agreement contemplated by this Agreement with the collateral agent or other
representatives of the holders of Debt that is permitted to be secured by a Lien
on the Collateral under this Agreement, in each case, in order to effect the
relative priority of Liens on the Collateral and to provide for certain
additional rights, obligations and limitations in respect of, any Liens
permitted by the terms of this Agreement to be pari passu with or junior or
senior to the Liens securing the Obligations with respect to part or all of the
Collateral, which are, in each case, incurred in accordance with this Agreement,
and to establish certain relative rights as between the holders of the
Obligations and the holders of the Debt secured by such Liens, and (ii) such
Intercreditor Agreements and any other subordination agreement or intercreditor
agreement referred to in the foregoing clause (i) entered into by Agent shall be
binding on the Secured Parties.

 

119



--------------------------------------------------------------------------------

11.11

Successor Agent and Resignation of Swingline Lender

 

  (a)

Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to Lenders and Borrower. If the Person serving as Agent
is a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders and the Borrower may, to the extent permitted by Applicable
Law, by notice in writing to the Borrower, the Lenders and such Person, remove
such Person as Administrative Agent. Upon any such resignation or removal,
Required Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty (30) days after the resigning Agent’s
giving notice of resignation or the date of the applicable notice of removal,
then the resigning or removed Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution or other entity whose business includes making
commercial loans, in each case, is organized under the laws of Canada, the
United States or any province or state thereof and has total assets in excess of
$1,000,000,000, or the foreign currency equivalent thereof. If no successor
Agent has been appointed pursuant to the foregoing, within 30 days after the
date such notice of resignation or removal was given by the resigning Agent,
such resignation or removal shall become effective and Required Lenders shall
thereafter perform all the duties of Agent hereunder until such time, if any, as
Required Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Required Lenders hereunder shall be subject to the approval
of Borrower, such approval not to be unreasonably withheld or delayed; provided,
that such approval shall not be required if a Payment/Insolvency Event of
Default has occurred and is continuing. Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning or removed Agent. Upon the earlier of the acceptance of any
appointment as Agent hereunder by a successor Agent or the effective date of the
resigning Agent’s resignation or the removed Agent’s removal (as the case may
be), the resigning or removed Agent shall be discharged from its duties and
obligations under this Agreement and the other Financing Agreements, except that
any indemnity rights or other rights in favor of such resigning or removed Agent
shall continue. After any resigning or removed Agent’s resignation or removal
hereunder, the provisions of this Article 11 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Agent
under this Agreement and the other Financing Agreements.

 

  (b)

Any Swingline Lender may resign at any time by giving 30 days’ prior notice to
Agent, Lenders and Borrower. After the resignation of a Swingline Lender
hereunder, the retiring Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement and the other Financing Agreements with respect to Swingline Loans

 

120



--------------------------------------------------------------------------------

 

made by it prior to such resignation, but shall not be required to make any
additional Swingline Loans.

 

11.12

Setoff and Sharing of Payments

In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 11.13(f), each Lender
is hereby authorized at any time or from time to time, without notice to
Borrower or to any other Person other than Agent, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of any Credit Party (regardless
of whether such balances are then due to any Credit Party) and any other
properties or assets (other than deposits in fiduciary accounts as to which a
Credit Party is acting as fiduciary for another Person who is not a Credit Party
and other than payroll or trust fund accounts) at any time held or owing by that
Lender to or for the credit or for the account of any Credit Party against and
on account of any of the Obligations that are not paid when due; provided, that
Lenders exercising such setoff rights shall give notice thereof to such Credit
Party promptly after exercising such rights. Any; provided further that in the
event that any Defaulting Lender or any Affiliate thereof shall exercise any
such right of setoff, (x) all amounts so setoff shall be paid over immediately
to the Agent for further application in accordance with the provisions of
Section 3.8 and, pending such payment, shall be segregated by such Defaulting
Lender or Affiliate of a Defaulting Lender from its other funds and deemed held
in trust for the benefit of the Agent, the Issuing Lender, the Swingline Lender
and the Lenders, and (y) the Defaulting Lender or its Affiliate shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender or any of its Affiliates as to which
such right of setoff was exercised. Except in the case of (A) any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (B) the application of cash collateral provided for
herein, any Lender exercising a right of setoff or otherwise receiving any
payment on account of the Obligations in excess of its Pro Rata Share thereof
shall purchase for cash (and the other Lenders shall sell) such participations
in each such other Lender’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so setoff or otherwise
received with the other Lenders in accordance with their respective Pro Rata
Shares. Each Credit Party agrees, to the fullest extent permitted by law that
(a) any Lender may exercise its right to setoff with respect to amounts in
excess of its Pro Rata Share of the Obligations and may sell participations in
such amounts so setoff to the other Lenders; and (b) any Lender so purchasing a
participation in a Loan made or other Obligations held by the other Lenders may
exercise all rights of setoff, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of the Loan and the other Obligations in the amount of such
participation. Notwithstanding the foregoing, if all or any portion of the
setoff amount or payment otherwise received is thereafter recovered from a
Lender that has exercised the right of setoff, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.

 

11.13

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

 

  (a)

Advances; Payments.

 

121



--------------------------------------------------------------------------------

  (i)

In each funding notice provided by Agent to a Lender hereunder, Agent shall
provide such Lender with written confirmation (by telephone, telecopy or email
(if such Lender has provided email notice coordinates to Agent)) that all
conditions precedent hereunder to such funding have been satisfied or waived in
accordance with the terms hereof.

 

  (ii)

Each Lender shall make the amount of such Lender’s Pro Rata Share of such Loan
available to Agent in same day funds by wire transfer to Agent’s account not
later than 12:00 noon (New York time) (or promptly thereafter) on the requested
funding date (which must be a Business Day). Swingline Lender shall make the
amount of the requested Swingline Loan available to Agent in same day funds by
wire transfer to Agent’s account not later than 12:00 noon (New York time) (or
promptly thereafter) on the requested funding date (which must be a Business
Day). After receipt of such wire transfers (or, in Agent’s sole discretion,
before receipt of such wire transfers), subject to the terms hereof, Agent shall
make the requested Loan to Borrower. All payments by each Lender shall be made
without setoff, counterclaim or deduction of any kind. Revolving Loans to be
made for the purpose of refunding Swingline Loans shall be made by Revolving
Lenders as provided in Section 2.1(c).

 

  (iii)

On the fifth (5th) Business Day of each Fiscal Quarter or more frequently at
Agent’s election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, telecopy or email (if such Lender has provided email notice
coordinates to Agent) of the amount of such Lender’s Pro Rata Share of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments and
Loans required to be made by it and purchased all participations required to be
purchased by it under this Agreement and the other Financing Agreements as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and fees paid by Borrower since the previous
Settlement Date for the benefit of such Lender on the portion of the Loans held
by it. To the extent that any Lender (a “Non-Funding Lender”) has failed to fund
all such payments and Loans or failed to fund the purchase of all such
participations, Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
BorrowerNotwithstanding the foregoing, if there exists a Defaulting Lender each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 3.8(a)(i). Such payments shall be made by wire transfer
to such Lender’s account not later than 2:00 p.m. (New York time) on the next
Business Day following each Settlement Date. Each payment to Agent on account of
the principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to Swingline Lender shall be made in like manner, but for
the account of Swingline Lender.

 

122



--------------------------------------------------------------------------------

  (b)

Availability of Lender’s Pro Rata Share. Agent may assume that each Lender will
make its Pro Rata Share of each Loan available to Agent on each funding date
(which must be a Business Day). If such Pro Rata Share is not, in fact, paid to
Agent by such Lender when due, Agent will be entitled to recover such amount on
demand from such Lender without setoff, counterclaim or deduction of any kind.
If any Lender fails to pay the amount of its Pro Rata Share forthwith upon
Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Nothing in this Section 11.13(b) or
elsewhere in this Agreement or the other Financing Agreements shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Commitment hereunder or to prejudice any
rights that a Credit Party may have against any Lender as a result of any
default by such Lender hereunder. To the extent that Agent advances funds to
Borrower on behalf of any Lender and is not reimbursed therefore on the same
Business Day as such Loan is made, Agent shall be entitled to retain for its
account all interest accrued on such advance until reimbursed by the applicable
Lender.

 

  (c)

Return of Payments.

 

  (i)

If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

  (ii)

If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to Borrower or paid to any other Person pursuant to
any Insolvency Law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Agreement, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

  (d)

[Reserved].

 

  (d)

Non-Funding Lenders. The failure of any Non-Funding Lender to make any Loan or
any payment required by it hereunder on the date specified thereof, shall not
relieve the other Lenders (each such other Lender, an “Other Lender”) of its
obligations to make such Loan or purchase such participation on such date, but
neither any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make a Loan, purchase a participation or make any other
payment required hereunder. Notwithstanding anything set forth herein to the
contrary, (i) a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Financing Agreement or constitute a “Lender” for
any voting or consent rights under or with respect to any

 

123



--------------------------------------------------------------------------------

 

Financing Agreement and (ii) fees shall cease to accrue on the unfunded portion
of the Revolving Loan Commitment of such Non-Funding Lender pursuant to
Section 3.7. At Borrower’s request, Agent or a Person acceptable to Agent shall
have the right with Agent’s consent (but shall have no obligation) to purchase
from any Non-Funding Lender, and each Non-Funding Lender agrees that it shall
sell and assign to Agent or such Person, all of the Commitments and Loans of
that Non-Funding Lender for an amount equal to the principal balance of all
Loans held by such Non-Funding Lender and all accrued interest and fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption Agreement;
provided, however, that the failure of any Non-Funding Lender to execute an
Assignment and Assumption Agreement shall not render such assignment invalid. If
any Letter of Credit Accommodation exists at the time such Lender becomes a
Non-Funding Lender then:

 

  (i)

all or any part of such Non-Funding Lender’s Pro Rata Share of any
participations in any Letter of Credit Accommodations shall be reallocated among
the non-Non-Funding Lenders in accordance with their respective Pro Rata Shares
but only to the extent the sum of all non-Non-Funding Lenders’ Revolving Loan
Exposures plus such Non-Funding Lender’s Pro Rata Share of any participations in
any Letter of Credit Accommodations does not exceed the total of all
non-Non-Funding Lenders’ Revolving Loan Commitments and to the extent that any
non-Non-Funding Lender’s Revolving Loan Exposure plus its allocated Pro Rata
Share of such Non-Funding Lender’s participation in any Letter of Credit
Accommodations does not exceed such non-Non-Funding Lender’s Revolving Loan
Commitment;

 

  (ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, Borrower shall within one Business Day following notice by Agent
(x) cash collateralize for the benefit of Issuing Lender only Borrower’s
obligations corresponding to such Non-Funding Lender’s Pro Rata Share of the
Letter of Credit Accommodations (after giving effect to any partial reallocation
pursuant to clause (i) above) for so long as such Letter of Credit
Accommodations are outstanding or (y) make other arrangements satisfactory to
Agent, and to Issuing Lender, as the case may be, in their sole discretion, to
protect them against the risk of non-payment by such Non-Funding Lender;
provided that (A) to the extent that cash collateral has previously been
provided pursuant to this clause (ii) and, a result of a repayment of Revolving
Loans or otherwise, further reallocation of amounts among the Lenders in
accordance with clause (i) above may be made, then, solely to the extent of the
amounts so reallocated, the cash collateral requirement pursuant to this clause
(ii) will terminate and Issuing Lender will cause any cash collateral posted
with respect to its Letter of Credit Accommodations to be returned to Borrower
subject to any

 

124



--------------------------------------------------------------------------------

 

terms relating to such cash collateral and (B) neither such reallocation nor any
payment pursuant hereto will constitute a waiver or release of any claim
Borrower, Agent, any Issuing Lender or any other Lender may have against such
Non-Funding Lender or cause such Non-Funding Lender to be a non-Non-Funding
Lender;

 

  (iii)

if Borrower cash collateralizes any portion of such Non-Funding Lender’s Pro
Rata Share of the Letter of Credit Accommodations pursuant to clause (ii) above,
Borrower shall not be required to pay any fees to such Non-Funding Lender
pursuant to Section 2.2(b) with respect to such Non-Funding Lender’s Pro Rata
Share of the Letter of Credit Accommodations during the period such Non-Funding
Lender’s Pro Rata Share of the Letter of Credit Accommodations is cash
collateralized;

 

  (iv)

if a reallocation of the Letter of Credit Accommodations among the
non-Non-Funding Lenders is effected pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 3.7 and Section 2.2(b) shall be
adjusted in accordance with such non-Non-Funding Lenders’ Pro Rata Shares after
giving effect to such reallocation; and

 

  (v)

if all or any portion of such Non-Funding Lender’s Pro Rata Share of the Letter
of Credit Accommodations is neither reallocated nor cash collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of Borrower, Issuing Lender or any other Lender hereunder, all letter of credit
fees payable under Section 2.2(b) with respect to such Non-Funding Lender’s Pro
Rata Share of the Letter of Credit Accommodations shall be payable to Issuing
Lender until and to the extent that such Non-Funding Lender’s Pro Rata Share of
the Letter of Credit Accommodations is reallocated and/or cash collateralized.

 

  (e)

Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with (i) any notice of any Event of Default received by Agent from, or
delivered by Agent to, Borrower, (ii) notice of any Event of Default of which
Agent has actually become aware, (iii) notice of any action taken by Agent
following any Event of Default and (iv) any notice received from any Credit
Party pursuant to Section 7.6(b); provided, that Agent shall not be liable to
any Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or willful misconduct as determined by
a final and non-appealable judgment or court order binding on Agent.

 

  (f)

Actions in Concert. Anything in this Agreement to the contrary notwithstanding,
each Lender hereby agrees with Agent and each other Lender that no Lender shall
take any action to protect or enforce its rights arising out of this Agreement
or the other Financing Agreements (excluding exercising any rights of setoff)
without first obtaining the prior written consent of Agent and all other
Lenders, it being the intent

 

125



--------------------------------------------------------------------------------

 

of Lenders that any such action to protect or enforce rights under this
Agreement and the other Financing Agreements shall be taken in concert and at
the direction or with the consent of Agent, all Lenders, affected Lenders or
Required Lenders, as the case may be.

 

11.14

Approval of Lenders and Agent

 

  (a)

Notwithstanding any other provision of this Agreement but subject to
Section 11.14(b), (c) and (d) , no amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by Credit
Parties and the Required Lenders, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given;

 

  (i)

provided that no amendment, waiver or consent shall, unless in writing and
signed by all Lenders directly and adversely affected thereby (other than a
Non-FundingDefaulting Lender) do any of the following at any time:

 

  (A)

reduce the rate or amount of any principal, interest or fees payable by Borrower
or alter the currency or mode of calculation or computation thereof;

 

  (B)

extend the time for payments required to be made by Borrower or the Maturity
Date;

 

  (C)

increase any Lender’s Commitment;

 

  (D)

change the definition of Required Lenders, any provision of this Section 11.14,
amend the pro rata sharing provisions hereunder or amend the voting percentages
hereunder; or

 

  (E)

change the payment waterfall in Section 5.3(b) hereof;

 

  (ii)

provided further that no amendment, waiver or consent shall, unless in writing
and signed by all Lenders (other than a Non-FundingDefaulting Lender) do any of
the following at any time:

 

  (A)

release all or substantially all of (x) the value of the Collateral under any
Financing Agreement or (y) the guarantees of the Obligations; and

 

  (B)

permit any Credit Party to assign its rights under the Financing Agreements.

 

  (b)

Notwithstanding Section 11.14(a), Agent may, without the consent of Lenders,
(i) make amendments to the Financing Agreements that are for the sole purpose of
curing any immaterial or administrative ambiguity, omission, defect or

 

126



--------------------------------------------------------------------------------

 

inconsistency, (ii) enter into amendments or modifications to this Agreement or
any other Financing Agreement or enter into additional Financing Agreements as
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 3.2(c) in accordance with the terms of
Section 3.2(c), (iii) amend any provision of any other Financing Agreement to
better implement the intentions of this Agreement and the other Financing
Agreements, in each case, such amendments shall become effective without any
further action or consent of any other party to any Financing Agreement if the
same is not objected to in writing by Required Lenders within five (5) Business
Days following receipt of notice thereof and (iv) enter into amendments or
modifications to this Agreement or any other Financing Agreement or enter into
additional Financing Agreements as Agent reasonably deems appropriate in order
to implement any provisions related to Term Loans or otherwise effectuate the
terms of Section 2.6 with respect to the establishment of any Term Loan
Commitments. Agent shall promptly notify Lenders of any such action.

 

  (c)

Notwithstanding Section 11.14(a), no amendment, waiver or consent shall, unless
in writing and signed by Agent in addition to Lenders required above to take
such action, affect the rights or duties of Agent under this Agreement or any of
the other Financing Agreements.

 

  (d)

Notwithstanding Section 11.14(a), no amendment, waiver or consent shall, unless
in writing and signed by Issuing Lender in addition to Lenders required above to
take such action, affect the rights or duties of Issuing Lender under this
Agreement or any of the other Financing Agreements.

 

  (e)

No Cash Management Bank or Hedge Bank that obtains the benefits of Section 5.3
or any Collateral by virtue of the provisions hereof or of any Financing
Agreement shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Financing Agreement or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Financing Agreements. Notwithstanding
any other provision of this Article 11 to the contrary, Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Secured Hedge Agreements and Secured Cash Management
Agreements unless Agent has received written notice of such Secured Hedge
Agreements and Secured Cash Management Agreements, together with such supporting
documentation as Agent may request from the applicable Hedge Bank or Cash
Management Bank, as the case may be.

 

  (f)

Notwithstanding Section 11.14(a), no amendment, waiver or consent shall, unless
in writing and signed by Swingline Lender in addition to Lenders required above
to take such action, affect the rights or duties of Swingline Lender under this
Agreement or any of the other Financing Agreements.

 

127



--------------------------------------------------------------------------------

ARTICLE 12

GOVERNING LAW; JURISDICTION, ETC.

 

12.1

Governing Law; Jurisdiction, Etc.

 

  (a)

Governing Law. This Agreement and the other Financing Agreements and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Financing Agreements (except, as to any other Financing Agreements, as expressly
set forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

  (b)

Submission to Jurisdiction. Each party hereto irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto relating to this Agreement or any
other Financing Agreement or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Financing Agreement shall affect any right that Agent,
any Lender, or Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Agreement against
Borrower or any other Credit Party or their respective properties in the courts
of any jurisdiction where the Collateral is located or in any jurisdiction of
organization of such Credit Party.

 

  (c)

Waiver of Venue. Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other
Financing Agreement in any court referred to in paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

  (d)

Service of Process. Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 13.2. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law.

 

128



--------------------------------------------------------------------------------

  (e)

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS IN THIS SECTION.

 

  (f)

Waiver of Consequential Damages. Each Credit Party hereby waives any claims for
special, punitive, exemplary, indirect or consequential damages in respect of
any breach or alleged breach by Agent or any Lender of any of the terms of this
Agreement or the other Financing Agreements except in the case of gross
negligence or willful misconduct of Agent or any Lender as determined by a final
and non-appealable judgment or court order binding on Agent or Lender.

 

  (g)

Waiver of Notice. Each Credit Party waives the posting of any bond otherwise
required of Agent in connection with any judicial process or proceeding to
obtain possession of, replevy, attach or levy upon the Collateral or other
security for the Obligations, to enforce any judgment or other court order
entered in favor of Agent, or to enforce by specific performance, temporary
restraining order, preliminary or permanent injunction or any other Financing
Agreement.

 

12.2

Waiver of Notices

Each Credit Party hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonor with respect to any and all instruments
and commercial paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on any
Credit Party which Agent may elect to give shall entitle any Credit Party to any
other or further notice or demand in the same, similar or other circumstances.

 

12.3

Amendments and Waivers

Subject to Section 11.14, neither this Agreement nor any provision hereof shall
be amended or waived, nor consent to any departure by any Credit Party therefrom
permitted, orally or by course of conduct, but only by a written agreement
signed by an authorized officer of each applicable Lender (if any) and Agent,
and as to amendments, as also signed by an authorized officer of each Credit
Party. Agent shall not, by any act, delay, omission or otherwise be deemed to
have

 

129



--------------------------------------------------------------------------------

expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of Agent.
Any such waiver shall be enforceable only to the extent specifically set forth
therein. A waiver by Agent of any right, power and/or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right, power and/or
remedy which Agent would otherwise have on any future occasion, whether similar
in kind or otherwise.

 

12.4

Waiver of Counterclaim

Each Credit Party waives all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other than compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

12.5

Indemnification

Each Credit Party shall indemnify and hold Arranger, Agent, Issuing Lender and
each Lender, and their respective directors, officers, agents, representatives,
employees and counsel (each such Person, an “Indemnitee”), harmless from and
against any and all losses, claims, damages, liabilities, costs or expenses
imposed on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to (x) the negotiation, preparation, execution, delivery, enforcement,
performance or administration of any Financing Agreements, or any undertaking or
proceeding related to any of the transactions contemplated hereby or any act,
omission, event or transaction related or attendant thereto or the relationship
between any Credit Party, on one hand, and an Indemnitee, on the other hand or
(y) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by any Credit Party or any
of its Subsidiaries, or any Environmental Liability related in any way to any
Credit Party or any of its Subsidiaries, including amounts paid in settlement,
court costs, and the fees, expenses and disbursements of counsel and others
incurred in connection with investigating, preparing to defend or defending any
such litigation, investigation, claim or proceeding (but limited, in the case of
such fees, expenses and disbursements of counsel, to the reasonable, documented
and invoiced fees, expenses and disbursements of one primary counsel for all
Indemnitees, taken as a whole, and, if reasonably necessary, a single outside
local and a single outside specialty counsel in each other jurisdiction material
to the interests of all Indemnitees taken as a whole for all Indemnitees taken
as a whole (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs Borrower of such
conflict, one additional primary counsel for all Indemnitees subject to such
conflict taken as a whole)). Such indemnification described in clauses (x) and
(y) above shall not apply to losses, claims, damages, liabilities, costs or
expenses (i) resulting from the bad faith, fraud, gross negligence or willful
misconduct of an Indemnitee as determined pursuant to a final non-appealable
order of a court of competent jurisdiction, (ii) relating to disputes among
Indemnitees that does not involve an act or omission by Credit Parties,
(iii) resulting from a breach of an Indemnitee’s obligations to a Credit Party
hereunder as determined pursuant to a final non-appealable order of a court of
competent jurisdiction or (iv) resulting from settlements of any such
litigation, investigation, claim or proceeding effected by the Indemnitees
without the prior written consent of Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned); provided that any
indemnification obligations owed by Credit Parties hereunder and

 

130



--------------------------------------------------------------------------------

not otherwise related to the foregoing settlement shall nonetheless remain an
obligation of Credit Parties. To the extent that the undertaking to indemnify,
pay and hold harmless set forth in this Section 12.5 may be unenforceable
because it violates any Applicable Law, each Credit Party shall pay the maximum
portion which it is permitted to pay under Applicable Law to each Indemnitee in
satisfaction of indemnified matters under this Section 12.5. The foregoing
indemnity shall survive the payment of the Obligations and the termination of
this Agreement.

 

12.6

Costs and Expenses

Upon demand by Agent, each Credit Party agrees within ten (10) days of receipt
of a reasonably detailed written invoice therefor (or such longer period as
Agent may agree), to pay to Arranger, Agent, Issuing Lender and Lenders all
reasonable out-of-pocket costs, expenses and filing fees paid or payable in
connection with the structuring, arrangement, syndication, preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, restructuring, enforcement and defense of the Obligations, Agent’s
and each Lender’s rights in the Collateral, the Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording or searching (including PPSA and UCC financing
statement and other similar filing and recording fees, if applicable); (b)
reasonable out-of-pocket costs and expenses of remitting loan proceeds and other
items of payment, together with Agent’s customary, reasonable out-of-pocket
charges and fees with respect thereto; (dc) reasonable out-of-pocket costs and
expenses of preserving and protecting the Collateral; (ed) reasonable
out-of-pocket costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of the Financing Agreements or defending any claims made or
threatened against Agent and Lenders arising out of the transactions
contemplated hereby and thereby (including preparations for and consultations
concerning any such matters); (fe) all reasonable out-of-pocket expenses
including due diligence, negotiation, arrangement, syndication, restructuring,
administration and amending of this Agreement; and (gf) the fees, expenses and
disbursements of counsel (including legal assistants) to Arranger, Agent,
Issuing Lender, and Lenders in connection with any of the foregoing (but
limited, in the case of such fees, expenses and disbursements of counsel, to the
reasonable, documented and invoiced fees, expenses and disbursements of one
primary counsel for Arranger, Agent, Issuing Lender and Lenders, taken as a
whole (and, if reasonably determined by Agent to be necessary, a single outside
local and a single outside special counsel in each jurisdiction material to the
interests of all such Persons taken as a whole for all such Persons taken as a
whole and, in the case of an actual or perceived conflict of interest where such
Person affected by such conflict informs Borrower of such conflict, one
additional primary counsel for all such Persons subject to such conflict taken
as a whole)) and counsel otherwise retained with Borrower’s consent (which
consent shall not be unreasonably withheld or delayed).

 

12.7

Further Assurances

At the reasonable request of Agent at any time and from time to time, each
Credit Party shall, at its expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be

 

131



--------------------------------------------------------------------------------

necessary to evidence, perfect, maintain and enforce the Liens and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of any of the Financing Agreements. Where permitted by law, each Credit Party
hereby authorizes Agent to execute and file one or more PPSA, UCC or other
financing statements or notices signed only by Agent or Agent’s representative.

ARTICLE 13

MISCELLANEOUS

 

13.1

Notice

All notices, requests and demands hereunder shall be in writing and (a) made to
Agent and Lenders at their respective addresses set forth below and to Borrower
(on behalf of itself and each other Credit Party) at its chief executive office
set forth below, or to such other address as any party may designate by written
notice to the other in accordance with this provision, and (b) deemed to have
been given or made: if delivered in person, immediately upon delivery; if by
email or facsimile transmission, immediately upon sending and upon confirmation
of receipt; if by nationally recognized overnight courier service with
instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by registered mail, return receipt requested, five (5) days
after mailing.

 

13.2

Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by Applicable Law.

 

13.3

Successors

The Financing Agreements and any other document referred to herein or therein
shall be binding upon and inure to the benefit of and be enforceable by Agent,
Lenders and each Credit Party and their respective successors and permitted
assigns.

 

13.4

Entire Agreement

The Financing Agreements, any supplements hereto or thereto, and any instruments
or documents delivered or to be delivered in connection herewith or therewith
represents the entire agreement and understanding concerning the subject matter
hereof and thereof between the parties hereto, and supersede all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

 

132



--------------------------------------------------------------------------------

13.5

Headings

The division of this Agreement into sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

13.6

Judgment Currency

To the extent permitted by Applicable Law, the obligations of Borrower in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
Applicable Law, be due as a separate and independent obligation and, until
discharged as provided in this section, continue in full force and effect.

 

13.7

Counterparts and Facsimile

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and such counterparts
together shall constitute one and the same agreement. The delivery of a
facsimile or pdf copy of an executed counterpart of this Agreement shall be
deemed to be valid execution and delivery of this Agreement, but the party
delivering a facsimile or pdf copy shall deliver to the other party an original
copy of this Agreement as soon as possible after delivering the facsimile or pdf
copy.

 

13.8

Patriot Act Notice

Agent and each Lender which is subject to the Patriot Act or any other
Anti-Money Laundering Laws hereby notifies each Credit Party that pursuant to
the requirements of the Patriot Act or such other Anti-Money Laundering Laws, it
is required to obtain, verify and record information that identifies each person
or corporation who opens an account and/or enters into a business relationship
with it, which information includes the name and address of each Credit Party
and its Subsidiaries and other information that will allow Agent and such Lender
to identify such person in accordance with the Patriot Act and any other
Applicable Law. Each Credit Party is hereby advised that any Loans or Letter of
Credit Accommodations hereunder are subject to satisfactory results of such
verification.

 

13.9

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.

Notwithstanding anything to the contrary in any Financing Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Financing Agreement, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of

 

133



--------------------------------------------------------------------------------

an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

  (a)

the application of any Write-Down and Conversion Powers by an EEAthe applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEAAffected Financial Institution;
and

 

  (b)

(b) the effects of any Bail-inBail-In Action on any such liability, including,
if applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Agreement; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEAthe applicable Resolution
Authority.

 

13.10

Acknowledgement Regarding Any Supported QFCs.

To the extent that the Financing Agreements provide support, through a guarantee
or otherwise, for Hedge Agreements or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the FDIC under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Financing Agreements and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States):

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Financing Agreements that
might otherwise

 

134



--------------------------------------------------------------------------------

apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Financing Agreements were governed by the
laws of the United States or a state of the United States. Without limitation of
the foregoing, it is understood and agreed that rights and remedies of the
parties with respect to a Defaulting Lender shall in no event affect the rights
of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b)     As used in this Section 13.10, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

13.11     Divisions. For all purposes under the Financing Agreements, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

13.12    Certain ERISA Matters.

 

  (a)

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent, the Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that at least one of the following is and will be true:

 

135



--------------------------------------------------------------------------------

  (i)

such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letter of Credit Accommodations or the Commitments or this Agreement;

 

  (ii)

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letter of Credit Accommodations, the Commitments
and this Agreement;

 

  (iii)

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letter of
Credit Accommodations, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letter of Credit Accommodations, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letter of
Credit Accommodations, the Commitments and this Agreement; or

 

  (iv)

such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.

 

  (b)

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent, the Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
none of the Agent, the Arranger and their respective Affiliates is a fiduciary

 

136



--------------------------------------------------------------------------------

 

with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letter of Credit Accommodations, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Financing Agreement or any documents related hereto or
thereto).

ARTICLE 14

ACKNOWLEDGMENT AND RESTATEMENT

 

14.1

[Reserved].

 

14.2

Acknowledgment of Security Interests

 

  (a)

Borrower hereby acknowledges, confirms and agrees that Agent, on behalf of
itself and Secured Parties, shall continue to have a Lien upon the Collateral
heretofore granted to Original Lender and Original Agent pursuant to and in
connection with the Original Loan Agreement, the First Amended and Restated
Credit Agreement, the Second Amended and Restated Credit Agreement, the Third
Amended and Restated Credit Agreement and the Fourth Amended and Restated Credit
Agreement, as the case may be, to secure the Obligations, as well as any
Collateral granted under or in connection with this Agreement or under any of
the other Financing Agreements or otherwise granted to or held by Agent, any
Lender, Original Lender, Original Agent, any Secured Party or any of their
respective Affiliates.

 

  (b)

The Liens of Agent, on behalf of itself and Secured Parties, in the Collateral
shall be deemed to be continuously granted and perfected from the earliest date
of the granting and perfection of such Liens to Original Lender, Original Agent
or Agent under the Financing Agreements or any Secured Hedge Agreements.

 

  (c)

Notwithstanding any term of any Financing Agreement, Borrower acknowledges,
confirms and agrees that all security granted by it under, or in connection
with, the Original Loan Agreement, the First Amended and Restated Credit
Agreement, the Second Amended and Restated Credit Agreement, the Third Amended
and Restated Credit Agreement, the Fourth Amended and Restated Credit Agreement
and the other Financing Agreements shall be held by Agent, on behalf of itself
and Secured Parties (including those under Secured Hedge Agreements and Secured
Cash Management Agreements), to secure the Obligations (including those arising
under the Secured Hedge Agreements and Secured Cash Management Agreements).

 

14.3

[Reserved].

 

14.4

Restatement

 

  (a)

Except as otherwise stated in Section 14.2 hereof and this Section 14.4, as of
the Closing Date, the terms, conditions, agreements, covenants, representations
and

 

137



--------------------------------------------------------------------------------

 

warranties set forth in the Fourth Amended and Restated Credit Agreement are
simultaneously amended and restated in their entirety, and as so amended and
restated, replaced and superseded by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements executed and/or delivered on or after the Closing
Date, except that nothing herein or in the other Financing Agreements shall
impair or adversely affect the continuation of the liability of Borrower for the
Obligations heretofore incurred and the Liens and other interests in the
Collateral heretofore granted, pledged and/or assigned by Borrower to Agent,
Original Lender, Original Agent, any Lender, any Secured Party or any of their
respective Affiliates (whether directly, indirectly or otherwise).

 

  (b)

The amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of (other than any actual repayment of
outstanding amounts), or impair, limit, cancel or extinguish, or constitute a
novation in respect of, the Obligations and other obligations, liabilities and
indebtedness of Borrower evidenced by or arising under the Fourth Amended and
Restated Credit Agreement, and the Liens of Agent, on behalf of itself and
Secured Parties, securing such Obligations and other obligations, liabilities
and indebtedness, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect in
favor of Agent, for the benefit of itself and Secured Parties.

 

  (c)

All loans, advances and other financial accommodations under the Fourth Amended
and Restated Credit Agreement and all other obligations, liabilities and
indebtedness of Borrower outstanding and unpaid as of the Closing Date pursuant
to the Fourth Amended and Restated Credit Agreement or otherwise shall be deemed
Obligations of Borrower pursuant to the terms hereof (other than any actual
repayment of outstanding amounts). The principal amount of the Revolving Loans
and the amount of the LettersLetter of Credit Accommodations outstanding as of
the Closing Date under the Fourth Amended and Restated Credit Agreement shall be
allocated to the Revolving Loans and Letter of Credit Accommodations hereunder
in such manner and in such amounts as Agent shall determine in accordance with
the terms hereof (other than any actual repayment of outstanding amounts).

[The remainder of this page is intentionally left blank]

 

138